Exhibit 10.1

 

 EXECUTION VERSION

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
CREDIT AGREEMENT

 

 

dated as of

 

 

February 14, 2014

 

 

among

 

HECLA MINING COMPANY,

 

HECLA LIMITED,

 

HECLA ALASKA LLC,

 

HECLA GREENS CREEK MINING COMPANY, and

 

HECLA JUNEAU MINING COMPANY,

as the Borrowers,

 

VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS
FROM TIME TO TIME PARTIES HERETO,
as the Lenders, and



THE BANK OF NOVA SCOTIA,
as the Administrative Agent for the Lenders

 

___________________________

 

SCOTIABANK,

 

and

 

ING CAPITAL LLC,

as Co-Lead Arrangers and Co-Bookrunners

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

    Page

Article I

DEFINITIONS

1

SECTION 1.1

Defined Terms

1

SECTION 1.2

Classification of Loans and Borrowings

30

SECTION 1.3

Terms Generally; Rules of Construction

31

SECTION 1.4

Accounting Terms and Determinations; GAAP

31

SECTION 1.5

Time of Day

32

Article II

THE CREDITS

32

SECTION 2.1

Commitments

32

SECTION 2.2

Loans and Borrowings

32

SECTION 2.3

Requests for Borrowings

33

SECTION 2.4

Funding of Borrowings

42

SECTION 2.5

Interest Elections

42

SECTION 2.6

Termination and Reduction of Commitments

45

SECTION 2.7

Repayment of Loans; Evidence of Debt

46

SECTION 2.8

Prepayment of Loans

47

SECTION 2.9

Fees

49

SECTION 2.10

Interest

50

SECTION 2.11

Alternate Rate of Interest

51

SECTION 2.12

Increased Costs

52

SECTION 2.13

Illegality

54

SECTION 2.14

Break Funding Payments

55

SECTION 2.15

Taxes

55

SECTION 2.16

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

59

SECTION 2.17

Mitigation Obligations; Replacement of Lenders

61

SECTION 2.18

Defaulting Lenders

63

Article III

REPRESENTATIONS AND WARRANTIES

66

SECTION 3.1

Organization; Powers

66

SECTION 3.2

Authorization; Enforceability

66

SECTION 3.3

Governmental Approvals; No Conflicts

67

SECTION 3.4

Financial Condition; No Material Adverse Effect

67

SECTION 3.5

Properties

68

SECTION 3.6

Litigation

68

SECTION 3.7

Compliance with Laws and Agreements

69

SECTION 3.8

Investment Company Status; Other Laws

69

SECTION 3.9

Taxes

69

SECTION 3.10

ERISA Compliance

69

SECTION 3.11

Insurance

70

SECTION 3.12

Margin Regulations

70

SECTION 3.13

Subsidiaries; Equity Interests

70

SECTION 3.14

Anti-Money Laundering and Anti-Terrorism Finance Laws

70



 

 
i

--------------------------------------------------------------------------------

 

 

SECTION 3.15

[Reserved]

70

SECTION 3.16

Security Documents

71

SECTION 3.17

Solvency, etc

71

SECTION 3.18

Real Property

72

SECTION 3.19

Burdensome Obligations

72

SECTION 3.20

Labor Matters

72

SECTION 3.21

Subordinated Debt

73

SECTION 3.22

Foreign Corrupt Practices Act

73

SECTION 3.23

Sanctions Laws

73

SECTION 3.24

Immunity

73

SECTION 3.25

Pari Passu

73

SECTION 3.26

Foreign Taxes

74

SECTION 3.27

Environmental Matters

74

SECTION 3.28

Condition of Business Operations

74

SECTION 3.29

Mining Rights

74

SECTION 3.30

Greens Creek Operations

74

SECTION 3.31

Indebtedness of the Greens Creek Group

74

SECTION 3.32

Material Adverse Effect

74

SECTION 3.33

Material Contracts

74

Article IV

CONDITIONS

74

SECTION 4.1

Effective Date

74

SECTION 4.2

Each Credit Event

78

Article V

AFFIRMATIVE COVENANTS

79

SECTION 5.1

Financial Statements; Other Information

79

SECTION 5.2

Taxes

81

SECTION 5.3

Existence; Conduct of Business; Governmental Approvals

82

SECTION 5.4

Payment of Obligations

82

SECTION 5.5

Maintenance of Properties; Insurance

82

SECTION 5.6

Books and Records; Inspection Rights

82

SECTION 5.7

Compliance with Laws

83

SECTION 5.8

Use of Proceeds

83

SECTION 5.9

Further Assurances

83

SECTION 5.10

Pari Passu

84

SECTION 5.11

Material Subsidiaries.

84

SECTION 5.12

Maintenance of Mining Rights

84

SECTION 5.13

Arm’s-Length Transactions.

84

SECTION 5.14

Environmental Law.

84

SECTION 5.15

Issuance of Subordinated Debt; Status of Obligations as Senior Indebtedness;
Etc..

84

SECTION 5.16

Aurizon Covenants..

84

Article VI

NEGATIVE COVENANTS

85

SECTION 6.1

Financial Covenants

85

SECTION 6.2

Indebtedness

86



 

 
ii

--------------------------------------------------------------------------------

 

 

SECTION 6.3

Liens

88

SECTION 6.4

Fundamental Changes

89

SECTION 6.5

Disposition of Property

90

SECTION 6.6

Investments, Loans, Advances, Guarantees and Acquisitions

91

SECTION 6.7

Hedging Agreements

92

SECTION 6.8

Restricted Payments

92

SECTION 6.9

Transactions with Affiliates

92

SECTION 6.10

Changes in Nature of Business

93

SECTION 6.11

Restrictive Agreements

93

SECTION 6.12

Restriction of Amendments to Certain Documents

93

SECTION 6.13

Changes in Fiscal Periods

93

SECTION 6.14

Optional Payments of Restricted Indebtedness

93

SECTION 6.15

Anti-Money Laundering and Anti-Terrorism Finance Laws; Foreign Corrupt Practices
Act; Sanctions Laws; Restricted Person

94

SECTION 6.16

Issuance of Equity Interests

94

SECTION 6.17

Sale and Leasebacks

94

SECTION 6.18

Restrictions on the Greens Creek Group

94

Article VII

EVENTS OF DEFAULT

94

SECTION 7.1

Events of Default

94

Article VIII

THE ADMINISTRATIVE AGENT

98

SECTION 8.1

Appointment and Authority

98

SECTION 8.2

Rights as a Lender

98

SECTION 8.3

Exculpatory Provisions

98

SECTION 8.4

Reliance by Administrative Agent

99

SECTION 8.5

Delegation of Duties

100

SECTION 8.6

Resignation of Administrative Agent

100

SECTION 8.7

Non-Reliance on Administrative Agent and Other Lenders

101

SECTION 8.8

No Other Duties, etc

101

SECTION 8.9

Administrative Agent May File Proofs of Claim

101

SECTION 8.10

Collateral and Guaranty Matters

102

SECTION 8.11

Lender Provided Hedging Agreements and Lender Provided Financial Service
Products

103

Article IX

MISCELLANEOUS

103

SECTION 9.1

Notices; Effectiveness; Electronic Communication

103

SECTION 9.2

Waivers; Amendments

105

SECTION 9.3

Expenses; Indemnity; Damage Waiver

106

SECTION 9.4

Successors and Assigns

108

SECTION 9.5

Survival

113



 

 
iii

--------------------------------------------------------------------------------

 

 

 

SECTION 9.6

Counterparts; Integration; Effectiveness; Electronic Execution

114

SECTION 9.7

Severability

114

SECTION 9.8

Right of Setoff

114

SECTION 9.9

Governing Law; Jurisdiction; Etc.

115

SECTION 9.10

Waiver of Jury Trial

116

SECTION 9.11

Headings

117

SECTION 9.12

Treatment of Certain Information; Confidentiality

117

SECTION 9.13

Interest Rate Limitation

117

SECTION 9.14

Waiver of Immunity

118

SECTION 9.15

PATRIOT Act

118

SECTION 9.16

Judgments; Currency

118

SECTION 9.17

Keepwell

118

SECTION 9.18

Joint and Several Liability

118

 

 
iv

--------------------------------------------------------------------------------

 

 

 SCHEDULES:

 

Schedule 1.1

-

Pricing Schedule

Schedule 2.1

-

Commitments

Schedule 3.5

-

Properties

Schedule 3.6

-

Litigation

Schedule 3.7

-

Compliance with Laws and Agreements

Schedule 3.13

-

Material Subsidiaries

Schedule 3.18

-

Real Property

Schedule 3.27

-

Environmental Matters

Schedule 3.28

-

Condition of Business and Operations

Schedule 4.1

-

Consents

Schedule 6.2

-

Existing Indebtedness

Schedule 6.3

-

Existing Liens

Schedule 9.1

-

Notice Information

 

 

EXHIBITS:

                            

Exhibit A -  Form of Note Exhibit B - Form of Assignment and Assumption Exhibit
C - Form of Guarant Exhibit D - Form of Security Agreement Exhibit E -  Form of
Pledge Agreemen Exhibit F -  Form of Mortgage

Exhibit G-1 -

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G-2 -

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G-3 -

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G-4 -

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit H - Form of Opinion of Parent’s U.S. Counsel Exhibit I - Form of
Compliance Certificate Exhibit J - Form of Borrowing Request Exhibit K -  Form
of Consent to Assignmen

 

 
v

--------------------------------------------------------------------------------

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 14, 2014, among
HECLA MINING COMPANY, a Delaware corporation (“HMC” or the “Parent”), HECLA
LIMITED, a Delaware corporation (“Hecla Limited”), HECLA ALASKA LLC, a Delaware
limited liability company (“Hecla Alaska”), HECLA GREENS CREEK MINING COMPANY
(formerly known as Kennecott Greens Creek Mining Company), a Delaware
corporation (“Hecla Greens Creek”), HECLA JUNEAU MINING COMPANY (formerly known
as Kennecott Juneau Mining Company), a Delaware corporation (“Hecla Juneau”, and
together with HMC, Hecla Limited, Hecla Alaska and Hecla Greens Creek, the
“Borrowers”, and each individually a “Borrower”), the various financial
institutions and other Persons from time to time parties hereto (the “Lenders”),
THE BANK OF NOVA SCOTIA (“Scotiabank”), as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers are engaged in the mining, extraction, production,
handling, milling and other forms of processing ores, minerals and mineral
resources (capitalized terms used in these recitals and not defined in these
recitals to have the meanings set forth in Section 1.1 below);

 

WHEREAS, the Parent and the other Borrowers are parties to that certain Second
Amended and Restated Credit Agreement, dated as of October 14, 2009 (as amended,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Credit Agreement”), with Scotiabank as administrative agent
thereunder, and each lender from time to time party thereto;

 

WHEREAS, pursuant to that certain Arrangement Agreement, dated as of March 3,
2013, between the Parent, 0963708 B.C. Ltd., a company organized under the law
of British Columbia and a wholly-owned Subsidiary of the Parent (“AcquireCo”),
and Aurizon Mines Ltd., a company organized under the law of British Columbia
(“Target”), the Parent acquired Target by amalgamating AcquireCo with and into
Target (with AcquireCo (now known as Hecla Quebec Inc. (“Aurizon”)) as being the
surviving entity of such amalgamation) (the “Aurizon Acquisition”);

 

WHEREAS, Parent has issued the Aurizon Acquisition Notes for the purpose of
financing the Aurizon Acquisition;

 

WHEREAS, in order to (i) repay all outstanding obligations under the Existing
Credit Agreement (if any) in full, (ii) provide financing for ongoing working
capital needs of the Parent and its Subsidiaries, and (iii) pay fees and
expenses in connection with the foregoing, the Parent and the other Borrowers
have requested that the Lenders provide Commitments and Loans in an aggregate
principal amount of $100,000,000;

 

WHEREAS, the Lenders are willing to provide Commitments and Loans in an
aggregate principal amount of $100,000,000;

 

WHEREAS, the Parent and each of the other Borrowers have requested that the
Existing Credit Agreement be amended and restated in its entirety to reflect the
terms of this Agreement, and the Lenders have agreed to amend and restate the
Existing Credit Agreement in its entirety to read as set forth in this Agreement
with the intent that the terms of this Agreement shall supersede the terms of
the Existing Credit Agreement (each of which shall hereafter have no further
effect upon the parties thereto, other than those that remain herein and other
than for accrued fees and expenses, and indemnification provisions, accrued and
owing under the terms of the Existing Credit Agreement on or prior to the date
hereof or arising (in the case of an indemnification) under the terms of the
Existing Credit Agreement, in each case to the extent provided for in the
Existing Credit Agreement);

 

 

 
 

--------------------------------------------------------------------------------

 

 

WHEREAS, the Parent, each of the other Borrowers and the Lenders agree that the
proceeds of the Loans made under this Agreement shall be applied to repay all
outstanding Obligations (if any) under the Existing Credit Agreement on the
Effective Date, and also request that the Obligations of the Loan Parties (if
any) under the Loan Documents (as defined in the Existing Credit Agreement)
continue under this Agreement and the Loan Documents as Loans (as defined under
this Agreement); and

 

WHEREAS, the Lenders are willing, on the terms and subject to the conditions
hereinafter set forth, to agree to the foregoing;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Article I

Definitions

 

SECTION 1.1     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“Accumulated Excess Cash Flow” is defined in the definition of “Funds Available
for Specified Investments”.

 

“AcquireCo” is defined in the recitals.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of more than 50% of
the Equity Interests of any Person, or otherwise causing any Person to become a
Subsidiary or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is already a Subsidiary).

 

“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Rate
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to (a) the Eurocurrency Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate; provided that
if such interest rate is calculated as being less than zero, such interest rate
shall be deemed to be zero.

 

 

 
2

--------------------------------------------------------------------------------

 

 

“Administrative Agent” is defined in the preamble and includes any successor
administrative agent appointed under Article VIII.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, relative to any Person, any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person. “Control” of a Person means the power, directly or indirectly,

 

(x) to vote 10% or more of the Equity Interests (on a fully diluted basis) of
such Person having ordinary voting power for the election of directors, managing
members or general partners (as applicable), or

 

(y) to direct or cause the direction of the management and policies of such
Person (whether by contract or otherwise).

 

“Agent Parties” is defined in Section 9.1(d).

 

“Aggregate Credit Exposure” means, at any time, the aggregate Total Credit
Exposure of all of the Lenders.

 

“Agreement” means this Third Amended and Restated Credit Agreement.

 

“Alternate Base Rate” means, for any day and with respect to all Base Rate
Borrowings, a rate per annum equal to the greatest of (a) the Base Rate, (b) 1/2
of one percent above the Federal Funds Effective Rate, and (c) the Adjusted
Eurocurrency Rate for a Eurocurrency Rate Loan denominated in Dollars with a
one-month Interest Period commencing on such day plus 1%; provided that if such
rate is calculated as being less than zero, such rate shall be deemed to be
zero. If for any reason the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate or the Adjusted Eurocurrency Rate
specified in clauses (b) and (c) of the first sentence of this definition for
any reason, including the inability or failure of the Administrative Agent to
obtain sufficient quotations in accordance with the terms hereof, the Alternate
Base Rate shall be determined without regard to clause (b) or clause (c) of the
first sentence of this definition, as the case may be, until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate shall be effective on the effective date of any change in such rate.

 

“Anti-Terrorism Laws” is defined in Section 3.14.

 

“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, ordinance, rule, regulation, requirement, restriction, permit,
certificate, decision, directive or order of any Governmental Authority
applicable to such Person or any of its property and (y) all judgments,
injunctions, orders and decrees of all courts and arbitrators in proceedings or
actions in which such Person is a party or by which any of its property is
bound.

 

 

 
3

--------------------------------------------------------------------------------

 

 

“Applicable Percentage” means, with respect to any Lender at any time, subject
to reallocation with respect to a Defaulting Lender pursuant to Section 2.18,

 

(a)     with respect to the Commitments, a percentage equal to a fraction, the
numerator of which is such Lender’s Commitment and the denominator of which is
the aggregate Commitments of all Lenders (provided that, if the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
such Lender’s share of the aggregate Revolving Credit Exposures at that time),
and

 

(d)     with respect to the Aggregate Credit Exposure, a percentage equal to a
fraction, the numerator of which is the sum of such Lender’s Total Credit
Exposure, and the denominator of which is the sum of the Aggregate Credit
Exposure of all Lenders.

 

“Applicable Rate” is defined in Schedule 1.1.

 

“Applicable Time” means, with respect to any borrowings and payments hereunder,
the local time in the place of settlement for the proceeds of such borrowing and
payments, respectively, as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangement Agreement” is defined in the recitals.

 

“Arrangers” means Scotiabank, ING Capital LLC and any of their respective
Affiliates, in each case in their respective capacities as co-lead arrangers
hereunder.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.4), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.

 

“Aurizon” is defined in the recitals.

 

“Aurizon Acquisition” is defined in the recitals.

 

“Aurizon Acquisition Notes” means the 6.875% Senior Notes due May 1, 2021, that
were issued on April 12, 2013, pursuant to that certain Indenture, dated as of
April 12, 2013, among Parent and certain of the Parent’s subsidiaries listed on
the signature pages thereof, as guarantors, and The Bank of New York Mellon
Trust Company, N.A., as trustee.

 

 

 
4

--------------------------------------------------------------------------------

 

 

“Aurizon Related Agreements” means the Arrangement Agreement and any other
documentation evidencing the Aurizon Acquisition.

 

“Aurizon Related Transactions” means the transactions contemplated by the
Aurizon Related Agreements.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Base Rate” means (x) when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate, and (y) when used
in clause (a) of the definition of Alternate Base Rate, means, at any time, the
rate of interest then most recently established by the Administrative Agent in
New York as its base rate for Dollars loaned in the United States (which, for
the avoidance of doubt, is not necessarily intended to be the lowest rate of
interest determined by the Administrative Agent in connection with extensions of
credit).

 

“BC PPSA” means the Personal Property Security Act, 1996 (British Columbia).

 

“Borrowers” is defined in the preamble.

 

“Borrower Materials” is defined in Section 9.1(d).

 

“Borrowing” means (a) Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Rate Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.3 and substantially in the form of Exhibit J.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York, New York or Toronto, Ontario, and, if such day relates to
any interest rate setting as to a Eurocurrency Rate Loan, any funding,
disbursement, settlement or payment in respect of any Eurocurrency Rate Loan, or
any other matter to be carried out pursuant to this Agreement in respect of any
Eurocurrency Rate Loan, any day on which dealings in Dollars are conducted by
and between banks in the London interbank eurocurrency market.

 

“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Parent, including Capital Lease Obligations, but excluding expenditures
made in connection with the replacement, substitution or restoration of assets
to the extent financed (a) from insurance proceeds (or other similar recoveries)
paid on account of the loss of or damage to the assets being replaced or
restored or (b) with awards of compensation arising from the taking by eminent
domain or condemnation of the assets being replaced or (c) from proceeds arising
from a Disposition of assets permitted under Section 6.5 (other than a
Disposition of inventory in the ordinary course of business).

 

 

 
5

--------------------------------------------------------------------------------

 

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Casa Berardi Mine” means the mine located in the Abitibi region of the Province
of Quebec, Canada that is owned and operated by Aurizon.

 

“Cash Equivalent Investments” means:

 

(a)     direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America or Canada
(or by any agency thereof to the extent such obligations are backed by the full
faith and credit of the United States of America or Canada), in each case
maturing within one year from the date of acquisition thereof;

 

(b)     commercial paper maturing not more than 270 days from the date of issue,
which is issued by

 

(i)     a corporation (other than an Affiliate of any Loan Party) organized
under the laws of any State of the United States or of the District of Columbia
or any Province of Canada and rated A-1 or higher by S&P, P-1 or higher by
Moody’s, or F-1 or higher from Fitch, or

 

(ii)     any Lender (or its holding company);

 

(c)     any certificate of deposit, time deposit or Banker’s Acceptance,
maturing not more than one year after its date of issuance, which is issued by

 

(i)     any bank organized under the laws of the United States or Canada (or any
State or Province thereof) and which has (x) a credit rating of A2 or higher
from Moody’s, A or higher from S&P or A or higher from Fitch and (y) a combined
capital and surplus greater than $500,000,000,

 

(ii)     any Lender, or

 

(iii)     Idaho Independent Bank (provided that the aggregate amount invested in
all such certificates of deposit, time deposit and Banker’s Acceptances issued
by Idaho Independent Bank at any time shall not exceed $20,000,000); or

 

 

 
6

--------------------------------------------------------------------------------

 

 

(d)     any repurchase agreement having a term of 30 days or less entered into
with any Lender or any commercial banking institution satisfying the criteria
set forth in clause (c)(i) which

 

(i)     is secured by a fully perfected security interest in any obligation of
the type described in clause (a), and

 

(ii)     has a market value at the time such repurchase agreement is entered
into of not less than 100% of the repurchase obligation of such commercial
banking institution thereunder; and

 

(e)     money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

 

“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.

 

“Change in Control” means

 

(a) at any time any Person or Persons acting in concert, shall become the
“beneficial holder” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of Voting Securities of the Parent representing
more than 50% of the issued and outstanding Voting Securities of the Parent on a
fully diluted basis;

 

(b) during any period of 24 consecutive months commencing on or after the
Effective Date, individuals who at the beginning of such period constituted the
Board of Directors of the Parent (together with any new directors whose election
to such Board or whose nomination for election by the stockholders of the Parent
was approved by a vote of a majority of the directors then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of the Parent then in office;

 

(c) the occurrence of any “Change in Control” (or similar term) under (and as
defined in) any Subordinated Debt Document or Designated Preferred Stock
Document; or

 

(d) the failure of the Parent at any time to directly or indirectly own
beneficially and of record on a fully diluted basis 100% of the outstanding
Equity Interests of each other Borrower and each Subsidiary Guarantor, such
Equity Interests to be held free and clear of all Liens (other than Liens
permitted pursuant to Section 6.3).

 

 

 
7

--------------------------------------------------------------------------------

 

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

“Collateral” means any property of any Loan Party upon which a security interest
in favor of the Collateral Agent or the Mine Collateral Agent (as the case may
be) for the benefit of the holders of Secured Obligations is purported to be
granted pursuant to any Security Document.

 

“Collateral Agent” means The Bank of Nova Scotia.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans, expressed as an amount representing the maximum aggregate amount
of such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.4. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.1, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $100,000,000.

 

“Commodity Exchange Act” means the Commodity Exchange Act, as amended.

 

“Communications” is defined in Section 9.1(d).

 

“Compliance Certificate” means a certificate duly completed and executed by
Financial Officer, substantially in the form of Exhibit I hereto, together with
such changes thereto as the Administrative Agent may from time to time request
for the purpose of (i) monitoring the Parent’s compliance with the financial
covenants contained herein and (ii) establishing the Applicable Rate pursuant to
Schedule I and (iii) updating the schedules to the Security Documents, as
permitted thereby.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consent” means a Consent to Assignment executed and delivered pursuant to
Section 4.1(b)(iv)(C), substantially in the form of Exhibit K (or such other
form as the Administrative Agent may approve in its sole discretion), pursuant
to which the applicable Loan Party’s counterparty to each Material Contract (i)
consents to the assignment of each such Material Contract to the Collateral
Agent as security for the Obligations and (ii) provides the Collateral Agent an
independent right to cure defaults under such Material Contract.

 

 

 
8

--------------------------------------------------------------------------------

 

 

“Consolidated Tangible Net Worth” means, as of any date of determination, the
excess of

 

(a) the sum of capital stock (other than Redeemable Capital Securities) taken at
par value, capital surplus (other than in respect of Redeemable Capital
Securities) and retained earnings (or accumulated deficit) of the Parent at such
date;

 

minus

(b) treasury stock of the Parent and, to the extent included in the preceding
clause (a), minority interests in Subsidiaries of the Parent at such date;

 

minus

(c) the book value of goodwill and all other intangible assets of the Parent and
its Subsidiaries.

 

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Equity
Interests of any other Person or is liable to maintain the solvency or any
balance sheet item, level of income or financial condition of any other Person
for the purpose of assuring a creditor against loss. The amount of any Person’s
obligation under any Contingent Liability shall (subject, however, to any
limitation set forth therein) be deemed to be the outstanding principal amount
of the debt, obligation or other liability guaranteed thereby.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United States or other
applicable jurisdictions.

 

 

 
9

--------------------------------------------------------------------------------

 

 

“Default” means any event or condition that constitutes an Event of Default or
that with notice, lapse of time or both would become an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within one Business Day of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Parent in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within one Business Day of the date
when due, (b) has notified the Parent and the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Parent, to confirm in writing to the
Administrative Agent and the Parent that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Parent) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender; provided, further, that the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator with
respect to a Lender or any directly or indirect parent of such Lender under the
Dutch Financial Supervision Act 2007 (as amended from time to time and including
any successor legislation) shall not be deemed to result in an event described
in clause (d) so long as such Lender is capable of performing, and does perform,
its obligations hereunder. Any determination by the Administrative Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.18(b)) upon
delivery of written notice of such determination to the Parent and each Lender.

 

 

 
10

--------------------------------------------------------------------------------

 

 

“Designated Preferred Stock” means preferred stock of the Parent (a) which does
not require any scheduled redemption within one year following the Maturity
Date, (b) with respect to which dividends may not be declared, paid or funds set
aside for payment thereof following the occurrence and during the continuance of
a Default and (c) either contains (i) terms that are not more onerous on the
Parent than the terms of its Series B Preferred Stock or (ii) covenants,
redemption events, redemption provisions and other terms that are, in the
reasonable judgment of the Required Lenders, customary for comparable issuances
of preferred stock.

 

“Designated Preferred Stock Documents” means, collectively, the certificate of
designations, purchase agreements and other instruments and agreements
evidencing the terms of Designated Preferred Stock, as amended, supplemented,
amended and restated or otherwise modified in accordance with Section 6.12.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.6.

 

“Disposition,” with respect to any property, means any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” have meanings correlative thereto.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary of the Parent organized under the
laws of any jurisdiction within the United States.

 

“Earn-out Obligations” is defined in the definition of Indebtedness.

 

“EBITDA” means, for any applicable period, the sum of

 

(a) Net Income (exclusive of all amounts in respect of any gains and losses
realized from Dispositions other than inventory Disposed of in the ordinary
course of business), plus

 

(b) to the extent deducted in determining Net Income, the sum, without
duplication, of (i) amounts attributable to amortization and depreciation of
assets, (ii) income tax expense, (iii) Interest Expense, (iv) non-cash charges
(other than write-downs of accounts receivable) and (v) expenses paid in respect
of any consummated Permitted Acquisition to the extent such expenses previously
would have been permitted to be capitalized in accordance with GAAP as in effect
on December 31, 2012, minus

 

(c) to the extent added in determining Net Income, the sum, without duplication,
of (i) interest income paid during such period to the Parent and its
Subsidiaries, (ii) non-cash gains, (iii) the income of any Person (other than a
Subsidiary of the Parent) in which the Parent or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Parent or such Subsidiary in the form of dividends or similar
distributions, (iv) the income of any Subsidiary of the Parent (other than any
Borrower or any Subsidiary Guarantor) to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary is not at the
time permitted by the terms of any contractual obligation (other than under the
Loan Documents) or requirement of law applicable to such Subsidiary, (v) the
income (or deficit) of any Person accrued prior to the date it became a
Subsidiary of, or was merged or consolidated into, the Parent or any of the
Parent’s Subsidiaries and (vi) any restoration to income of any contingency
reserve, except to the extent that provision for such reserve was made out of
income accrued during such period, minus

 

 

 
11

--------------------------------------------------------------------------------

 

 

(d)     the amount of all cash payments made in such period to the extent that
such payments relate to a non-cash charge incurred in a previous period that was
added back in determining EBITDA hereunder pursuant to the preceding clause
(b)(iv) (excluding, however, all payments, not to exceed an aggregate amount of
$272,000,000, made in relation to the settlement agreement with the United
States federal government or any agency, department, or authority thereof
(including, without limitation, the Department of Justice) in connection with
the Coeur d’Alene Basin Superfund liability), plus

 

(e)     to the extent deducted in determining Net Income, any fees, costs and
expenses paid by the Borrowers in respect of the Aurizon Related Transactions.

 

Notwithstanding anything herein to the contrary, for the three fiscal quarters
following any Permitted Acquisition (including the Aurizon Acquisition), EBITDA
shall be determined for purposes of Section 6.1 on a pro forma basis consistent
with the calculations made in accordance with clause (c)(ii) the definition of
“Permitted Acquisition”, but using actual results for each fiscal quarter ended
after such Permitted Acquisition on an annualized basis.

 

“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 9.2).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.4(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.4(b)(iii)).

 

“Environmental Laws” means all Applicable Law relating in any way to the
environment, preservation or reclamation of natural resources, the management,
storage, transport, recycling, Release or threatened Release of any Hazardous
Material, or to industrial hygiene and protection of public health and safety.

 

“Environmental Liability” means, with respect to any Person, any liability,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of such Person
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

 

 
12

--------------------------------------------------------------------------------

 

 

“Equity Incentive Plans” means the Hecla Mining Company 2010 Stock Incentive
Plan, as amended, the Hecla Mining Company Stock Plan for Nonemployee Directors,
as amended, and the Hecla Mining Company Key Employee Deferred Compensation
Plan, as amended.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under
Section 414(b) or (c) of the IRC or, solely for purposes of Section 302 of ERISA
and Section 412 of the IRC, is treated as a single employer under Section 414 of
the IRC.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the determination that
any Pension Plan or Multiemployer Plan, as applicable, is considered an at-risk
plan or that any Pension Plan or Multiemployer Plan, as applicable, is
endangered or is in critical status within the meaning of Sections 430, 431 or
432 of the IRC or Sections 303, 304 or 305 of ERISA; (c) the incurrence by the
Parent or any ERISA Affiliate of any liability under Title IV of ERISA, other
than for PBGC premiums not yet due; (d) the receipt by the Parent or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Pension Plan or to appoint a trustee to administer
any Pension Plan or the occurrence of any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (e) the withdrawal of the Parent
or any ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA
during a plan year in which such entity was a substantial employer (as defined
in Section 4001(a)(2) of ERISA) or the cessation of operations by the Parent or
any ERISA Affiliate that would be treated as a withdrawal from a Pension Plan
under Section 4062(d) of ERISA; (f) the partial or complete withdrawal by the
Parent or any ERISA Affiliate from any Multiemployer Plan or a notification that
a Multiemployer Plan is in reorganization; or (g) the taking of any action to
terminate any Pension Plan under Section 4041 or 4041A of ERISA.

 

 

 
13

--------------------------------------------------------------------------------

 

 

“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Borrowing for
any Interest Period, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR (or of the successor to BBA
LIBOR, if the British Bankers Association is no longer making a LIBOR rate
available) as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Dollars with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “Eurocurrency Rate” with respect
to such Eurocurrency Rate Borrowing for such Interest Period shall be the rate
at which deposits in Dollars of approximately $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. “Eurocurrency Rate,” when used in
reference to any Loan or Borrowing, refers to whether such Loan, or the Loans
comprising such Borrowing, are bearing interest at a rate determined by
reference to the Adjusted Eurocurrency Rate.

 

“Event of Default” is defined in Article VII.

 

“Excess Cash Flow” means, for any Fiscal Quarter, the excess (if any), of

 

 

(x) EBITDA for such Fiscal Quarter;

 

minus

 

(y) the sum (for such Fiscal Quarter) of (A) Interest Expense actually paid in
cash by the Parent and its Subsidiaries, plus (B) the aggregate principal amount
of all regularly scheduled principal payments or redemptions or similar
acquisitions for value of outstanding debt for borrowed money, but excluding (x)
any such payments to the extent financed through the incurrence of additional
Indebtedness otherwise expressly permitted under Section 6.2 or financed through
the issuance of Equity Interests otherwise permitted under this Agreement or
financed through the proceeds of a Disposition of assets (other than inventory
Disposed of in the ordinary course of business otherwise permitted under this
Agreement) and (y) Indebtedness that has been paid but may be reborrowed on a
revolving credit basis plus (C) all income Taxes actually paid in cash by the
Parent and its Subsidiaries plus (D) Capital Expenditures paid in cash
(excluding, however, Capital Expenditures financed with the proceeds of
Indebtedness (other than the Obligations), equity issuances, casualty proceeds
or other proceeds which are not included in EBITDA) plus (E) reclamation
expenses actually paid in cash by the Parent and its Subsidiaries (excluding,
however, reclamation expenses financed with the proceeds of insurance).

 

“Excluded Restricted Payments” means (a) Restricted Payments made to a Loan
Party pursuant to clauses (a) or (b) of Section 6.8, and (b) Restricted Payments
made pursuant to clauses (f) or (i) of Section 6.8.

 

 

 
14

--------------------------------------------------------------------------------

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 2.17) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.15, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.15(g) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.

 

“Executive Order” is defined in Section 3.23.

 

“Existing Credit Agreement” is defined in the recitals.

 

“Expropriation Event” means (a) any condemnation, nationalization, temporary
seizure, seizure, expropriation or similar act by (or on behalf of) a
Governmental Authority of all or a material part of the property of the Parent
or any of its Subsidiaries and/or of the Equity Interest in the Parent or any of
its Subsidiaries, (b) any assumption by (or on behalf of) a Governmental
Authority of control of all or a material part of the property or business
operations of the Parent or any of its Subsidiaries and/or of the Equity
Interests in the Parent or any of its Subsidiaries, (c) any taking of any action
by (or on behalf of) a Governmental Authority for the dissolution or
disestablishment of the Parent or any of its Subsidiaries, (d) any taking of any
action by (or on behalf of) a Governmental Authority that would prevent the
Parent and its Subsidiaries from carrying on their business or operations or a
substantial part thereof or (e) any other act or series of acts attributable to
a Governmental Authority; that in respect of the foregoing clauses (a) through
(e) individually or in the aggregate, in the reasonable judgment of the
Administrative Agent, has resulted in, or could reasonably be expected to result
in, a Material Adverse Effect.

 

“Facility” means the Commitments and the extensions of credit made thereunder.

 

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any U.S. Treasury regulations
promulgated thereunder or official IRS interpretations thereof and any agreement
entered into pursuant to Section 1471(b)(1) of the IRC.

 

 

 
15

--------------------------------------------------------------------------------

 

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” means that certain letter agreement dated as of the Effective Date
between the Parent and the Administrative Agent.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Parent.

 

“Fiscal Quarter” means a three-month period ending on the last day of March,
June, September or December.

 

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., “the 2012 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.

 

“Fitch” means Fitch, Inc.

 

“Flood Insurance Acts” means, collectively, (a) the National Flood Insurance Act
of 1968 and (b) the Flood Disaster Protection Act of 1973, each as amended, and
together with any successor law of such type.

 

“Foreign Lender” means a Lender that is resident or organized under the laws of
a jurisdiction other than that in which any of the Borrowers is resident for tax
purposes.

 

“Foreign Subsidiary” means each Subsidiary of the Parent that is not a Domestic
Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funding Rules” means the requirements relating to the minimum required
contributions (including any installment payments) to Pension Plans and
Multiemployer Plans, as applicable, and set forth in Sections 412 of the IRC and
Section 302 of ERISA for periods prior to the effective date of the Pension
Protection Act of 2006 and Sections 412, 430, 431, 432 and 436 of the IRC and
Sections 302, 303, 304 and 305 of ERISA for periods on and after the effective
date of the Pension Protection Act of 2006.

 

 

 
16

--------------------------------------------------------------------------------

 

 

“Funds Available for Specified Investments” means, for any date of
determination, the result of

 

 

(a)     the sum of (x) the aggregate of the Excess Cash Flow for each Fiscal
Quarter ended prior to such date of determination but after March 31, 2013, plus
(y) $487,620,000 (such sum is referred to as “Accumulated Excess Cash Flow”);

 

Minus

 

(b)     the amount of Accumulated Excess Cash Flow applied to Specified
Investments on or after March 31, 2013;

 

Minus

 

(c)     the amount of Accumulated Excess Cash Flow applied to Restricted
Payments (other than Excluded Restricted Payments) on or after March 31, 2013;

 

Plus

 

(d)     (i) the aggregate amount of Net Equity/Debt Proceeds to be applied to
fund Specified Investments and not otherwise applied and (ii) any Commitments
available under this Agreement;

 

Plus

 

(e)     the aggregate amount of Net Casualty Proceeds not used to prepay the
Loans pursuant to Section 2.8(b)(i) and not otherwise applied.

 

“Funds Available for Restricted Payments” means, for any date of determination,
the result of

 

 

(a)     Accumulated Excess Cash Flow;

 

Minus

 

(b)     the amount of Accumulated Excess Cash Flow applied to Specified
Investments on or after March 31, 2013;

 

 

 
17

--------------------------------------------------------------------------------

 

 

Minus

 

(c)     the amount of Accumulated Excess Cash Flow applied to Restricted
Payments (other than Excluded Restricted Payments) on or after March 31, 2013;

 

Plus

 

(d)      the aggregate amount of Net Equity/Debt Proceeds to be applied to fund
Restricted Payments and not otherwise applied.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Approval” shall mean any approval, action, order, authorization,
consent, right, franchise, license, lease, ruling, permit, tariff, rate,
certification, exemption, filing or registration by or with any Governmental
Authority, including those necessary for all stages of exploring for Minerals
and for developing, maintaining and operating Mining Properties.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state,
regional or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Grantor” means each Person granting a security interest in favor of the
Administrative Agent to secure the Secured Obligations.

 

“Greens Creek Demand Note” means, collectively, the demand notes evidencing
intercompany Indebtedness owed to the Parent or Hecla Admiralty by the other
Borrowers or Hecla Admiralty (or any one or more of them), which notes are each
in form and substance reasonably satisfactory to the Administrative Agent and
pledged to the Administrative Agent pursuant to the Security Agreement.

 

“Greens Creek Group” means, collectively, Hecla Alaska, Hecla Greens Creek,
Hecla Juneau and Hecla Admiralty.

 

“Greens Creek Joint Venture” means the joint venture among Hecla Alaska, Hecla
Greens Creek and Hecla Juneau, as governed by the terms of the Greens Creek
Joint Venture Agreement.

 

“Greens Creek Joint Venture Agreement” means the Restated Mining Venture
Agreement, dated as of May 6, 1994, by and among Hecla Greens Creek, Hecla
Alaska and Hecla Juneau, as amended, supplemented, amended and restated or
otherwise modified from time to time in accordance with the terms thereof and
hereof.

 

“Greens Creek Manager” means Hecla Greens Creek, or any successor manager
appointed under the Greens Creek Joint Venture Agreement.

 

 

 
18

--------------------------------------------------------------------------------

 

 

“Greens Creek Mine” means the mine located on Admiralty Island, near Juneau,
Alaska, that is owned and operated pursuant to the Greens Creek Joint Venture
Agreement by Hecla Alaska, Hecla Greens Creek and Hecla Juneau.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing, or having the economic
effect of guaranteeing, any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

 

“Guarantor” means (a) each Material Domestic Subsidiary, and (b) to the extent
required pursuant to Section 5.16, Aurizon.

 

“Guaranty” means the guaranty made by the Guarantors in favor of the
Administrative Agent for the benefit of the holders of Secured Obligations,
substantially in the form of Exhibit C.

 

“Hazardous Material” means (a) any substances that are defined or listed in, or
otherwise classified pursuant to, any applicable Environmental Laws as
“hazardous substances”, “hazardous materials”, “hazardous wastes”, “toxic
substances”, “contaminants”, “pollutants” or any other formulation intended to
define, list or classify substances by reason of adverse effects on the
environment or deleterious properties such as ignitability, corrosivity,
reactivity, carcinogenicity, reproductive toxicity or “TLCP” toxicity or “EP”
toxicity; (b) any oil, petroleum or petroleum-derived substances, natural gas,
natural gas liquids or synthetic gas and drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; or (d) any asbestos in any form or
electrical equipment which contains any oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of fifty parts per million.

 

“HazMat Indemnity Agreement” means that certain Amended and Restated Hazardous
Materials Undertaking and Unsecured Indemnity, dated as of the date of this
Agreement, executed jointly and severally by the Parent, Hecla Greens Creek,
Hecla Juneau and Hecla Admiralty in favor of the Mine Collateral Agent.

 

“Hecla Admiralty” means Hecla Admiralty Company, a Delaware corporation.

 

 

 
19

--------------------------------------------------------------------------------

 

 

“Hecla Alaska” is defined in the preamble.

 

“Hecla Greens Creek” is defined in the preamble.

 

“Hecla Juneau” is defined in the preamble.

 

“Hecla Limited” is defined in the preamble.

 

“Hecla Mine Plan” means, with respect to all operating mines controlled by the
Parent (including any of its Subsidiaries), a life of mine plan prepared by the
Parent setting forth on a consolidated basis and separately with respect to each
mine, inter alia, annual operating, capital and exploration budgets; proposed
construction, development, operation and closing of such mines and any
rehabilitation or reclamation work related thereto; exploitation, treatment,
production, marketing and sale of all metals recovered from such mines; and all
administrative, technical, financial and commercial activities related thereto,
which life of mine plan shall be in the form of an interactive electronic model
and otherwise in form and substance reasonably satisfactory to the
Administrative Agent. The Hecla Mine Plan shall be updated annually and
delivered to the Administrative Agent, in each case in accordance with Section
5.1(l)(ii).

 

“Hedging Agreement” means any agreement with respect to any swap, cap, collar,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Parent or any of its Subsidiaries shall be a Hedging
Agreement.

 

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under Hedging Agreements.

 

“HMC” is defined in the preamble.

 

“Immaterial Subsidiary” means, on any date, a Subsidiary of the Parent which (a)
was not designated as a “Material Subsidiary” on Schedule 3.13 of the Disclosure
Schedule or (b) is notified to the Lenders as being an “Immaterial Subsidiary”
pursuant to a certificate executed by a Responsible Officer of the Parent
certifying to each of the items set forth in the immediately succeeding proviso;
provided that a Subsidiary shall not be an Immaterial Subsidiary if (i) its
assets exceeded $2,000,000 as of the last day of the most recently completed
Fiscal Quarter, (ii) its revenues exceeded $1,000,000 for the most recently
completed Fiscal Quarter, (iii) the assets of all Immaterial Subsidiaries
exceeded $10,000,000 as of the last day of the most recently completed Fiscal
Quarter, (iv) the aggregate revenue of all Immaterial Subsidiaries exceeded
$2,000,000 for the most recently completed Fiscal Quarter or (v) the Parent or
any Material Subsidiary is providing any credit support for, or a guarantee of,
any obligations of such Subsidiary; provided further that, in the event all
Subsidiaries otherwise designated as Immaterial Subsidiaries by the Parent
should not be Immaterial Subsidiaries as a result of clause (iii) or (iv) of the
immediately preceding proviso and the Parent has not designated which
Subsidiaries (or Subsidiary) should no longer constitute Immaterial Subsidiaries
pursuant to the Compliance Certificate most recently delivered pursuant to
Section 5.1(c) or notice delivered pursuant to Section 5.11, the Administrative
Agent may designate which Subsidiaries (or Subsidiary) no longer constitute
Immaterial Subsidiaries. In no event shall Hecla Limited, any Person in the
Greens Creek Group nor any Person directly or indirectly holding Equity
Interests in the Greens Creek Group be an Immaterial Subsidiary.

 

 

 
20

--------------------------------------------------------------------------------

 

 

“Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of the Parent

 

(a)     which is of a “going concern” or similar nature;

 

(b)     which relates to the limited scope of examination of matters relevant to
such financial statement;

 

(c)     which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause a Default; or

 

(d)     which, to the extent the Parent shall be subject to the provisions of
Sarbanes Oxley and the rules and regulations of the SEC promulgated thereunder,
relates to an attestation report of such independent public accountant as to the
Parent’s internal controls over financial reporting pursuant to Section 404 of
Sarbanes-Oxley, except to the extent any such qualification or exception (i) is
permitted under rules or regulations promulgated by the SEC or the Public
Company Accounting Oversight Board, (ii) has appeared in the attestation report
described in the Parent’s Annual Report on Form 10-K for the 2007 Fiscal Year or
the 2008 Fiscal Year, (iii) does not, in the reasonable judgment of the Required
Lenders, create a reasonable doubt as to the accuracy of any item or items in
the financial statements furnished by the Parent that, if corrected, would cause
a Default or (iv) is otherwise acceptable to the Required Lenders.

 

“Increased Cost Lender” is defined in Section 2.16(b).

 

“Indebtedness” of any Person means, without duplication:

 

(a) all obligations of such Person for borrowed money or advances or borrowed
metals and all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, including Subordinated Debt, performance bonds and
reclamation bonds;

 

 

 
21

--------------------------------------------------------------------------------

 

 

(b) all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, and banker’s acceptances issued for the
account of such Person;

 

(c) all Capital Lease Liabilities of such Person;

 

(d) for purposes of the definition of “Material Indebtedness” only, all other
items which, in accordance with GAAP, would be included as indebtedness on the
liabilities side on the balance sheet of such Person as of the date at which
Indebtedness is to be determined;

 

(e) net Hedging Obligations (provided that, solely for purposes of calculating
the Total Leverage Ratio, the Total Net Leverage Ratio and the Secured Leverage
Ratio, the amount of any Hedging Obligations shall be the negative
mark-to-market amounts (on a net basis) of Hedging Obligations for which an
early termination event has occurred and the Parent or a Subsidiary thereof is
the defaulting party or an affected party) of such Person;

 

(f) whether or not so included as liabilities in accordance with GAAP, (i) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business
which are not overdue for a period of more than 90 days or, if overdue for more
than 90 days, as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of such Person), including
obligations of such Person (“Earn-out Obligations”) in respect of “earn-outs” or
other similar contingent payments (whether based on revenue or otherwise)
arising from the acquisition of a business or line of business pursuant to a
Permitted Acquisition and payable to the seller or sellers thereof, and (ii)
indebtedness secured by (or for which the holder of such indebtedness has an
existing right, contingent or otherwise, to be secured by) a Lien on property
owned or being acquired by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

 

(g) obligations arising under Synthetic Leases;

 

(h) the stated liquidation value of Redeemable Capital Securities of such
Person; and

 

(i) all Contingent Liabilities of such Person in respect of any of the
foregoing.

 

The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

 

 
22

--------------------------------------------------------------------------------

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” is defined in Section 9.3.

 

“Information” is defined in Section 9.12.

 

“Interco Subordination Agreement” means the subordination agreement,
substantially in the form of Exhibit I hereto, executed and delivered by two or
more Loan Parties pursuant to the terms of this Agreement, as amended,
supplemented, amended and restated or otherwise modified from time to time.

 

“Interest Coverage Ratio” means, for any period, the ratio of (a) EBITDA for
such period to (b) Interest Expense for such period.

 

“Interest Election Request” means a request by the Borrowers to convert or
continue a Borrowing in accordance with Section 2.5.

 

“Interest Expense” means, for any applicable period, calculated in accordance
with Section 1.4, the aggregate interest expense of the Parent and its
Subsidiaries for such applicable period, and shall include (i) the portion of
any payments made in respect of Capital Lease Obligations allocable to interest
expense, and (ii) dividends declared on Designated Preferred Stock (except to
the extent payable in additional shares of Designated Preferred Stock or shares
of the Parent’s common stock).

 

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
day of each March, June, September and December, and (b) with respect to any
Eurocurrency Rate Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency Rate
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurocurrency Rate Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrowers may elect; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period, and (iii) no Interest Period for any Loan may end
later than the Maturity Date. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

 

 
23

--------------------------------------------------------------------------------

 

 

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan or other extension of credit (including by way of Guarantee or
similar arrangement) or capital contribution to (by means of any transfer of
cash or other property or any payment for property or services for the account
or use of others), or any purchase or acquisition of Equity Interests, evidences
of Indebtedness or other securities of, such other Person and all other items
that are or would be classified as investments on a balance sheet prepared in
accordance with GAAP, and any purchase or other acquisition (in one transaction
or a series of transactions) of any assets of any other Person constituting a
business unit; provided that the endorsement of negotiable instruments and
documents in the ordinary course of business will not be deemed to be an
Investment.

 

“IRC” means the Internal Revenue Code of 1986.

 

“IRS” means the United States Internal Revenue Service.

 

“Judgment Currency” is defined in Section 9.16.

 

“Judgment Currency Conversion Date” is defined in Section 9.16.

 

“Land Exchange Agreement” means the Land Exchange Agreement, dated as of
December 14, 1994, between Hecla Greens Creek and the United States, by and
through the U.S. Department of Agriculture Forest Service, as amended or
otherwise modified from time to time.

 

“Lender” means each Person listed on Schedule 2.1 and any other Person that
shall have become a party hereto as a Lender pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

 

“Lender Provided Financial Service Product” means any agreement or other
arrangements under which any Lender or any Affiliate of any Lender provides any
of the following products or services to any of the Loan Parties: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) gift cards, (f) ACH transactions, (g) cash management, including electronic
funds transfer, controlled disbursement, accounts or services, (h) overdraft or
(i) foreign currency exchange.

 

“Lender Provided Hedging Agreement” means any Hedging Agreement between a Loan
Party and a counterparty that at the time such Hedging Agreement is entered into
is a Lender or an Affiliate of a Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
or any Affiliate thereof described in its Administrative Questionnaire or such
other office or offices of such Lender or any of its Affiliates as such Lender
may from time to time notify the Borrowers and the Administrative Agent.

 

 

 
24

--------------------------------------------------------------------------------

 

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or otherwise), pledge, hypothecation, encumbrance, charge,
assignment, deposit arrangement or security interest in, on or of such asset, or
other preference, priority or security agreement, whether or not filed, recorded
or perfected under Applicable Law; and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset (including any encumbrance arising with
respect to any mineral royalty or similar obligation).

 

“Loan Document” means this Agreement, the Notes, the Fee Letters, the Subsidiary
Guaranty, the Parent Guaranty, the Security Documents, the Notes and any other
documents entered into in connection herewith.

 

“Loan Parties” means the Parent, each other Borrower, each Grantor and each
Guarantor.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Local Security Documents” means the collective reference to any special
security in respect of hydrocarbons, minerals or other property described in
Section 426 of the Canadian Bank Act, any Canadian pledge or security agreement
delivered in connection with this Agreement, the BC PPSA financing statement
registered against each Grantor under the Canadian security agreement, and any
other filings, registrations, recordings or similar instruments or documents
necessary or required by the Administrative Agent, the Collateral Agent or the
Mine Collateral Agent in order to record, perfect or otherwise evidence a Lien
in the Collateral under Applicable Law (other than U.S. law).

 

“Lucky Friday Mine” means the deep underground silver, lead and zinc mine
located in the Coeur d’Alene Mining District in northern Idaho one-quarter mile
east of Mullan, Idaho, and that is owned and operated by Hecla Limited.

 

“Material Adverse Change” means any change since December 31, 2012, or any
additional information disclosed to or discovered since December 31, 2012, that
has had or could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, operations, assets, liabilities, condition (financial or otherwise) of
the Parent and its Subsidiaries taken as a whole, (b) the rights and remedies of
any Secured Party under any Loan Document or (c) the ability of any Loan Party
to perform its Obligations under any Loan Document.

 

 

 
25

--------------------------------------------------------------------------------

 

 

“Material Contract” means, relative to any Loan Party, each contract (including
Mineral Purchase Agreements, Mineral Sales Agreements, and other than any Loan
Document or Lender Provided Hedging Agreement) to which such Loan Party is a
party or by which any of its property is bound or subject involving aggregate
consideration payable to or by it of $10,000,000 or more in any Fiscal Year or
otherwise material to the business or operations of the Parent or its
Subsidiaries.

 

“Material Domestic Subsidiary” means each Material Subsidiary that is not a
Foreign Subsidiary.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Parent and its Subsidiaries in an aggregate principal amount exceeding
$5,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Parent and its Subsidiaries in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (after
giving effect to legally enforceable netting obligations) that the Parent or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

 

“Material Processing Plant” means, collectively, each facility located at or
near the Greens Creek Mine, and all real and personal property of Greens Creek
Group owned, leased or otherwise used in connection with the Mineral Processing
Operations conducted by any of them at such facilities, including all permits
and other Approvals, any and all rail lines, roads, easements and other real
property rights of ingress and egress related thereto.

 

“Material Subsidiary” means, on any date, a Subsidiary of the Parent which is
not (i) an Immaterial Subsidiary, (ii) Hecla Charitable Foundation, (iii) Middle
Buttes Partners Ltd., or (iv) any other Borrower.

 

“Maturity Date” means August 1, 2016.

 

“Mine Collateral Agent” means Computershare Trust Company, N.A.

 

“Minerals” means Primary Minerals and Other Minerals.

 

“Mineral Processing Operations” means the preparation, crushing, grinding,
refining, processing and transportation of Minerals, including Minerals that are
purchased by any of the Loan Parties pursuant to a Mineral Purchase Agreement or
other similar contract, for sale by such Person to third party purchasers.

 

 

 
26

--------------------------------------------------------------------------------

 

 

“Mineral Properties” means Mining Rights; the Properties now or hereafter
combined or unitized with Mining Rights; all operating agreements, joint venture
agreements, contracts and other agreements which relate to any of the Mining
Rights or the production, sale, purchase, exchange or processing of Minerals
from or attributable to such Mining Rights; all Minerals in and under and which
may be produced and saved or attributable to the Mining Rights, the lands
covered thereby and all Minerals in storage and all rents, issues, profits,
proceeds, products, revenues and other incomes from or attributable to the
Mining Rights; all tenements, profits á prendre, hereditaments, appurtenances
and Properties in anyway appertaining, belonging, affixed or incidental to the
Mining Rights, Properties, rights, titles, interests and estates described or
referred to above, including any and all Property, real or personal, now owned
or hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Mining
Rights or Property, and including any and all mines, portals, associated
beneficiation facilities, together with all plant sites, waste dumps, crushing
circuits, abandoned heaps, preparation plants, wash plants, conveyor systems,
loadout facilities, power supply systems, facilities, fixtures, valves,
fittings, machinery and parts, engines, boilers, meters, apparatus, equipment,
appliances, tools, implements, cables, wires, towers, surface leases,
rights-of-way, easements and servitudes and all ancillary and infrastructure,
together with all additions, substitutions, replacements, accessions and
attachments to any and all of the foregoing.

 

“Mineral Purchase Agreement” means each contract or agreement between any Loan
Party and any other Person for the purchase of Minerals by such Loan Party from
such Person.

 

“Mineral Sales Agreement” means each contract or agreement between any Loan
Party and any other Person for the sale of Minerals by such Loan Party to such
Person, including the sale of (a) any Minerals extracted or otherwise produced
from any of the Mineral Properties, (b) any Minerals purchased by any Loan Party
pursuant to a Mineral Purchase Agreement, or (c) any Minerals otherwise owned by
any Borrower or any of its Subsidiaries and processed at any Material Processing
Plant.

 

“Mining Rights” means all interests in the surface of any lands, the Minerals in
(or that may be extracted from) any lands, all royalty agreements, entitlements,
water rights, patented mining claims, unpatented mining claims, millsite claims,
fee interests, mineral leases, mining leases, mining licenses,
profits-a-prendre, joint ventures and other leases, rights-of-way, easements,
inurements, licenses and other rights and interests used by or necessary to (x)
the Greens Creek Joint Venture to operate the Greens Creek Mine or (y) the
Parent and its Subsidiaries in the conduct of their present and future mining of
metals and minerals, including precious stones, and related Mineral Processing
Operations (as well as prospecting, exploration and development efforts in
connection therewith).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a mortgage or deed of trust made by any Grantor in favor of, or
for the benefit of, the Collateral Agent for the benefit of the holders of
Secured Obligations, substantially in the form of Exhibit F (with such changes
thereto acceptable to the Administrative Agent as shall be advisable under the
law of the jurisdiction in which such mortgage or deed of trust is to be
recorded), pursuant to which a Lien is granted on the Mineral Properties and
other real property and fixtures described therein.

 

 

 
27

--------------------------------------------------------------------------------

 

 

“Mortgage Consents” means all Consents required under existing mining or mineral
leases or other agreements and Approvals by Government Agencies to the granting
of a Mortgage in favor of the Collateral Agent or the Mine Collateral Agent (as
the case may be), and as determined by the Administrative Agent.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Cash Proceeds” means (a)  in connection with any Recovery Event, the
proceeds thereof in the form of cash and Cash Equivalent Investments (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or by the
Disposition of any non-cash consideration received in connection therewith or
otherwise, but only as and when received) of such Recovery Event, net of
attorneys’ fees, accountants’ fees, investment banking fees, amounts required to
be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Recovery Event
(other than any Lien pursuant to a Security Document) and other customary fees
and expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and any reserve for adjustment in respect of the sale price of
such asset or assets established in accordance with GAAP (provided that,
following the termination of such reserves, proceeds equal to any unused
reserves shall be applied in accordance with Section 2.8(b)) and (b) in
connection with any incurrence of Indebtedness or issuance or sale of Equity
Interests (other than with respect to the Equity Incentive Plans, dividends or
other distributions paid in common stock of the Parent, conversions of
convertible securities or Investments made in common stock of the Parent, in
each case to the extent permitted hereunder), the cash proceeds received from
such incurrence, net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred in connection therewith.

 

“Net Income” means, for any period, calculated in accordance with Section 1.4,
the aggregate of all amounts which would be included as net income on the
consolidated financial statements of the Parent for such period; provided that
Net Income shall include, for purposes of clause (d) of Section 6.1, all amounts
in respect of any extraordinary gains and extraordinary losses, but exclude, for
all other purposes, all amounts in respect of any extraordinary gains and
extraordinary losses.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 9.2(b) and (ii) has been approved by the
Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

 

 
28

--------------------------------------------------------------------------------

 

 

“Note” is defined in Section 2.7(f).

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Law naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“OFAC” is defined in Section 3.23.

 

“Organic Document” means, relative to any Loan Party, as applicable, its
certificate of incorporation, by-laws, certificate of partnership, partnership
agreement, certificate of formation, limited liability agreement, operating
agreement and all shareholder agreements, voting trusts and similar arrangements
applicable to any of such Loan Party’s Equity Interests.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Minerals” means all minerals other than Primary Minerals, whether or not
similar to Primary Minerals or found or produced in association with Primary
Minerals, including all existing and future ores, minerals, mineral elements and
compounds, veins, lodes and mineral deposits; whether solid, liquid or gaseous;
whether organic or inorganic, metallic or nonmetallic, hydrocarbonaceous or
non-hydrocarbonaceous; including rock, gravel, sand, methane, water, and
geothermal steam, geothermal heat and geothermal resources.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

 

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds
Effective Rate and (ii) an overnight rate determined by the Administrative
Agent, as the case may be, in accordance with banking industry rules on
interbank compensation.

 

“Parent” is defined in the preamble.

 

“Participant” is defined in Section 9.4(d).

 

 

 
29

--------------------------------------------------------------------------------

 

 

“Participant Register” is defined in Section 9.4(d).

 

“PATRIOT Act” means the “Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the IRC or Section 302 of ERISA, and in respect of which the
Parent or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

 

“Permitted Acquisition” means an acquisition, whether of Equity Interests,
assets or otherwise, by the Parent or any Subsidiary of the Parent, of a Person
or all or a substantial portion of the assets of, or a business or a line of
business from, any Person (by merger or consolidation or otherwise) in which the
following conditions are satisfied:

 

(a) immediately before and after giving effect to such acquisition no Default
shall have occurred and be continuing or would result therefrom (including under
Section 6.10);

 

(b) if the consideration for such acquisition is not comprised solely of Equity
Interests (other than Redeemable Capital Securities) of the Parent (or of
proceeds of any such Equity Interests that are issued pursuant to a
substantially concurrent transaction), (i) in the case of an acquisition of a
Person or its Equity Interests, such Person becomes a Subsidiary of the Parent
as a result of such acquisition, and, in the case of an acquisition of assets,
such acquisition results in the Parent acquiring a controlling interest in such
assets, and (ii) the Parent shall have delivered to the Administrative Agent a
Compliance Certificate for the period of four full Fiscal Quarters immediately
preceding such acquisition (prepared in good faith and in a manner and using
such methodology which is consistent with the most recent financial statements
and Compliance Certificates delivered pursuant to Section 5.1) giving pro forma
effect to the consummation of such acquisition and all transactions related
thereto (including all Indebtedness that would be assumed or incurred as a
result thereof) and evidencing compliance with the covenants set forth in
Section 6.1 and certifying as to the satisfaction of the conditions set forth in
the preceding clauses of this definition; provided, however, that,
notwithstanding anything herein to the contrary, when determining compliance
with the covenants set forth in Section 6.1 for purposes of this definition,
(x) any non-recurring and one-time expenses included in the results of
operations of the business being acquired, taking into account standard industry
exploration, development and production spending patterns, may be excluded from
the calculations required by this clause (c) for any period prior to the date of
the consummation of such acquisition and (y) any projected increase or decrease
in operating, exploration or other costs of the Parent and its Subsidiaries, any
other projected cost savings and efficiencies, as a result of such acquisition
shall be included in the calculations required by this clause (c), in each case
under clause (ii), in form and substance reasonably satisfactory to the
Administrative Agent; and

 

 

 
30

--------------------------------------------------------------------------------

 

 

(c) promptly after the public disclosure of any proposed Permitted Acquisition,
in the case of any acquisition of any Person, assets, business or line of
business, the consideration (including cash and non-cash, actual or contingent)
for which exceeds $25,000,000, the Parent shall have furnished the
Administrative Agent with (x) historical financial statements for the last
Fiscal Year (or, if less, the period since formation relative to such Person,
assets, business or line of business (audited if available without undue cost or
delay) and unaudited financial statements thereof for the most recent interim
period which are available, (y) a reasonably detailed description of all
material information relating thereto and copies of all material documentation
relating thereto and copies of all material documentation pertaining to such
transaction and (z) all such other material information and data relating to
such transaction or the Person, assets, business or line of business to be
acquired, in each case in form and substance reasonably satisfactory to the
Administrative Agent;

 

“Permitted Additional Indebtedness” means Indebtedness of the Parent or any of
its Subsidiaries (other than each of the Subsidiaries in the Greens Creek Group)
which is incurred pursuant to Section 6.2(l) and which (a) does not require any
scheduled principal repayment within one year following the Maturity Date, (b)
is subject to terms and provisions no more restrictive than those set forth in
this Agreement, (c) has other covenants, events of default, remedies,
acceleration rights, redemption provisions and other terms that are reasonably
satisfactory to the Required Lenders and that are set forth in the Permitted
Debt Documents, (d) is non-recourse to any of the Persons in the Greens Creek
Group, and (e) is not secured by any Lien, other than Liens permitted under
Section 6.3.

 

“Permitted Borrowing Amount” means, in respect of Loans comprising the
Borrowing, or to be converted or continued under Section 2.5, (a) in the case of
Base Rate Loans, $1,000,000 or a higher integral multiple of $500,000, and (b)
in the case of Eurocurrency Rate Loans, $1,000,000 or a higher integral multiple
of $500,000.

 

“Permitted Debt Documents” means any documents evidencing, guaranteeing or
otherwise governing Permitted Additional Indebtedness, as amended, supplemented,
amended and restated or otherwise modified in accordance with Section 6.12.

 

“Permitted Encumbrances” means:

 

(a)     Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.4;

 

 

 
31

--------------------------------------------------------------------------------

 

 

(b)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.4;

 

(c)     deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
provided that no such deposit secures any Indebtedness;

 

(d)     easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Parent or any of its Subsidiaries;

 

(e)     any interest or title of a lessor under any lease entered into by Parent
or any of its Subsidiaries in the ordinary course of its business and covering
only the assets so leased; and

 

(f)     in the case of any real property that is subject to a Mortgage, such
items as are accepted by the Administrative Agent as exceptions to the lender’s
title insurance policy issued with respect to such property and such Mortgage;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity, whether acting in an individual, fiduciary or other capacity.

 

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA,
including a Pension Plan), maintained by, contributed to by or required to be
contributed to by the Parent or any of the Borrowers, or with respect to which
the Parent or such Borrower may have any liability.

 

“Platform” is defined in Section 9.1(d).

 

“Pledge Agreement” means the pledge agreement made by the Grantors in favor of
the Collateral Agent for the benefit of the holders of Secured Obligations,
substantially in the form of Exhibit E.

 

“Pledged Stock” is defined in Section 3.16.

 

“Primary Minerals” means lead, zinc, silver and gold, including all existing and
future ores, minerals, mineral elements and compounds, veins, lodes and mineral
deposits.

 

 

 
32

--------------------------------------------------------------------------------

 

 

“Process Agent” is defined in Section 4.1.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Public Lender” is defined in Section 9.1(d).

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other Person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recipient” means (a) the Administrative Agent, and (b) any Lender, as
applicable.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of any Loan Party.

 

“Redeemable Capital Securities” means Equity Interests of the Parent or any of
its Subsidiaries that, either by its terms, by the terms of any security into
which it is convertible or exchangeable or otherwise, (a) is or upon the
happening of an event or passage of time would be required to be redeemed (for
consideration other than shares of common stock of the Parent) on or prior to
the one-year anniversary of the Maturity Date (as such date may be extended or
otherwise amended from time to time), except to the extent such mandatory
redemption is required pursuant to a customary change of control provision which
expressly provides that all indebtedness that may be required to be redeemed or
prepaid on account of the relevant change of control shall have been redeemed or
prepaid prior to any such redemption of Equity Interests, (b) is redeemable at
the option of the holder thereof (for consideration other than shares of common
stock of the Parent) at any time prior to such date or (c) is convertible into
or exchangeable for debt securities of the Parent or any of its Subsidiaries at
any time prior to such anniversary.

 

“Refinancing” means, as to any Indebtedness, the incurrence of other
Indebtedness to refinance such existing Indebtedness; provided that, in the case
of such other Indebtedness, the following conditions are satisfied:

 

(a)     the weighted average life to maturity of such refinancing Indebtedness
shall be greater than or equal to the weighted average life to maturity of the
Indebtedness being refinanced, and the first scheduled principal payment in
respect of such refinancing Indebtedness shall not be earlier than the first
scheduled principal payment in respect of the Indebtedness being refinanced;

 

 

 
33

--------------------------------------------------------------------------------

 

 

(b)     the principal amount of such refinancing Indebtedness shall be less than
or equal to the principal amount then outstanding of the Indebtedness being
refinanced;

 

(c)     the respective obligor or obligors shall be the same on the refinancing
Indebtedness as on the Indebtedness being refinanced;

 

(d)     the security, if any, for the refinancing Indebtedness shall be the same
as that for the Indebtedness being refinanced (except to the extent that less
security is granted to holders of refinancing Indebtedness);

 

(e)     the refinancing Indebtedness is subordinated to the Obligations to the
same degree, if any, or to a greater degree as the Indebtedness being
refinanced; and

 

(f)     no material terms applicable to such refinancing Indebtedness or, if
applicable, the related guarantees of such refinancing Indebtedness (including
covenants, events of default, remedies, and acceleration rights) shall be more
favorable to the refinancing lenders than the terms that are applicable under
the instruments and documents governing the Indebtedness being refinanced.

 

“Register” is defined in Section 9.4(c).

 

“Regulation U” means Regulation U of the FRB.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means a “release”, as such term is defined in CERCLA.

 

“Remedial Action” means any action under Environmental Laws required to (a)
clean up, remove, treat, dispose of, abate, or in any other way address
pollutants (including Hazardous Materials) in the environment, (b) prevent the
Release or threat of a Release or minimize the further Release of pollutants, or
(c) investigate and determine if a remedial response is needed and to design
such a response and any post-remedial investigation, monitoring, operation, and
maintenance and care.

 

“Removal Effective Date” is defined in Section 8.6.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 66-2/3% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

 

“Resignation Effective Date” is defined in Section 8.6.

 

 

 
34

--------------------------------------------------------------------------------

 

 

“Responsible Officer” means the chief executive officer, chief operating
officer, president or Financial Officer of the Parent.

 

“Restricted Indebtedness” is defined in Section 6.14.

 

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in any
of the Loan Parties, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in any of the Loan Parties or any option, warrant or
other right to acquire any such Equity Interests in such Loan Party, as the case
may be, (ii) any redemption, prepayment, defeasance, repurchase or any other
payment in respect of any Subordinated Debt, (iii) any payment of management
fees or similar fees by any of the Loan Parties to any of its equityholders or
any Affiliate thereof, and (iv) (x) any payment or other distribution by any
Borrower under the Greens Creek Demand Note whether in cash, property or
otherwise or (y) setting apart assets for any such purpose.

 

“Restricted Person” is defined in Section 3.23.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Loans.

 

“S&P” means Standard & Poor’s Ratings Services, a unit of The McGraw-Hill
Companies, Inc.

 

“San Juan Silver Mining Joint Venture” means the joint venture entered into
pursuant to that certain Exploration, Development and Mine Operating Agreement
dated February 21, 2008, among Rio Grande Silver, Inc., a Subsidiary, Emerald
Mining & Leasing, LLC and Golden 8 Mining, LLC, regarding the exploration,
evaluation and possible development and mining of mineral resources on certain
properties located in Mineral County, Colorado, as amended to date.

 

“Scotiabank” is defined in the preamble.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Secured Debt” means, at any time, the outstanding principal amount of all
Indebtedness of the Parent and its Subsidiaries secured by Liens on any property
of any Loan Party.

 

“Secured Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) Secured Debt outstanding on the last day of such Fiscal Quarter, to
(b) EBITDA computed for the period consisting of such Fiscal Quarter and each of
the three immediately preceding Fiscal Quarters.

 

 

 
35

--------------------------------------------------------------------------------

 

 

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
obligations of any Loan Party under any Lender Provided Hedging Agreement or any
Lender Provided Financial Service Product, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Law naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided, however, with respect to
any Secured Obligation arising under the foregoing clause (b), upon any
counterparty to such agreement ceasing to be a Lender, the Administrative Agent
or any Affiliate of a Lender or the Administrative Agent, the obligation of any
Loan Party owing to such Person thereunder shall no longer constitute a Secured
Obligation; provided, further, that, for purposes of determining the obligations
of any Loan Party that are guaranteed or secured under the Loan Documents for
the benefit of the Secured Parties, the definition of “Obligations” shall
exclude any Swap Obligations of the Parent, the Borrowers or any other Loan
Party or any Subsidiary of any Loan Party, as the case may be, to the extent and
for any period that such guarantee or security of such Swap Obligations would
violate or be void or voidable under the Commodity Exchange Act; provided,
further, that the definition of “Obligations” shall not include any obligations
of any Loan Party to any other Loan Party.

 

“Secured Parties” means, collectively, the Lenders, the Administrative Agent,
the Collateral Agent, the Mine Collateral Agent (on behalf of the Lenders and
the other Secured Parties), each counterparty to a Lender Provided Hedging
Agreement, each of the foregoing and Affiliate thereof that is a counterparty to
each other agreement which evidences an Obligation or under which an Obligation
arises and each of their respective successors, transferees and assigns.

 

“Security Agreement” means the security agreement made by the Grantors in favor
of the Collateral Agent for the benefit of the holders of Secured Obligations,
substantially in the form of Exhibit D.

 

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Local Security Documents, the Mortgages and all other security documents
hereafter delivered to the Administrative Agent, the Collateral Agent and the
Mine Collateral Agent granting a Lien on any property of any Person to secure
the Secured Obligations.

 

“Series B Preferred Stock” means the Parent’s Series B Cumulative Convertible
Preferred Stock, par value $0.25 per share.

 

“Small Lot Repurchase Program” means the Parent’s program to redeem, purchase or
acquire the common stock, par value $0.25 per share, of the Parent held by
Persons which hold 10 shares or less of such common stock of the Parent.

 

 

 
36

--------------------------------------------------------------------------------

 

 

“Specified Investments” means Investments permitted under clause (b)(i), (j),
(k), (l), (m), (n), and (r) of Section 6.6. Notwithstanding anything contained
in the foregoing to the contrary, the following Investments will not be deemed
“Specified Investments”: (x) Capital Expenditures with respect to the San Juan
Silver Mining Joint Venture (in an aggregate amount of up to $12,000,000), the
Greens Creek Mine, the Casa Berardi Mine or the Lucky Friday Mine and (y)
Investments made by or in the Parent or any of its Subsidiaries to fund expenses
or Capital Expenditures of the Parent or its Subsidiaries, as the case may be.

 

“Spot Rate” for any currency means the rate determined by the Administrative
Agent, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. (local time of such principal foreign exchange trading
office) on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the FRB). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Rate Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subordinated Debt” means unsecured Indebtedness which (a) is subordinated in
right of payment to the Obligations on terms reasonably satisfactory to the
Required Lenders, (b) does not require any scheduled repayment within one year
following the Maturity Date, (c) has only cross acceleration rights (and not
cross default rights), (d) is subject to a customary standstill period with
respect to enforcement of remedies and other lender rights of no less than 180
days, (e) is not subject to maintenance financial covenant requirements, (f) is
subject to terms and provisions no more restrictive than those set forth in this
Agreement and the other Loan Documents and (g) has other covenants, events of
default, remedies, acceleration rights, redemption provisions and other terms
that are reasonably satisfactory to the Required Lenders and that are set forth
in Subordinated Debt Documents.

 

“Subordinated Debt Documents” means, collectively, the loan agreements,
indentures, note purchase agreements, promissory notes, guarantees, and other
instruments and agreements evidencing the terms of Subordinated Debt, as
amended, supplemented, amended and restated or otherwise modified in accordance
with Section 6.12.

 

 

 
37

--------------------------------------------------------------------------------

 

 

“Subsidiary” means, with respect to any Person, any other Person the accounts of
which would be consolidated with those of such Person in such Person’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as well as any other Person (a) of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, controlled or
held, by such Person or (b) that is, as of such date, otherwise Controlled by
such Person. Unless the context otherwise specifically requires, the term
“Subsidiary” shall refer to a Subsidiary of the Parent.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation of such
Loan Party to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

 

“Target” is defined in the recitals.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means the first date on or before which all Obligations
(other than contingent indemnification obligations for which no claim has been
asserted) have been indefeasibly paid in full in cash, and all Commitments shall
have terminated.

 

“Total Credit Exposure” means, as to any Lender at any time, the outstanding
unused Commitments and the Revolving Credit Exposure of such Lender at such
time.

 

“Total Debt” means, at any time, the outstanding principal amount of all
Indebtedness of the Parent and its Subsidiaries of the type referred to in
clause (a), clause (b), clause (c), clause (e), clause (f) (other than Earn-out
Obligations (A) that have not been reduced to a fixed amount or (B) to the
extent such obligations may, in accordance with their terms, be satisfied at the
sole option of the obligor thereof at any time regardless of the happening of
any event by the delivery of Equity Interests (other than Redeemable Capital
Securities) of the Parent), clause (g) and clause (h), in each case of the
definition of “Indebtedness” (exclusive of (i) Indebtedness secured on a
first-priority basis by any restricted cash deposit in an amount not exceeding
the amount of such restricted cash deposit and (ii) to the extent constituting
Indebtedness, Designated Preferred Stock) and any Contingent Liability
(including for the benefit of third parties) in respect of any of the foregoing.

 

 

 
38

--------------------------------------------------------------------------------

 

 

“Total Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Debt outstanding on the last day of such Fiscal Quarter
(calculated without giving effect to the $55,400,000 obligation of the Parent
and its Subsidiaries with respect to the Coeur d’Alene consent decree as of such
date, for so long as the Series 1 and Series 3 warrants of the Parent both
remain “in-the-money”), to (b) EBITDA computed for the period consisting of such
Fiscal Quarter and each of the three immediately preceding Fiscal Quarters.

 

“Total Net Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Debt outstanding on the last day of such Fiscal Quarter
(calculated without giving effect to the $55,400,000 obligation of the Parent
and its Subsidiaries with respect to the Coeur d’Alene consent decree as of such
date, for so long as the Series 1 and Series 3 warrants of the Parent both
remain “in-the-money”), less the amount of unencumbered cash then held by the
Parent and its Subsidiaries, to (b) EBITDA computed for the period consisting of
such Fiscal Quarter and each of the three immediately preceding Fiscal Quarters.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans and the use of the proceeds
thereof.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the IRC.

 

“U.S. Tax Compliance Certificate” is defined in Section 2.15(g).

 

“Voting Equity Interest” means, as to any Person, an Equity Interest in such
Person having ordinary voting power with respect to the election of the board of
directors or other governing body of such Person.

 

“Wholly Owned Subsidiary” means, as to any Person, any other Person all of the
Equity Interests of which (other than directors’ qualifying shares or
investments by foreign nationals required by law) are owned by such Person
directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor” means any Subsidiary Guarantor that is a
Wholly Owned Subsidiary of a Borrower.

 

 

 
39

--------------------------------------------------------------------------------

 

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

SECTION 1.2     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurocurrency Rate Loan”).

 

SECTION 1.3     Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

SECTION 1.4     Accounting Terms and Determinations; GAAP. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if any Loan Party notifies the Administrative Agent that it requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Loan
Parties that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or
effect), to value any Indebtedness or other liabilities of the Borrowers or any
Subsidiary at “fair value,” as defined therein, (ii) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20, to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof and (iii)
without giving effect to any change to lease accounting rules from those in
effect on the date hereof pursuant to Accounting Standards Codification 840 and
other lease accounting guidance as in effect on the date hereof.

 

 

 
40

--------------------------------------------------------------------------------

 

 

SECTION 1.5     Time of Day. Unless otherwise specified, all references herein
to time of day shall be references to New York City time (daylight or standard,
as applicable).

 

Article II

The Credits

 

SECTION 2.1     Commitments. Subject to the terms and conditions set forth
herein each Lender agrees to make Loans to the Borrowers from time to time
during the Availability Period in an aggregate principal amount that will not
result in such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment then in effect. Within the foregoing limit and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Loans.

 

SECTION 2.2     Loans and Borrowings. (a)   Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder.

 

(a)     Subject to Section 2.11, each Borrowing shall be comprised entirely of
Base Rate Loans or Eurocurrency Rate Loans, in each case as the Borrowers may
request in accordance with this Agreement.

 

(b)     At the commencement of each Interest Period for any Eurocurrency Rate
Borrowing, such Borrowing shall be in a Permitted Borrowing Amount. At the time
that each Base Rate Borrowing is made, such Borrowing shall be in a Permitted
Borrowing Amount; provided that a Base Rate Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments then
in effect. Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of five
Eurocurrency Rate Borrowings under the Facility outstanding at any given time.

 

(c)     Notwithstanding any other provision of this Agreement, the Borrowers
shall not be entitled to request, or to elect to convert or continue any
Borrowing as, a Eurocurrency Rate Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date.

 

 

 
41

--------------------------------------------------------------------------------

 

 

SECTION 2.3     Requests for Borrowings. To request a Borrowing, the Borrowers
shall deliver a Borrowing Request to the Administrative Agent (a) in the case of
a Eurocurrency Rate Borrowing, not later than 12:00 p.m. three Business Days
before the date of the proposed Borrowing or (b) in the case of a Base Rate
Borrowing, not later than 12:00 p.m. on the Business Day of the proposed
Borrowing. Each such Borrowing Request shall be irrevocable and shall specify
the following information in compliance with Section 2.2:

 

(i)     the aggregate amount of the requested Borrowing;

 

(ii)     the date of such Borrowing, which shall be a Business Day;

 

(iii)     whether such Borrowing is to be a Base Rate Borrowing or a
Eurocurrency Rate Borrowing;

 

(iv)     in the case of a Eurocurrency Rate Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

 

(v)     the location and number of the Borrowers’ account(s) to which funds are
to be disbursed, which shall comply with the requirements of Section 2.4.

 

If no election as to the Type of a Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurocurrency Rate Borrowing, then the Borrowers
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

SECTION 2.4     Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by the Applicable Time to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrowers by promptly crediting the amounts so received, in like funds, to an
account of a Borrower maintained with the Administrative Agent and designated by
the Borrowers in the applicable Borrowing Request.

 

(a)     Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption, make available to the Borrowers a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrowers severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the applicable Overnight Rate or (ii) in the case of the Borrowers,
the interest rate applicable to Loans of the applicable Type. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. Any
payment by the Borrowers shall be without prejudice to any claim the Borrowers
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

 

 
42

--------------------------------------------------------------------------------

 

 

SECTION 2.5     Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and shall have an initial
Interest Period as specified in such Borrowing Request or as otherwise provided
in Section 2.3. Thereafter, the Borrowers may elect to convert such Borrowing to
a different Type or to continue such Borrowing and, in the case of a
Eurocurrency Rate Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrowers may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(a)     To make an election pursuant to this Section, the Borrowers shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.3 if the Borrowers were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy (or, if arrangements for doing so have been approved by the
Administrative Agent, electronic communication) to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrowers. Notwithstanding any other provision of this
Section, the Borrowers shall not be permitted to convert any Borrowing to a Type
not available pursuant to the terms of this Agreement.

 

(b)     Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:

 

(i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

 

 
43

--------------------------------------------------------------------------------

 

 

(iii)     whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurocurrency Rate Borrowing; and

 

(iv)     if the resulting Borrowing is a Eurocurrency Rate Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.”

 

If any such Interest Election Request requests a Eurocurrency Rate Borrowing but
does not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

 

(c)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(d)     If the Borrowers fail to deliver a timely Interest Election Request with
respect to a Eurocurrency Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Base Rate
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrowers, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Rate Borrowing and (ii) unless repaid, each
Eurocurrency Rate Borrowing shall become a Base Rate Borrowing at the end of the
Interest Period applicable thereto.

 

SECTION 2.6     Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

(a)     The Borrowers may, at any time, reduce or terminate the Commitments;
provided, that each partial reduction of the Commitments shall be in a minimum
amount of $1,000,000 or in an integral multiple of $500,000 in excess thereof.

 

(b)     The Borrowers shall notify the Administrative Agent of any election to
reduce or terminate the Commitments under clause (b) of this Section at least
one Business Day prior to the effective date of such reduction or termination,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrowers pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Borrowers may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrowers (by notice to the Administrative Agent on or prior
to the specified effective date) if such condition is not satisfied. Any
reduction or termination of the Commitments shall be permanent.

 

(c)     Each reduction in the Commitments shall be made ratably among the
Lenders in accordance with their respective applicable Commitments.

 

 

 
44

--------------------------------------------------------------------------------

 

 

SECTION 2.7     Repayment of Loans; Evidence of Debt. (a) The Borrowers hereby
unconditionally promise to pay to the Administrative Agent for the account of
each Lender the then-unpaid principal amount of each Loan on the Maturity Date.
The Borrowers will repay the principal amount of each Loan and the accrued
interest thereon in the currency in which such Loan is denominated.

 

(a)     Each Lender shall maintain, in accordance with its usual practice, an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(b)     The Administrative Agent shall maintain a Register pursuant to
Section 9.4(c) and an account for each Lender in which it shall record (i) the
amount of each Loan made hereunder and any promissory note evidencing such Loan,
the Type thereof and the Interest Period, if any, applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrowers to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(c)     The entries made in the Register and the accounts maintained pursuant to
clause (c) or (d) shall be prima facie evidence of the existence and amounts of
the Obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Obligations in
accordance with the terms of this Agreement.

 

(d)     Any Lender may request that Loans made by it be evidenced by a
promissory note (each, a “Note”) in the form of Exhibit A. In such event, the
Borrowers shall prepare, execute and deliver to such Lender a Note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns). Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.4) be represented by one or more Notes payable to the order of the
payee named therein.

 

SECTION 2.8     Prepayment of Loans. (a) The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with clause (c).

 

(a)     The Borrowers shall make a prepayment of the Loans (on a pro rata basis)
until paid in full, within five Business Days of the receipt by any Loan Party
of any Net Cash Proceeds from any Recovery Event in excess of $10,000,000 in any
twelve month period, in an amount equal to 100% of such Net Cash Proceeds;
provided, that (x) so long as no Event of Default shall have occurred and be
continuing and (y) upon written notice to the Administrative Agent, the
Borrowers, directly or through one or more of its Subsidiaries, shall have the
option to invest such Net Cash Proceeds within 180 days of receipt thereof in
assets of the general type used in the business of the Parent and its
Subsidiaries (provided that if, prior to the expiration of such 180-day period,
the Parent, directly or through its Subsidiaries, shall have entered into a
binding agreement providing for such investment on or prior to the expiration of
an additional 90-day period, such 180-day period shall be extended to the date
provided for such investment in such binding agreement).

 

 

 
45

--------------------------------------------------------------------------------

 

 

(b)     The Borrowers shall notify the Administrative Agent by telephone
(confirmed by telecopy or, if arrangements for doing so have been approved by
the Administrative Agent, electronic communication) of any prepayment hereunder
(i) in the case of prepayment of a Eurocurrency Rate Borrowing, not later than
12:00 p.m. three Business Days before the date of prepayment, and (ii) in the
case of prepayment of a Base Rate Borrowing, not later than 12:00 p.m. one
Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.6, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.6. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing under Section 2.8(a) shall be
in an amount equal to $1,000,000 and integral multiple of $500,000 in excess
thereof. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.10. If a Eurocurrency Rate Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrowers
shall also pay any amounts owing pursuant to Section 2.14.

 

(c)     The Borrowers shall prepay Loans hereunder in such amounts and at such
times (including in connection with any optional or scheduled reduction of the
total amount of the Commitments) to assure that the total Revolving Credit
Exposures do not exceed the then-current total amount of Commitments.

 

SECTION 2.9     Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount of the unused Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof.

 

(a)     The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Parent and the Administrative Agent in the Fee Letter.

 

(b)     All fees payable under this Section 2.9 shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). Each determination by the
Administrative Agent of a fee hereunder shall be conclusive absent manifest
error.

 

 

 
46

--------------------------------------------------------------------------------

 

 

(c)     All fees payable hereunder shall be paid on the dates due, in
Immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, to the Lenders. Fees, once paid, shall be fully
earned and shall not be refundable under any circumstances.

 

SECTION 2.10     Interest. (a) The Loans comprising each Base Rate Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(a)     The Loans comprising each Eurocurrency Rate Borrowing shall bear
interest at the Adjusted Eurocurrency Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate.

 

(b)     Notwithstanding the foregoing, upon the occurrence and during the
continuation of (x) any Event of Default described in clauses (a), (b), (h), (i)
or (j) of Article VII and (y) if requested by the Required Lenders, any other
Event of Default, any interest on any Loan or any fee or other amount payable by
the Loan Parties hereunder that was not paid when due, whether at stated
maturity, upon acceleration or otherwise, and any outstanding principal of the
Loans, shall bear interest, after as well as before any judgment, at a rate per
annum equal to in the case of overdue principal of any Loan, 2% plus the rate
otherwise applicable to such Loan as provided in the preceding clauses of this
Section 2.10.

 

(c)     Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, and upon termination of the Commitments;
provided that (i) interest accrued pursuant to clause (c) shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of a Base Rate Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Rate Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

(d)     All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and, in each
case, shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted Eurocurrency Rate or Overnight Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.11     Alternate Rate of Interest. Notwithstanding any other provision
of this Agreement, if prior to the commencement of any Interest Period for a
Eurocurrency Rate Borrowing:

 

(a)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurocurrency Rate for such Interest Period or that
deposits in Dollars are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such Eurocurrency Rate
Loan; or

 

 

 
47

--------------------------------------------------------------------------------

 

 

(b)     the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurocurrency Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone, telecopy or (if arrangements for doing so have been
approved by the Administrative Agent) electronic communication as promptly as
practicable thereafter and, until the Administrative Agent notifies the
Borrowers and the Lenders that the circumstances giving rise to such notice no
longer exist, then (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Rate Borrowing shall be ineffective and (ii) if any Borrowing
Request requests a Eurocurrency Rate Borrowing, such Borrowing shall be made as
a Base Rate Borrowing.

 

SECTION 2.12     Increased Costs.

 

(a)     Increased Costs Generally. If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted
Eurocurrency Rate);

 

(ii)     subject any Recipient to any Taxes (except to the extent such Taxes are
Indemnified Taxes for which relief is sought under Section 2.15, Taxes described
in clauses (b) through (d) of the definition of “Excluded Taxes” and Connection
Income Taxes) on its loans, loan principal, letters of credit, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(iii)     impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Eurocurrency Rate Loan (or, in the case of any Change in Law
with respect to Taxes, any Loan) or of maintaining its obligation to make any
such Loan, or to increase the cost to such Lender or such other Recipient or to
reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount), then,
upon request of such Lender or other Recipient, the Borrowers will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

 

 
48

--------------------------------------------------------------------------------

 

 

(b)     Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy) by an amount deemed by such Lender (in good faith but in
its sole discretion) to be material, then from time to time the Borrowers will
pay to such Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(c)     Certificates for Reimbursement. A certificate of a Lender or other
Recipient setting forth the amount or amounts necessary to compensate such
Lender or other Recipient or its holding company, as the case may be, as
specified in clause (a) or (b) and delivered to the Borrowers, shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or other
Recipient, as the case may be, the amount shown as due on any such certificate
within ten days after receipt thereof.

 

(d)     Delay in Requests. Failure or delay on the part of any Lender or other
Recipient to demand compensation pursuant to this Section 2.12 shall not
constitute a waiver of such Lender’s or other Recipient’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or other Recipient pursuant to this Section 2.12 for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or other Recipient, as the case may be, notifies the Borrowers of
the Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or other Recipient’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)     Eurocurrency Liabilities. The Borrowers shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan; provided
the Borrowers shall have received at least ten days’ prior notice (with a copy
to the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice ten days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable ten days from receipt of
such notice.

 

 

 
49

--------------------------------------------------------------------------------

 

 

SECTION 2.13     Illegality. (a) If any Lender determines that the introduction
of, or any change in or in the interpretation or administration of, any
Applicable Law, in each case after the date hereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make Eurocurrency
Rate Loans, then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, any obligation of that Lender to make Eurocurrency Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrowers that the circumstances giving rise to such determination no longer
exist (which notice such Lender shall deliver promptly after such circumstances
cease to exist), at which time such Lender shall notify the Administrative Agent
and the Borrowers and such Lender’s obligation to make Eurocurrency Rate Loans
shall be reinstated.

 

(a)     If a Lender determines that it is unlawful to maintain any Eurocurrency
Rate Loan, the Borrowers shall, upon its receipt of notice of such fact and
demand from such Lender (with a copy to the Administrative Agent), prepay in
full such Eurocurrency Rate Loans of such Lender then outstanding, together with
interest accrued thereon and amounts required under Section 2.14 either on the
last day of the Interest Period thereof, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans.

 

(b)     If the obligation of a Lender to make Eurocurrency Rate Loans has been
suspended or a Lender may no longer maintain Eurocurrency Rate Loans, then
concurrently with the making of any Eurocurrency Rate Loan by the other Lenders
or with any prepayment required pursuant to clause (b) above, such Lender shall
(without regard to whether the conditions specified in Section 4.2 have been
satisfied in the case of Loans made pursuant to clause (b)) make a Base Rate
Loan in an amount equal to such Lender’s Applicable Percentage of the applicable
Borrowing and, so long as such circumstances shall continue, all Loans that such
Lender would otherwise make or maintain as Eurocurrency Rate Loans shall instead
be made or maintained as Base Rate Loans.

 

(c)     Before giving any notice to the Administrative Agent under this
Section 2.13, the affected Lender shall designate a different Lending Office
with respect to its Eurocurrency Rate Loans if such designation will avoid the
need for giving such notice or making such demand and will not, in the good
faith judgment of such Lender, be illegal or otherwise disadvantageous to such
Lender.

 

 

 
50

--------------------------------------------------------------------------------

 

 

SECTION 2.14     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Rate Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Rate Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.6(c) and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency Rate Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrowers
pursuant to Section 2.17, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Rate Loan, such loss, cost or expense to
any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Eurocurrency
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then-current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan) over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate that such Lender would bid were it to bid, at the commencement of
such period, for deposits in Dollars of a comparable amount and period from
other banks in the applicable offshore interbank market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section 2.14 shall be delivered to the Borrowers and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
the amount shown as due on any such certificate within ten days after receipt
thereof.

 

SECTION 2.15     Taxes.

 

(a)     FATCA. For purposes of this Section 2.15, the term “Applicable Law”
includes FATCA.

 

(b)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law, and, if such Tax is an Indemnified Tax, then the sum
payable by the Borrowers shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.15), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)     Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay
to the relevant Governmental Authority in accordance with Applicable Law, or, at
the option of the Administrative Agent, timely reimburse it for the payment of,
any Other Taxes.

 

 

 
51

--------------------------------------------------------------------------------

 

 

(d)     Indemnification by the Borrowers. The Borrowers hereby indemnify each
Recipient, within ten days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Promptly
upon having knowledge that any such Indemnified Taxes have been levied, imposed
or assessed, and promptly upon notice by the Administrative Agent or any Lender,
the Borrowers shall pay such Indemnified Taxes directly to the relevant taxing
authority or Governmental Authority, provided that neither the Administrative
Agent nor any Lender shall be under any obligation to provide any such notice to
the Borrowers. A certificate as to the amount of such payment or liability
delivered to the Borrowers by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error. The Borrowers hereby
indemnify the Administrative Agent, and shall make payment in respect thereof
within ten days after demand therefor, for any amount which a Lender for any
reason fails to pay indefeasibly to the Administrative Agent as required by
Section 2.15(e). Each Lender shall indemnify the Borrowers, and shall make
payment in respect thereof, within ten days after demand therefor, for any
amount that the Borrowers are required to pay to the Administrative Agent
pursuant to the immediately preceding sentence.

 

(e)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Loan Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.4(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).

 

(f)     Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrowers to a Governmental Authority pursuant to this Section 2.15, the
Borrowers shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

 

 
52

--------------------------------------------------------------------------------

 

 

(g)     Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested in writing by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
reasonably requested in writing by the Borrowers or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested in writing by the
Borrowers or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested in writing by the Borrowers
or the Administrative Agent as will enable the Borrowers or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Sections 2.15(g)(ii)(A) and (ii)(B) and 2.15(h) below) shall not be required if,
in the Lender’s reasonable judgment, such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(i)     Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

 

(A)     any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable written request of the Borrowers or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable written request of the Borrowers or the
Administrative Agent), whichever of the following is applicable:

 

(1)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

 

 
53

--------------------------------------------------------------------------------

 

 

(2)     executed originals of IRS Form W-8ECI;

 

(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the IRC, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the IRC, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the IRC, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the IRC (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

(4)     to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that, if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner; and

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested in writing by the recipient), on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable written request of the Borrowers or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made.

 

(h)     Documentation Required by FATCA. If a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested in writing by the Borrowers or the Administrative Agent
such documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the IRC) and such additional documentation
reasonably requested by the Borrowers or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (h), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

 

 
54

--------------------------------------------------------------------------------

 

 

(i)     Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of any Recipient, or have any obligation to pay to any
Recipient, any refund of Taxes withheld or deducted from funds paid for the
account of such Recipient, as the case may be. If any Recipient determines, in
its sole discretion, that it has received a refund of any Taxes as to which it
has been indemnified pursuant to this Section 2.15 (including by the payment of
additional amounts pursuant to this Section 2.15), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.15 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such Recipient, shall repay to such Recipient the
amount paid over pursuant to this clause (i) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this clause (i), in no event will a
Recipient be required to pay any amount to an indemnifying party pursuant to
this clause (i) the payment of which would place such Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This clause (i)
shall not be construed to require any Recipient to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(j)     Survival. Each party’s obligations under this Section 2.15 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

 

(k)     Updates. Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 2.15 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.

 

SECTION 2.16     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest or fees, or of amounts payable under Section
2.12, 2.14 or 2.15, or otherwise) prior to 12:00 p.m. on the date when due, in
Immediately available funds, without defense, deduction, recoupment, set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon and
fees with respect thereto. All such payments shall be made to the Administrative
Agent at its applicable office(s) that the Administrative Agent specifies for
the relevant currencies, except that payments pursuant to Sections 2.12, 2.14,
2.15 and 9.3 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. Except as otherwise
provided herein, all payments under each Loan Document (including all fees)
shall be made in Dollars.

 

 

 
55

--------------------------------------------------------------------------------

 

 

(a)     If, at any time, insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties and
(ii) second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.

 

(b)     If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact and (ii) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

 

(x) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

(y) the provisions of this Section 2.16(c) shall not be construed to apply to
(A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (B) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrowers or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section
2.16(c) shall apply).

 

 

 
56

--------------------------------------------------------------------------------

 

 

The Borrowers consent to the foregoing and agree, to the extent they may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.

 

(c)     Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrowers will not make
such payment, the Administrative Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, as the case may be, the amount due. In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the applicable
Overnight Rate.

 

(d)     The obligations of the Lenders hereunder to make Loans and to make
payments pursuant to Section 9.3(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 9.3(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section 9.3(c).

 

SECTION 2.17     Mitigation Obligations; Replacement of Lenders.

 

(a)     Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or delivers a notice described in Section 2.13,
or requires the Borrowers to pay any Indemnified Tax or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, then such Lender shall (at the request of the Borrowers) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce any amount
payable pursuant to Section 2.12 or 2.15, or illegality, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)     Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if any Lender delivers a notice described in Section 2.13 or if
the Borrowers are required to pay any Indemnified Tax or additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.15, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.17 (a) (each
such Lender, an “Increased Cost Lender”), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrowers may, at their sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 9.4), all of its interests, rights (other than its existing rights to
payments pursuant to Section 2.12 or Section 2.15) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

 

 
57

--------------------------------------------------------------------------------

 

 

(i)     the Borrowers shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 9.4;

 

(ii)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.14) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

 

(iii)     in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)     in the case of any such assignment resulting from a notice of
illegality under Section 2.13, such assignment will eliminate such illegality;

 

(v)     such assignment does not conflict with Applicable Law; and

 

(vi)     in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender, as the case may be, as assignor,
any Assignment and Acceptance necessary to effect any assignment of such
Lender’s interests hereunder in the circumstances contemplated by this Section
2.17. Each Lender agrees that if the Borrowers exercise their option hereunder
to cause an assignment by such Lender as an Increased Cost Lender,
Non-Consenting Lender or Defaulting Lender, such Lender shall, promptly after
receipt of written notice of such election, execute and deliver all
documentation necessary to effect such assignment in accordance with Section
9.4. In the event that a Lender does not comply with the requirements of the
immediately preceding sentence within one Business Day after receipt of such
notice, each Lender hereby authorizes and directs the Administrative Agent to
execute and deliver such documentation as may be required to give effect to an
assignment in accordance with Section 9.4 on behalf of an Increased Cost Lender,
Non-Consenting Lender or Defaulting Lender and any such documentation so
executed by the Administrative Agent shall be effective for purposes of
documenting an assignment pursuant to Section 9.4.

 

 

 
58

--------------------------------------------------------------------------------

 

 

SECTION 2.18     Defaulting Lenders.

 

(a)     Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

 

(i)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Loan Document shall be restricted as set forth in the definition of
Required Lenders.

 

(ii)     Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise), or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.8, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrowers may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and fourth, to
the payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that, if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share and (y) such Loans were made at a
time when the conditions set forth in Section 4.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender until such time as all Loans are held by the Lenders pro rata
in accordance with the Commitments under the Facility. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender pursuant to this Section
2.18(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

 

 
59

--------------------------------------------------------------------------------

 

 

(iii)     Certain Fees. (A) No Defaulting Lender shall be entitled to receive
any commitment fee pursuant to Section 2.9(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(b)     Defaulting Lender Cure. If the Borrowers and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with the Commitments under the
Facility, whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustment will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrowers while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

Article III

Representations and Warranties

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

SECTION 3.1     Organization; Powers. Each of the Loan Parties is duly
organized, validly existing and, to the extent such concept is relevant in the
applicable jurisdiction, in good standing under the laws of the jurisdiction of
its organization, has all requisite power and authority to carry on its business
as now conducted, and is qualified to do business in, and, to the extent such
concept is relevant in the applicable jurisdiction, is in good standing in,
every jurisdiction where such qualification is required, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.2     Authorization; Enforceability. The Transactions are within the
corporate powers of the Loan Parties and have been duly authorized by all
necessary corporate and, if required, stockholder action. This Agreement has
been, and each other Loan Document, when delivered hereunder, will have been,
duly executed and delivered by each Loan Party that is a party thereto and
constitutes, or will constitute, a legal, valid and binding obligation of such
Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

 

 
60

--------------------------------------------------------------------------------

 

 

SECTION 3.3     Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any other Person, except such as
have been obtained or made and are in full force and effect, (b) will not
violate any Applicable Law or any Organic Document of any Loan Party or any
order of any Governmental Authority, (c) will not violate or result in a default
under any indenture, agreement or other Instrument binding upon any Loan Party
or its assets, or give rise to a right thereunder to require any payment to be
made by any Loan Party and (d) will not result in the creation or imposition of
any Lien on any asset of any Loan Party (except for Liens under the Security
Documents).

 

SECTION 3.4     Financial Condition; No Material Adverse Effect. (a) The Parent
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income and cash flows (i) as of and for the fiscal year ended
2012, reported on by independent public accountants acceptable to the
Administrative Agent. Such financial statements present fairly the financial
position and results of operations and cash flows of the Parent and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments.

 

(a)     Neither the Parent nor any of its Subsidiaries or the Greens Creek Joint
Venture has any material liabilities, contingent or otherwise, or forward or
long-term commitments that are not disclosed in the most recent financial
statements delivered to the Administrative Agent or in the notes thereto other
than those liabilities not required under GAAP to be provided for or disclosed
in the most recently delivered financial statements or notes thereto, those
liabilities that have been disclosed in the Disclosure Schedules and liabilities
in the ordinary course of business since the date of the most recently delivered
financial statements. No Material Adverse Effect has occurred since December 31,
2012, and no other facts or circumstances exist that have had or would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

(b)     Except as disclosed in any SEC filings, all balance sheets, all
statements of income and of cash flows and all other financial information of
the Parent and its Subsidiaries furnished pursuant to Section 5.1 have been and
will for periods following the Effective Date be prepared in accordance with
GAAP consistently applied with the financial statements referred to in Section
3.4(a), and do or will present fairly the consolidated financial condition of
the Persons covered thereby as at the dates thereof and the results of their
operations for the periods then ended.

 

 

 
61

--------------------------------------------------------------------------------

 

 

SECTION 3.5     Properties. (a) Each of the Parent and its Subsidiaries has (i)
in the case of owned real property, good and marketable title to, (ii) in the
case of owned personal property, good and valid title to and (iii) in the case
of leased real or personal property, valid and enforceable leasehold interests
(as the case may be) in, all its real and personal property necessary or used in
the ordinary conduct of its business, except for defects in title that would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. The property of the Parent and its Subsidiaries is
subject to no Liens, other than Liens permitted by Section 6.3 or as disclosed
on Schedule 3.5.

 

(a)     Each of the Parent and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents, domain names and other intellectual
property material to its business, and the use thereof by the Parent and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

(b)     Without limiting the generality of the foregoing clause (a), all lands
being mined by the Greens Creek Joint Venture (other than land not material to
the Greens Creek Joint Venture’s production of metals) are (i) patented claims
of the Greens Creek Joint Venture, (ii) unpatented claims of the Greens Creek
Joint Venture or (iii) subject to the Land Exchange Agreement.

 

SECTION 3.6     Litigation. Parent has not received any service of process or
any notice of any actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Parent,
threatened against the Parent or any of its Subsidiaries (i) except as disclosed
on Schedule 3.6, as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve this Agreement, any other Loan
Document or the Transactions.

 

SECTION 3.7     Compliance with Laws and Agreements. Except as disclosed on
Schedule 3.7, or where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, each of
the Parent and its Subsidiaries is in compliance in all material respects with
all Applicable Law. Each of the Parent and its Subsidiaries is in compliance
with all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the Transactions.

 

SECTION 3.8     Investment Company Status; Other Laws. Neither the Parent nor
any of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

 

 
62

--------------------------------------------------------------------------------

 

 

SECTION 3.9     Taxes. Each of the Parent and its Subsidiaries has timely filed
or caused to be filed all federal and other material Tax returns and reports
required to have been filed and has paid or caused to be paid all federal and
other material Taxes required to have been paid by it, except Taxes that are (i)
in an aggregate amount less than $500,000 and of which non-payment does not
result in a Lien on the Collateral that continues for more than 180 days, or
(ii) being contested in good faith by appropriate proceedings and for which the
Parent or such Subsidiary, as applicable, has set aside on its books adequate
reserves.

 

SECTION 3.10     ERISA Compliance. Each Plan is in compliance in all material
respects with all applicable requirements of ERISA, the IRC and other Applicable
Law. No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The Parent and each ERISA Affiliate has complied with
the Funding Rules with respect to each Pension Plan, and no waiver of the
minimum funding requirements under the Funding Rules has been applied for or
obtained. As of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430 of the IRC) is 60% or
higher and no facts or circumstances exist that could reasonably be expected to
cause the funding target attainment percentage to drop below such threshold as
of the most recent valuation date.

 

SECTION 3.11     Insurance. The properties of the Parent and its Subsidiaries
are insured with financially sound and reputable insurance companies that are
not Affiliates of the Parent, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Parent or the
applicable Subsidiary operates.

 

SECTION 3.12     Margin Regulations. Neither the Parent nor any of its
Subsidiaries is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U), or extending credit for the purpose of purchasing or
carrying margin stock.

 

SECTION 3.13     Subsidiaries; Equity Interests. All of the outstanding Equity
Interests in the Parent’s Subsidiaries owned by the Parent or a Subsidiary of
the Parent have been validly issued, are fully paid and nonassessable and, as of
the Effective Date, are free and clear of all Liens (other than Liens under the
Security Documents and Liens permitted under Section 6.3). All of the
outstanding Equity Interests in the Parent have been validly issued, and are
fully paid and nonassessable.

 

SECTION 3.14     Anti-Money Laundering and Anti-Terrorism Finance Laws. To the
extent applicable, each Loan Party is in compliance, in all material respects,
with anti-money laundering laws and anti-terrorism finance laws including the
Bank Secrecy Act and the PATRIOT Act (the “Anti-Terrorism Laws”).

 

SECTION 3.15     [Reserved].

 

 

 
63

--------------------------------------------------------------------------------

 

 

SECTION 3.16     Security Documents. (a) Each of the Security Documents is
effective to create in favor of the Administrative Agent, for the benefit of the
holders of Secured Obligations, a legal, valid and enforceable security interest
in the Collateral described therein and proceeds thereof. In the case of the
Equity Interests pledged under the Pledge Agreement (the “Pledged Stock”), when
the Administrative Agent obtains control of stock certificates representing the
Pledged Stock, and in the case of the Collateral described in the Security
Agreement, when financing statements and other filings in appropriate form are
or have been filed in the appropriate offices, each of the Security Agreement
and the Pledge Agreement shall constitute a fully-perfected Lien on, and
security interest in, all right, title and interest of the Grantors in such
Collateral and the proceeds thereof, to the extent a security interest can be
perfected by filing or other action required thereunder as security for the
Secured Obligations, in each case prior and superior in right to any other
Person (except, in the case of Collateral other than the Pledged Stock with
respect to which the Collateral Agent has control, Liens permitted by Section
6.3).

 

(a)     Each of the Mortgages is effective to create in favor of the Collateral
Agent or the Mine Collateral Agent (as the case may be), for the benefit of the
holders of Secured Obligations, a legal, valid and enforceable Lien on the
mortgaged Properties described therein and proceeds thereof, contains all
remedies customarily afforded to a commercial lender in the jurisdiction in
which the applicable mortgaged Property is located, and when the Mortgages are
or have been filed in the appropriate offices, each such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such properties and the proceeds thereof, as
security for the Secured Obligations, in each case prior and superior in right
to any other Person (except for Liens permitted by Section 6.3).

 

SECTION 3.17     Solvency, etc. On the Effective Date, and immediately prior to
and after giving effect to each Borrowing hereunder and the use of the proceeds
thereof, with respect to each Loan Party, individually, (a) the fair value of
its assets is greater than the amount of its liabilities (including contingent
liabilities) as such value is established and liabilities evaluated, (b) the
present fair marketable value of its assets is not less than the amount that
will be required to pay the probable liability on its debts as they become
absolute and matured, (c) it is able to realize upon its assets and pay its
debts and other liabilities (including contingent liabilities) as they mature in
the normal course of business, (d) it does not intend to, and does not believe
that it will, incur debts or liabilities beyond its ability to pay as such debts
and liabilities mature and (e) it is not engaged in business or a transaction,
and is not about to engage in business or a transaction, for which its property
would constitute unreasonably small capital. The amount of the “contingent
liabilities” referenced in clause (a) and clause (c) at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, can reasonably be expected to become an actual or matured
liability.

 

SECTION 3.18     Real Property. Set forth on Schedule 3.18 is a complete and
accurate list, as of the Effective Date of the address and tax parcel number (if
required to file a mortgage against the relevant parcel) of each parcel of real
property that is (a) owned or leased by any Grantor and (b) constitutes a
portion of the Collateral, together with, in the case of any leased Mineral
Property, the name of the lessor of such Mineral Property.

 

 

 
64

--------------------------------------------------------------------------------

 

 

SECTION 3.19     Burdensome Obligations. No Loan Party is a party to any
agreement or contract or subject to any restriction contained in its
organizational documents which could reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.20     Labor Matters. There are no existing or threatened strikes,
lockouts or other labor disputes involving any Loan Party that singly or in the
aggregate would reasonably be expected to have a Material Adverse Effect. Hours
worked by and payment made to employees of the Loan Parties are not in violation
of the Fair Labor Standards Act or any other Applicable Law dealing with such
matters.

 

SECTION 3.21     Subordinated Debt. The subordination provisions of the
Subordinated Debt (if any) are enforceable against the holders of the
Subordinated Debt by the Administrative Agent and the Lenders. All Obligations
constitute senior Indebtedness entitled to the benefits of the subordination
provisions contained in the Subordinated Debt (if any). The Parent acknowledges
that the Administrative Agent and each Lender are entering into this Agreement
and are extending the Commitments and making the Loans in reliance upon the
subordination provisions of the Subordinated Debt (if any) and this Section
3.21.

 

SECTION 3.22     Foreign Corrupt Practices Act. No part of the proceeds of the
Loans shall be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977.

 

SECTION 3.23     Sanctions Laws. No Loan Party and, to the knowledge of the Loan
Parties, no Affiliate or broker or other agent of any Loan Party acting or
benefiting in any capacity in connection with the Loans is any of the following
(a “Restricted Person”): (i) a Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”); (ii) a Person
that is named as a “specially designated national and blocked person” on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control (“OFAC”) at its official website or any replacement website or
other replacement official publication of such list or similarly named by any
similar foreign governmental authority; (iii) an agency of the government of a
country, an organization controlled by a country, or a Person resident in a
country that is subject to a sanctions program identified on the lists
maintained by OFAC; or (iv) a Person that derives more than 10% of its assets or
operating income from investments in or transactions with any such country,
agency, organization or person. Further, none of the proceeds from the Loans
shall be used to finance any operations, investments or activities in, or make
any payments to, any such country, agency, organization or Person subject to
OFAC sanctions.

 

 

 
65

--------------------------------------------------------------------------------

 

 

SECTION 3.24     Immunity. Each Loan Party is subject to civil and commercial
law with respect to its Obligations, and the execution, delivery and performance
of the Loan Documents by each Loan Party constitute private and commercial acts
rather than public or governmental acts. No Loan Party nor any of its properties
has any immunity in Canada or in any other jurisdiction from suit, court
jurisdiction, attachment prior to judgment, attachment in aid of execution of a
judgment, set-off, execution of a judgment or from any other legal process or
remedy with respect to the Obligations or any of their other respective
agreements under the Loan Documents.

 

SECTION 3.25     Pari Passu. The Obligations of each Loan Party are and will be
direct, unconditional and unsubordinated obligations, and do rank and will rank
at least pari passu with all other present and future senior unsecured and
unsubordinated Indebtedness (except for obligations mandatorily preferred under
Applicable Law), of such Loan Party.

 

SECTION 3.26     Foreign Taxes. There is no tax, levy, impost, duty, fee,
assessment or other governmental charge, or any deduction or withholding,
imposed by any Governmental Authority in or of the jurisdiction in which a Loan
Party is organized and existing either (i) on or by virtue of the execution or
delivery of the Loan Documents or (ii) on any payment to be made by such Loan
Party pursuant to the Loan Documents, except as has been disclosed to the
Administrative Agent.

 

SECTION 3.27     Environmental Matters. Except as set forth on Schedule 3.27:

 

(a)     all facilities and property (including Mineral Properties and underlying
groundwater) owned or leased by any Loan Party or by the Greens Creek Joint
Venture have been, and continue to be, owned or leased by such Loan Party or the
Greens Creek Joint Venture in material compliance with all Environmental Laws,
except as, individually or in the aggregate, would not be reasonably expected to
have a Material Adverse Effect;

 

(b)     there have been no past, and there are no pending or threatened written
(i) claims, complaints, notices or requests for information received by any Loan
Party or by the Greens Creek Joint Venture relative to any alleged violation of
any Environmental Law that, individually or in the aggregate, have, or would
reasonably be expected to have, a Material Adverse Effect, or (ii) complaints,
notices or inquiries to any Loan Party or to the Greens Creek Joint Venture
regarding potential liability under any Environmental Law, that, individually or
in the aggregate, have, or would reasonably be expected to have, a Material
Adverse Effect;

 

(c)     there have been no Releases of Hazardous Materials at, on, under or
migrating from any Mineral Property or other Property now owned or leased by any
Loan Party or by the Greens Creek Joint Venture that have, or would reasonably
be expected to have, a Material Adverse Effect;

 

(d)     the Loan Parties and the Greens Creek Joint Venture have been issued and
are in compliance with all Governmental Approvals relating to environmental
matters necessary for the operation of their business other than any
non-compliance which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect;

 

 

 
66

--------------------------------------------------------------------------------

 

 

(e)     no Mineral Property or other Property owned or leased by any Loan Party
or by the Greens Creek Joint Venture is listed on the National Priorities List
pursuant to CERCLA, on CERCLIS or on any similar state list of sites requiring
investigation or clean-up;

 

(f)     there are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any Property owned or leased by any Loan
Party or by the Greens Creek Joint Venture that, individually or in the
aggregate, have, or would reasonably be expected to have, a Material Adverse
Effect;

 

(g)     the Loan Parties and the Greens Creek Joint Venture have not
transported, sent or arranged for the transportation or disposal of any
Hazardous Material to any location which is listed or proposed for listing on
the National Priorities List pursuant to CERCLA, on CERCLIS or on any similar
state list or which is the subject of federal, state or local enforcement
actions or other investigations which may lead to material claims (including
claims for remedial work, damage to natural resources or personal injury)
against any such Loan Party or the Greens Creek Joint Venture that, individually
or in the aggregate, have, or would reasonably be expected to have, a Material
Adverse Effect;

 

(h)     there are no polychlorinated biphenyls or friable asbestos present at
any Mineral Property or other Property now or previously owned or leased by any
Loan Party or by the Greens Creek Joint Venture that, individually or in the
aggregate, have, or would reasonably be expected to have, a Material Adverse
Effect; and

 

(i)     no other conditions exist at, on or under any Mineral Property or other
Property now or previously owned or leased by any Loan Party or by the Greens
Creek Joint Venture which, with the passage of time, or the giving of notice or
both, would give rise to liability under any Environmental Law that,
individually or in the aggregate, have, or would reasonably be expected to have,
a Material Adverse Effect.

 

SECTION 3.28     Condition of Business Operations. Except as set forth on
Schedule 3.28, during the period from and after December 31, 2012, (i) neither
the business nor the operations of any Loan Party or the Greens Creek Joint
Venture has been disrupted by any casualty, act of God or any other action, and
(ii) no part of any mine, mill or tailings system or Mineral Processing Plant
owned or operated by the Parent, by any of its Subsidiaries or by the Greens
Creek Joint Venture has experienced any failure, which disruption or failure
would reasonably be expected to result in a Material Adverse Change.

 

SECTION 3.29     Mining Rights. Each of the Parent and its Subsidiaries and the
Greens Creek Joint Venture has acquired all Mining Rights and Mineral Properties
which are required as of each date this representation is made in connection
with the operation of its respective mines as they are operated as of each date
this representation is made, and has obtained such other surface and other
rights as are necessary as of each date this representation is made for access
rights, water rights, plant sites, tailings disposal, waste dumps, ore dumps,
abandoned heaps or ancillary facilities in connection with the operation of each
mine as it is operated as of each date that this representation is made, except
for such Mining Rights or Mineral Properties or other surface and other rights,
the lack of which, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. All such Mining Rights, Mineral
Properties and other rights are sufficient as of each date this representation
is made in scope and substance for the operation of each mine owned or operated
by Parent or any of its Subsidiaries as each such mine is operated as of each
date this representation is made.

 

 

 
67

--------------------------------------------------------------------------------

 

 

SECTION 3.30     Greens Creek Operations. The Greens Creek Joint Venture
Agreement is in full force and effect and no material default has occurred and
is continuing thereunder. No transfer of rights and interests to the Secured
Parties as a result of their exercise of rights and remedies under the Loan
Documents would prohibit or limit the Greens Creek Joint Venture or the
operation of the Greens Creek Mine under Applicable Law or, except as disclosed
in any Schedule hereto, prevent the Parent or any Subsidiary thereof in the
Greens Creek Joint Venture from obtaining, amending, revising, renewing, or
maintaining in good standing any Governmental Approvals necessary to conduct
operations at the Greens Creek Mine; provided, however, that, it is hereby
acknowledged and agreed that the exercise of the Secured Parties’ rights and
remedies may require amendments to, or reissuance of, Governmental Approvals
necessary to operate the Greens Creek Mine.

 

SECTION 3.31     Indebtedness of the Greens Creek Group. No member of the Greens
Creek Group has incurred any Indebtedness other than Indebtedness permitted
under Section 6.18.

 

SECTION 3.32     Material Adverse Effect.

 

(a)     There has been no Material Adverse Change.

 

(b)     Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.

 

SECTION 3.33     Material Contracts. Neither the Parent nor any Subsidiary is in
default under or relative to any Material Contracts that would reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

 

 
68

--------------------------------------------------------------------------------

 

 

Article IV

Conditions

 

SECTION 4.1     Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.2):

 

(a)     The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party by a signatory that is authorized, or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

 

(b)     The Administrative Agent shall have received the following, each in form
and substance satisfactory to the Administrative Agent (and, in the case of any
opinion delivered pursuant to this clause (b), the Borrowers hereby request that
such opinion be delivered by the relevant counsel):

 

(i)     a counterpart of the Guaranty executed by each Guarantor;

 

(ii)     a counterpart of the Security Agreement executed by each Grantor other
than Hecla Limited;

 

(iii)     a counterpart of the Pledge Agreement executed by each Grantor that
owns an Equity Interest in any member of the Greens Creek Group, together with
all certificates, instruments, transfer powers and other items required to be
delivered in connection therewith;

 

(iv)     counterparts of each Local Security Document, executed by the Grantors
party thereto, together with an opinion of counsel to such Grantors with respect
thereto;

 

(v)     counterparts of a Mortgage encumbering the Mineral Properties comprising
the Greens Creek Mine, duly executed by the members of the Greens Creek Group
that own such Mineral Properties, providing for a fully perfected Lien, in favor
of the Mine Collateral Agent, in all right, title and interest of such members
of the Greens Creek Group in such Property, together with:

 

(A)     evidence of the completion (or satisfactory arrangements for the
completion) of all recordings and filings of such Mortgage as may be necessary
or, in the opinion of the Administrative Agent, desirable to create a valid,
perfected first priority Lien against the Properties of the Greens Creek Group;

 

(B)     mortgagee’s title insurance policies, title reports or title opinions in
favor of the Collateral Agent for the benefit of the Secured Parties in amounts
and in form and substance and issued by insurers or title counsel, satisfactory
to the Administrative Agent, relative to the Property purported to be covered by
such Mortgage, that the interests created by each Mortgage constitute valid
first Liens thereon free and clear of all defects and encumbrances other than as
approved by the Administrative Agent;

 

 

 
69

--------------------------------------------------------------------------------

 

 

(C)     true and correct copies, certified by the Greens Creek Manager, of (a)
all Mortgage Consents and Consents set forth in Schedule 4.1 required in
connection with the Properties to be encumbered by Mortgage and the Security
Agreement delivered pursuant to this Section 4.1, and (b) all Governmental
Approvals that may be requested by the Administrative Agent;

 

(D)     such other approvals, opinions or documents as the Administrative Agent
may request in form and substance satisfactory to the Administrative Agent
including consents and estoppel agreements from landlords, in form and substance
satisfactory to the Administrative Agent and the title insurer, and a real
estate appraisal for each such property (other than Mineral Properties) prepared
in accordance with the requirements of the Financial Institutions Reform
Recovery and Enforcement Act of 1989 and the regulations promulgated thereunder;
and

 

(E)     if any portion of the real Property covered by such Mortgage is located
in any area identified by the Federal Emergency Management Agency or any
successor thereto as an area having special flood hazards pursuant to the Flood
Insurance Acts, a policy of flood insurance with financially sound and reputable
insurance companies that (i) covers any parcel of such Property that is located
in a flood zone and (ii) is written in an amount not less than the (x)
outstanding principal amount of the Obligations secured thereby and (y) the
maximum limit of coverage made available with respect to such Property under the
Flood Insurance Acts;

 

(vi)     each document (including Uniform Commercial Code and BC PPSA (and any
other relevant) financing statements) required by the Security Documents
(including the Local Security Documents) or under law or reasonably requested by
the Administrative Agent to be filed, registered or recorded in order to create
in favor of the Collateral Agent or the Mine Collateral Agent (as the case may
be), for the benefit of the holders of Secured Obligations, a perfected Lien on
the Collateral described therein, prior to all other Liens (subject only to
Liens permitted pursuant to Section 6.3), in proper form for filing,
registration or recording;

 

(vii)     certified copies of Uniform Commercial Code and other Lien search
reports dated a date near to the Effective Date, listing all effective financing
statements and other Lien filings that name any Loan Party as debtors, together
with (A) copies of such financing statements or other Lien filings and (B) such
Uniform Commercial Code termination statements or amendments or other Lien
terminations as the Administrative Agent may request;

 

 

 
70

--------------------------------------------------------------------------------

 

 

(viii)     such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Loan Parties (which, for the avoidance of doubt, shall include
good standing certificates of the Parent from the State of Idaho and the State
of Alaska, in addition to the State of Delaware), the authorization of the
Transactions and any other legal matters relating to the Loan Parties, this
Agreement or the Transactions;

 

(ix)     executed Notes for each Lender that notifies the Borrowers and the
Administrative Agent at least five days prior to the Effective Date that it will
exercise its right to a Note on the Effective Date pursuant to Section 2.7(e);

 

(x)     evidence satisfactory to the Administrative Agent of the receipt of all
Consents required to effect the Transactions, including all Governmental
Approvals, if applicable;

 

(xi)     a certificate, dated the Effective Date and signed by a Responsible
Officer of the Parent, confirming compliance with the conditions set forth in
clauses (a) and (b) of Section 4.2; and

 

(xii)     a solvency certificate as to the Parent executed by a Financial
Officer.

 

(c)     The Administrative Agent shall have received:

 

(i)     a favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the Effective Date) of Sheppard, Mullin, Richter and
Hampton, LLP, U.S. counsel for the Loan Parties, substantially in the form of
Exhibits H, and

 

(ii)     a favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the Effective Date) of Stoel Rives LLP, Alaska counsel for
the Loan Parties,

 

in each case, covering such matters relating to the Loan Parties, the Loan
Documents or the Transactions as the Required Lenders shall reasonably request.
The Borrowers hereby request such counsel to deliver such opinions.

 

(d)     Each Lender shall have received payment of all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Loan Parties hereunder (including payment of the
invoiced and reasonable documented fees, charges and out-of-pocket expenses of
counsel and independent engineer of the Administrative Agent and the Arrangers).

 

 

 
71

--------------------------------------------------------------------------------

 

 

(e)     The Administrative Agent and each Lender shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act.

 

(f)     There shall have been no Material Adverse Change.

 

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.2) at or prior to 5:00 p.m. on February 14, 2014 (and, in
the event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

 

SECTION 4.2     Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

 

(a)     The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date of such Borrowing, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date.

 

(b)     At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

 

(c)     The Administrative Agent shall have received a Borrowing Request. Each
of the delivery of a Borrowing Request and the acceptance by the Borrowers of
the proceeds of the Loans made by the Lenders pursuant to such Borrowing Request
shall constitute a representation and warranty by the Parent and the Borrowers
that on the date that such Loans are made (both immediately before and after
giving effect to the making of such Loans and the application of the proceeds
thereof) the statements made in clauses (a) and (b) are true and correct (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date).

 

(d)     All documents executed or submitted pursuant hereto by or on behalf of
any Loan Party shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel, and the Administrative Agent and its
counsel shall have received all information, approvals, opinions, documents or
instruments as the Administrative Agent or its counsel may reasonably request.

 

 

 
72

--------------------------------------------------------------------------------

 

 

Article V

Affirmative Covenants

 

The Loan Parties covenant and agree with the Administrative Agent and the
Lenders that, until the Termination Date:

 

SECTION 5.1     Financial Statements; Other Information. The Parent shall (x)
furnish to the Mine Collateral Agent the information required to be delivered
pursuant to Sections 3(d) and 3(f) of the HazMat Indemnity Agreement on the
terms set forth in therein, and (y) furnish to the Administrative Agent and each
Lender:

 

(a)     as soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, an unaudited
consolidated balance sheet of the Parent and its Subsidiaries as of the end of
such Fiscal Quarter and consolidated statements of income and cash flow of the
Parent and its Subsidiaries for such Fiscal Quarter and for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such Fiscal Quarter, and including (in each case), in comparative form the
figures for the corresponding Fiscal Quarter in, and year to date portion of,
the immediately preceding Fiscal Year, certified as complete and correct by a
Financial Officer of the Parent (subject to normal year end audit adjustments);

 

(b)     as soon as available and in any event within 90 days after the end of
each Fiscal Year, a copy of the consolidated balance sheet of the Parent and its
Subsidiaries, and the related consolidated statements of income and cash flow of
the Parent and its Subsidiaries for such Fiscal Year, setting forth in
comparative form the figures for the immediately preceding Fiscal Year, audited
(without any Impermissible Qualification) by independent public accountants
acceptable to the Administrative Agent;

 

(c)     concurrently with the delivery of the financial information pursuant to
clauses (a) and (b), a Compliance Certificate, executed by a Financial Officer
of the Parent, (i) showing compliance with the financial covenants set forth in
Section 6.1, (ii) setting forth the Total Net Leverage Ratio (for purposes of
determining the Applicable Rate pursuant to Schedule 1.1), (iii) stating that no
Default has occurred and is continuing (or, if a Default has occurred,
specifying the details of such Default and the action that the Parent or another
Loan Party has taken or proposes to take with respect thereto), (iv) designating
one or more of the Parent’s Subsidiaries as Material Subsidiaries if, in the
absence of such designation, the aggregate assets or revenues of all Immaterial
Subsidiaries of the Parent would exceed the aggregate amounts set forth in
clauses (iii) and (iv) of the first proviso to the definition of “Immaterial
Subsidiary”, (v) certifying that the Subsidiaries of the Parent previously
designated as Immaterial Subsidiaries remain Immaterial Subsidiaries as of the
date thereof, (vi) updating the schedules of the Security Documents, as may be
provided therein, and (vii) in the case of a Compliance Certificate delivered
concurrently with the financial information pursuant to clause (b) (relative to
the 2012 Fiscal Year and thereafter), the amount of Excess Cash Flow for such
Fiscal Year (together with a detailed calculation thereof);

 

 

 
73

--------------------------------------------------------------------------------

 

 

(d)     as soon as possible and in any event within three days after the Parent
or any other Loan Party obtains knowledge of the occurrence of a Default, a
statement of an Authorized Officer of the Parent setting forth details of such
Default and the action which the Parent or such Loan Party has taken and
proposes to take with respect thereto;

 

(e)     at the time of each prepayment required under Section 2.8, (x) a
certificate signed by a Financial Officer of the Parent setting forth in
reasonable detail the amount of such prepayment and (y) to the extent
practicable, at least three days’ prior written notice of such prepayment
specifying the principal amount of Loans to be prepaid;

 

(f)     as soon as possible and in any event within five Business Days after the
Parent or any other Loan Party obtains knowledge of (i) the occurrence of any
material adverse development with respect to any litigation, action, proceeding
or labor controversy described in Schedule 3.6 which could reasonably be
expected to have a material adverse effect on the outcome of such litigation,
action, proceeding or labor controversy or (ii) the commencement of any
litigation, action, proceeding or labor controversy of the type and materiality
described in Section 3.6, notice thereof and, to the extent the Administrative
Agent requests, copies of all documentation relating thereto promptly upon
receipt thereof;

 

(g)     promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by any
Loan Party with the SEC, or with any national securities exchange, or
distributed by any Loan Party to its shareholders generally, as the case may be;

 

(h)     copies of all detailed financial and management reports submitted to any
Loan Party by independent auditors in connection with each annual or interim
audit made by such auditors of the books of such Loan Party;

 

(i)     promptly following the mailing or receipt of any notice or report
delivered under the terms of any Permitted Additional Indebtedness, any
Subordinated Debt or any Designated Preferred Stock Documents, copies of such
notice or report;

 

(j)     promptly following receipt thereof by the Parent, (i) a copy of the
monthly progress reports on the operations of the Greens Creek Joint Venture and
each other operating mine of the Parent and its Subsidiaries and monthly
supplemental financial data with respect to the Greens Creek Joint Venture and
each other operating mine of the Parent and its Subsidiaries, for the
immediately preceding calendar month and (ii) a copy of the unaudited balance
sheet and the related statements of income and cash flow of the Greens Creek
Joint Venture for each Fiscal Year, setting forth in comparative form the
figures for the immediately preceding Fiscal Year;

 

(k)     as soon as available and, in any event, within

 

(i)     55 days after the end of each Fiscal Year, updated capital, operating
and exploration budgets of the Parent and its Material Subsidiaries, certified
by a Responsible Officer of the Parent;

 

 

 
74

--------------------------------------------------------------------------------

 

 

(ii)     100 days after the end of each Fiscal Year (including Fiscal Year 2013,
in spite of the fact that the Effective Date is in Fiscal Year 2014), an updated
Hecla Mine Plan, certified by a Responsible Officer of the Parent; and

 

(iii)     100 days after the end of each Fiscal Year, updated mineral reserve
statements for the Parent and its Subsidiaries, certified by a Responsible
Officer of the Parent;

 

(l)     as soon as possible and in any event within three Business Days after
the Parent or any other Loan Party obtains knowledge of the commencement of any
suit, action or proceeding arising under any Environmental Laws which could
reasonably be expected to result in a Material Adverse Effect, or any other
adverse claim asserted against any Loan Party or with respect to its properties
which could reasonably be expected to result in a Material Adverse Effect,
notice thereof and copies of all documentation relating thereto;

 

(m)     promptly upon the occurrence of any material event relating to the
Greens Creek Mine, the Lucky Friday Mine, the Casa Berardi Mine and each other
operating mine of the Parent and its Subsidiaries, including any unscheduled
shutdowns of, or disruptions to, the mining operations of the Greens Creek Mine,
the Lucky Friday Mine, the Casa Berardi Mine and each other operating mine of
the Parent and its Subsidiaries, notice thereof;

 

(n)     promptly notify the Administrative Agent and provide copies upon receipt
of all written claims, complaints, notices or inquiries relating to, or as to
compliance with, laws relating to employee health and safety (including the
Occupational Safety and Health Act, 29 U.S.C.A. §651 et. seq. and the Federal
Mine Safety and Health Act, 30 U.S.C.A. §801 et. seq.), to the extent conditions
described in such claims, complaints, notices and inquiries could reasonably be
expected to result in a liability for the Parent and its Subsidiaries in an
aggregate amount exceeding $1,000,000 and shall promptly resolve any material
non-compliance with such laws (except to the extent such non-compliance is being
diligently contested in good faith) and keep its property free of any Lien
imposed by such laws;

 

(o)      as soon as available and in any event within 55 days after the end of
each of the Fiscal Quarters of each Fiscal Year, reports with respect to all
Hedging Agreements entered into by Parent and its Subsidiaries as contemplated
by this Agreement, which reports shall be in form and substance satisfactory to
the Administrative Agent;

 

(p)     promptly, and in any event within ten Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

 

 

 
75

--------------------------------------------------------------------------------

 

 

(q)     promptly upon the Parent or any other Loan Party obtaining knowledge
thereof, the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent and its Subsidiaries in an aggregate amount exceeding
$5,000,000; and

 

(r)     promptly following any reasonable request therefor, such other
information regarding the operations, business affairs and financial condition
of the Parent or any of its Subsidiaries, or compliance with the terms of the
Loan Documents, as the Administrative Agent or any Lender may reasonably
request.

 

Documents required to be delivered pursuant to Section 5.1(y) (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Parent posts such documents, or provides
a link thereto on the Parent’s website on the Internet at the website address
specified pursuant to Section 9.1; or (ii) on which such documents are posted on
the Parent’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Parent shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Parent to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Parent shall notify the
Administrative Agent and each Lender (by telecopy or e-mail) of the posting of
any such documents and provide to the Administrative Agent by e-mail electronic
versions (i.e., soft copies) of such documents.

 

Except for the delivery of Compliance Certificates, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to in clause (y) above, and in any event shall have no
responsibility to monitor compliance by the Parent with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

SECTION 5.2     Taxes. The Parent shall, and shall cause each of its
Subsidiaries to, make payment (before the same become delinquent) of all Taxes
imposed upon the Parent or its Subsidiaries or upon their property, except to
the extent being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP have been set aside on
the books of the Parent or its Subsidiaries, as applicable.

 

SECTION 5.3     Existence; Conduct of Business; Governmental Approvals. The
Parent shall, and shall cause each of its Material Subsidiaries to,

 

(a)     do, obtain and maintain, or cause to be done, obtained and maintained,
all Governmental Approvals and other things necessary to preserve, renew and
keep in full force and effect its legal existence and good standing in the
relevant jurisdictions, and the rights, licenses, permits, privileges and
franchises necessary or desirable in the conduct of its business and the
business of the Greens Creek Joint Venture, except where the failure to do so
could not reasonably be expected to have either individually, or in the
aggregate, a Material Adverse Effect,

 

 

 
76

--------------------------------------------------------------------------------

 

 

(b)     comply with the terms of its limited liability company agreement,
articles of incorporation, by-laws (as the case may be) and other Organic
Documents,

 

(c)     observe all organizational formalities, including holding appropriate
meetings or actions by written consent, as required by all Applicable Law,
except where the failure to observe such formalities would not cause a Material
Adverse Effect,

 

(d)     maintain an arm’s-length relationship with its Affiliates and not hold
itself out as being liable for the debts of any of its Affiliates (other than
with respect to obligations expressly permitted hereunder), and

 

(e)     (i) keep its assets and its liabilities wholly separate from those of
all other entities, including but not limited to its Affiliates, (ii) to
maintain its assets and liabilities in such a manner that it is not materially
costly or difficult to segregate, ascertain or otherwise identify the
Subsidiary’s individual assets and liabilities from those of any other Person,
and (iii) clearly indicate on its consolidated financial statements furnished
pursuant to Section 5.1 that all of the interests in the Greens Creek Joint
Venture held by the Borrowers are held separate and apart from the assets of the
Parent and the other Subsidiaries of the Parent;

 

provided that none of the foregoing terms of this Section 5.3 shall prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.4.

 

SECTION 5.4     Payment of Obligations. The Parent shall, and shall cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Parent or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.5     Maintenance of Properties; Insurance.

 

(a)     The Parent shall, and shall cause each of its Material Subsidiaries and
the Greens Creek Joint Venture to, (i) except as permitted under Section 6.5
keep and maintain all Property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, (ii) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect and (iii) maintain, with financially sound and reputable insurance
companies, not Affiliates of the Parent, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

 

 

 
77

--------------------------------------------------------------------------------

 

 

(b)     The Parent shall cause each issuer of an insurance policy with respect
to it or one of its Subsidiaries or the Greens Creek Joint Venture to provide
the Administrative Agent with an endorsement (i) showing the Administrative
Agent as lenders’ loss payee with respect to each policy of property or casualty
insurance and naming the Administrative Agent and each Lender as an additional
insured with respect to each policy of liability insurance, (ii) providing that
30 Business Days’ notice shall be given to the Administrative Agent prior to any
cancellation of, material reduction or change in coverage provided by or other
material modification to such policy and (iii) reasonably acceptable in all
other respects to the Administrative Agent; provided that, with respect to each
such insurance policy that exists on the Effective Date, such endorsement shall
be provided to the Administrative Agent no later than April 30, 2014.

 

SECTION 5.6     Books and Records; Inspection Rights.

 

(a)     The Parent shall, and shall cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities. The Parent shall, and shall cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested; provided, however,
that when a Default exists the Administrative Agent or any Lender (or any of
their respective representatives) may do any of the foregoing at the expense of
the Parent at any time during normal business hours and without advance notice.
All such inspections or audits by the Administrative Agent shall be at the
Parent’s expense; provided that so long as no Default exists, the Parent shall
not be required to reimburse the Administrative Agent for inspections or audits
more frequently than once in each Fiscal Year. The Parent hereby authorizes and
instructs its independent accountants to discuss the Parent’s affairs, finances
and condition with the Administrative Agent and any Lender, at the
Administrative Agent’s or such Lender’s request.

 

(b)     The Parent will provide to the Administrative Agent written or verbal
reports on the status of the litigation set forth in or referred to in Schedule
3.6, at such times and intervals (but in any event no more than once a month,
unless there has been a material adverse development with respect to the outcome
of such litigation) as the Administrative Agent shall reasonably determine to
assess the status and progress of such litigation, including a report on the
issuance of significant rulings and the taking of important testimony. The
Parent will also cause the Parent’s legal counsel in connection with such
litigation to be available to discuss (provided the Parent’s General Counsel or
such counsel’s designee has been provided a reasonable opportunity to be present
during such discussion) any such reports with the Administrative Agent at the
reasonable request of the Administrative Agent (which requests shall not be more
than once a month, unless there has been a material adverse development with
respect to the outcome of such litigation); provided, however, that the terms of
this clause (b) shall not be deemed to authorize or require any attorney to
disclose information that, if disclosed pursuant to this clause (b), would, in
such attorney’s written opinion, violate the attorney-client privilege between
such attorney and the Parent. The Parent shall pay the fees of counsel incurred
in connection with the Administrative Agent’s exercise of its rights pursuant to
this Section 5.6.

 

 

 
78

--------------------------------------------------------------------------------

 

 

SECTION 5.7     Compliance with Laws. The Parent shall, and shall cause each of
its Subsidiaries to, comply in all material respects with Applicable Law.

 

SECTION 5.8     Use of Proceeds. The proceeds of the Loans shall be used only
for the purposes of (a) repay any outstanding Obligations (as defined in the
Existing Credit Agreement) on the Effective Date, and (b) for the general
working capital and corporate purposes of the Parent and its Subsidiaries. No
part of the proceeds of any Loan shall be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the FRB,
including Regulations T, U and X.

 

SECTION 5.9     Further Assurances.    (a) The Parent shall take, and cause each
other Loan Party to take, such actions as are necessary or as the Administrative
Agent or the Required Lenders may reasonably request from time to time to ensure
that the Secured Obligations are (i) secured by first priority, perfected Liens
on substantially all of the property (real and otherwise), rights and other
assets of the Greens Creek Group with respect to the Greens Creek Mine and the
Greens Creek Joint Venture, including a collateral assignment of the Greens
Creek Joint Venture Agreement, (ii) secured by all Equity Interests of each
Person in the Greens Creek Group; and (iii) guaranteed by each Guarantor
(including (A) upon the acquisition or creation thereof, any Material Domestic
Subsidiary acquired or created after the Effective Date, and (B) subject to the
terms of Section 5.16, Aurizon), in each case as the Administrative Agent may
determine, including (x) the execution and delivery of guaranties, security
agreements, pledge agreements, mortgages, collateral access agreements,
financing statements and other documents, and the filing or recording of any of
the foregoing and (y) the delivery of certificated securities and other
Collateral with respect to which perfection is obtained by possession.

 

(a)     With respect to any Mining Rights or Mineral Properties acquired after
the Effective Date by any of the Greens Creek Group or any other Loan Party
adjacent to, near or relating to the Greens Creek Mine, the applicable Loan
Parties shall, not later than the end of the Fiscal Quarter in which such
Property was acquired (i) execute and deliver a first priority Mortgage, in
favor of the Mine Collateral Agent, for the benefit of the holders of Secured
Obligations, covering such Property, (ii) if requested by the Administrative
Agent, provide documentation similar to that required by Section 4.1(b) in
connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent, and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions and
title opinions or reports relating to the matters described above, which
opinions and reports shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.

 

(b)     If any additional Material Subsidiary of the Parent is formed or
acquired after the Effective Date, the Parent shall, within 15 Business Days (or
such longer period as the Administrative Agent may agree) after such newly
formed or acquired Material Subsidiary is formed or acquired, notify the
Administrative Agent thereof.

 

 

 
79

--------------------------------------------------------------------------------

 

 

(c)     The Parent shall furnish to the Administrative Agent at least 30 days’
prior written notice of any change (i) in any Loan Party’s legal name (as set
forth in its certificate of organization or like document), (ii) in the
jurisdiction of incorporation or organization of any Loan Party or in the form
of its organization, or (iii) in any Loan Party’s organizational identification
number.

 

(d)     Subject to Section 4.1 of the Security Agreement, the Loan Parties shall
notify the Administrative Agent at least 30 days prior to altering the
jurisdiction in which Collateral consisting of Inventory (as defined in the
Security Agreement) is stored, and shall take all actions necessary to maintain
the Secured Parties’ first-priority perfected security interest in such
Collateral (including, as applicable, entering into a collateral access
agreement).

 

SECTION 5.10     Pari Passu. The Parent shall take all actions to ensure that at
all times the Obligations constitute unconditional general obligations of each
Loan Party ranking at least pari passu in all respects with all present and
future other senior unsecured and unsubordinated Indebtedness of such Loan Party
(except for obligations mandatorily preferred under Applicable Law).

 

SECTION 5.11     Material Subsidiaries. In the event of a transfer of assets
from the Parent or any of its Subsidiaries to an Immaterial Subsidiary, the
Parent shall designate, in a notice to the Lenders, (i) such Immaterial
Subsidiary as a Material Subsidiary (if such Subsidiary would be a Material
Subsidiary (on a pro forma basis) as of the last day of the Fiscal Quarter
during which such transfer occurs) and (ii) one or more of its other
Subsidiaries as Material Subsidiaries if, in the absence of such designation,
the aggregate assets or revenues of all Immaterial Subsidiaries of the Parent
would exceed the aggregate amounts set forth in clauses (iii) and (iv) of the
first proviso in the definition of “Immaterial Subsidiary”.

 

SECTION 5.12     Maintenance of Mining Rights. The Parent will, and will cause
each of its Subsidiaries and the Greens Creek Joint Venture to maintain all
material Mining Rights which are required in connection with the operation of
its mines as they are then operated, and will obtain such other surface and
other rights as are necessary for access rights, water rights, plant sites,
tailings disposal, waste dumps, ore dumps, abandoned heaps or ancillary
facilities which are required in connection with each mine. All such Mining
Rights and other rights will be sufficient in scope and substance for the
operation of each mine then owned or operated by Parent or any of its
Subsidiaries or the Greens Creek Joint Venture as they are then operated.

 

SECTION 5.13     Arm’s-Length Transactions. The Parent and its Subsidiaries
shall only sell Primary Minerals to the Parent and its Subsidiaries on fair and
reasonable prices and other terms that are no less favorable than could be
obtained in an arm’s length transaction with a Person that is not an Affiliate
of the Parent or any of its Subsidiaries.

 

 

 
80

--------------------------------------------------------------------------------

 

 

SECTION 5.14     Environmental Law. The Parent will, and will cause each of its
Subsidiaries to:

 

(a)     use and operate all of its and their facilities and properties in
compliance in all material respects with all Environmental Laws material to the
operations of the Parent and its Subsidiaries, keep all necessary Governmental
Approvals relating to environmental matters material to the operations of the
Parent and its Subsidiaries in effect, and remain in material compliance
therewith, and handle all Hazardous Materials in compliance in all material
respects with all such Environmental Laws; and

 

(b)     promptly notify the Administrative Agent and provide copies upon receipt
of all written claims, complaints, notices or inquiries relating to the
condition of its facilities and properties in respect of, or as to compliance
with, Environmental Laws that, if adversely determined, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, and
shall keep its property free of any Lien imposed by any Environmental Law.

 

SECTION 5.15     Issuance of Subordinated Debt; Status of Obligations as Senior
Indebtedness, etc.

 

(a)     To the extent the Parent issues any Subordinated Debt, (i) the Parent
shall have the power and authority to incur such Subordinated Debt as provided
for under the Subordinated Debt Documents applicable thereto, and shall have
duly authorized, executed and delivered the Subordinated Debt Documents
applicable to such Subordinated Debt, (ii) the Parent shall issue, pursuant to
such due authorization, such Subordinated Debt under the applicable Subordinated
Debt Documents, and such Subordinated Debt Documents shall constitute the legal,
valid and binding obligations of the Parent, enforceable against the Parent in
accordance with their terms (except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally and by principles of equity), and (iii) the
subordination provisions of all such Subordinated Debt contained in the related
Subordinated Debt Documents shall be enforceable against the holders of the
Subordinated Debt by the holder of any “Senior Indebtedness”, (as defined in
such Subordinated Debt Documents), or such similar term as would refer to the
Obligations.

 

(b)     To the extent any Designated Preferred Stock is issued after the
Effective Date, such Designated Preferred Stock shall contain provisions which
prohibit the declaration, payment or setting aside of funds for payment of
dividends on such Designated Preferred Stock following the occurrence and during
the continuance of a Default, and the holder of any “Senior Indebtedness” (as
defined in the applicable Designated Preferred Stock Documents) or such similar
term as would refer to the Obligations, shall be a third party beneficiary of
such provisions.

 

(c)     All Obligations, including those to pay principal of and interest
(including post-petition interest, whether or not allowed as a claim under
bankruptcy or similar laws) on the Loans and fees and expenses in connection
therewith, constitute “Senior Indebtedness” (or such similar term in the
Subordinated Debt Documents as would refer to the Obligations), and all such
Obligations are entitled to benefit from the subordination provisions of the
Subordinated Debt Documents.

 

 

 
81

--------------------------------------------------------------------------------

 

 

SECTION 5.16     Aurizon Covenants.

 

(a)     In the event that Aurizon shall enter into a guarantee (or some other
form of credit support) of Indebtedness of any Affiliate of the Parent, Aurizon
shall (i) enter into a guaranty of the Obligations, and (ii) become a Loan Party
under the Loan Documents to which it is a party, on terms reasonably
satisfactory to the Administrative Agent.

 

(b)     Subject to the restrictions set forth in Section 6.2, Aurizon shall not
create, incur, assume or permit to exist any Indebtedness outstanding at any
time in excess of $20,000,000 (provided that any Indebtedness in respect of
performance bonds and reclamation bonds issued as a requirement of a Government
Authority for the purpose of addressing an Environmental Liability shall not be
subject to any limitation).

 

Article VI

Negative Covenants

 

The Loan Parties covenant and agree with the Administrative Agent and the
Lenders that, until the Termination Date:

 

SECTION 6.1     Financial Covenants.

 

(a)     Secured Leverage Ratio. The Loan Parties shall not permit the Secured
Leverage Ratio, as of the last day of any Fiscal Quarter ending on or after the
Effective Date, and calculated for the period of four consecutive Fiscal
Quarters ending on such date, to be greater than 2.50:1.00.

 

(b)     Total Net Leverage Ratio. The Loan Parties shall not permit the Total
Net Leverage Ratio,

 

(i)     as of the last day of any Fiscal Quarter ending on or after the
Effective Date but prior to March 31, 2014, and calculated for the period of
four consecutive Fiscal Quarters ending on such date, to be greater than
4.50:1.00; and:

 

(ii)     as of the last day of any Fiscal Quarter ending on or after March 31,
2014, and calculated for the period of four consecutive Fiscal Quarters ending
on such date, to be greater than 4.00:1.00.

 

(c)     Interest Coverage Ratio. The Loan Parties shall not permit the Interest
Coverage Ratio, as of the last day of any Fiscal Quarter ending on or after the
Effective Date, and calculated for the period of four consecutive Fiscal
Quarters ending on such date, to be less than 3.00:1.00.

 

 

 
82

--------------------------------------------------------------------------------

 

 

(d)     Consolidated Tangible Net Worth. The Loan Parties shall not permit
Consolidated Tangible Net Worth as of the end of any Fiscal Quarter to be less
than the sum of (i) an amount equal to 80% of Consolidated Net Worth at the
Effective Date, and (ii) an amount equal to 50% of the Net Income earned in each
full Fiscal Quarter ending after the Effective Date (with no deduction for a net
loss in any such Fiscal Quarter).

 

SECTION 6.2     Indebtedness. The Parent shall not, and shall not permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)     Indebtedness created under the Loan Documents;

 

(b)     Indebtedness existing on the date hereof and set forth in Schedule 6.2,
and any Refinancing of such Indebtedness;

 

(c)     Indebtedness of any Subsidiary (other than a Borrower or Hecla
Admiralty) owing to the Parent or any other Subsidiary (but only a Subsidiary
Guarantor if the Subsidiary owing such Indebtedness is a Subsidiary Guarantor);

 

(d)     Guarantees by any Loan Party of Indebtedness otherwise permitted
hereunder of any other Loan Party and by any Subsidiary of Indebtedness
otherwise permitted hereunder of any Loan Party;

 

(e)     Indebtedness of the Parent and any of its Subsidiaries incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $50,000,000 at any
time outstanding;

 

(f)     unsecured and secured (to the extent permitted under clause (g) of
Section 6.3) Indebtedness in respect of performance bonds and reclamation bonds
and cash deposits provided in the ordinary course of business; provided that (i)
the amount of such Indebtedness outstanding with respect to the Greens Creek
Mine shall not exceed at any time $60,000,000, (ii) the aggregate amount of all
such Indebtedness outstanding pursuant to this clause (f) shall not at any time
exceed $100,000,000, (iii) notwithstanding clauses (i) and (ii), to the extent
such Indebtedness is incurred in respect of performance bonds and reclamation
bonds issued as a requirement of a Government Authority for the purpose of
addressing an Environmental Liability, such Indebtedness shall not be limited,
and (iv) with respect to the Greens Creek Mine and Lucky Friday Mine,
Indebtedness under this clause (f) shall only be permitted to the extent (A)
required by a Governmental Authority or a recognized Indian tribe with
applicable jurisdiction and authority and (B) the Parent shall have provided to
the Administrative Agent a written copy of each order or agreement imposing or
increasing (or any other requirements in respect of) the amount of any such
obligation after the Effective Date;

 

 

 
83

--------------------------------------------------------------------------------

 

 

(g)     unsecured Indebtedness of the Parent or a Subsidiary Guarantor (other
than Hecla Admiralty) owing to another Loan Party that has previously executed
and delivered to the Administrative Agent the Interco Subordination Agreement
(provided that no payment of principal or interest shall be made in respect of
such Indebtedness if a Default or Event of Default has occurred and is then
continuing or would result therefrom);

 

(h)     obligations (contingent or otherwise) of the Parent or any of its
Subsidiaries existing or arising under any Hedging Agreement permitted under
Section 6.7;

 

(i)     contingent liabilities arising with respect to customary indemnification
obligations in favor of sellers in connection with Acquisitions permitted under
Section 6.4 and purchasers in connection with Dispositions permitted under
Section 6.5;

 

(j)     unsecured Subordinated Debt of the Parent or any of its Subsidiaries
(other than the other Borrowers and Hecla Admiralty) and/or Designated Preferred
Stock of the Parent incurred pursuant to the terms of the Subordinated Debt
Documents or Designated Preferred Stock Documents, as applicable, and
Refinancings thereof (which continue to satisfy the terms of the definition of
“Subordinated Debt” or “Designated Preferred Stock” as the case may be);
provided that the Administrative Agent shall have received prior to the
incurrence thereof a Compliance Certificate for the period of four full Fiscal
Quarters immediately preceding such incurrence (prepared in good faith and in a
manner and using such methodology which is consistent with the most recent
financial statements and Compliance Certificates delivered pursuant to Section
5.1) giving pro forma effect to such incurrence and evidencing compliance with
the covenants set forth in Section 6.1; and provided further that all Contingent
Liabilities of the Loan Parties in respect of such Subordinated Debt shall be
subordinated to the Obligations on substantially the same terms as the
Subordinated Debt is subordinated to the Obligations;

 

(k)     Indebtedness of a Subsidiary (including a Subsidiary acquired pursuant
to a Permitted Acquisition) of the Parent that is not a Borrower or a Subsidiary
Guarantor; provided that no Loan Party is providing any credit support for, or a
guarantee of, any such Indebtedness, and such Indebtedness is for all purposes
non-recourse to the Loan Parties and their respective assets;

 

(l)     Permitted Additional Indebtedness; provided that the Administrative
Agent shall have received prior to the incurrence thereof a Compliance
Certificate for the period of four full Fiscal Quarters immediately preceding
such incurrence (prepared in good faith and in a manner and using such
methodology which is consistent with the most recent financial statements and
Compliance Certificates delivered pursuant to Section 5.1) giving pro forma
effect to such incurrence and evidencing compliance with the covenants set forth
in Section 6.1;

 

 

 
84

--------------------------------------------------------------------------------

 

 

(m)     Indebtedness consisting of Earn-out Obligations; provided that such
Earn-out Obligations are unsecured;

 

(n)     Indebtedness in respect of Contingent Liabilities of the Parent with
respect thereto;

 

(o)     secured or unsecured Indebtedness of the Parent or any Subsidiary (other
than any other Borrower or Hecla Admiralty) in a maximum aggregate amount not to
exceed $75,000,000; provided that (i) the Administrative Agent shall have
received prior to the incurrence thereof a Compliance Certificate for the period
of four full Fiscal Quarters immediately preceding such incurrence (prepared in
good faith and in a manner and using such methodology which is consistent with
the most recent financial statements and Compliance Certificates delivered
pursuant to Section 5.1) giving pro forma effect to such incurrence and
evidencing compliance with the covenants set forth in Section 6.1 and (ii) any
such Indebtedness (A) shall be non-recourse to any of the Greens Creek Group or
any assets or property of any of the Greens Creek Group, (B) shall not be
subject to financial covenants that are more restrictive on any Loan Party than
the financial covenants contained herein, (C) does not have a scheduled final
maturity prior to the Maturity Date and (D) to the extent secured, shall not be
secured by a Lien on the Collateral;

 

(p)     Indebtedness under the Greens Creek Demand Note;

 

(q)     unsecured and secured Indebtedness in respect of obligations issued to
Governmental Authorities, and payments of such obligations to Governmental
Authorities, in connection with the ownership or operation of the properties of
any Domestic Subsidiary; provided that Indebtedness under this clause shall only
be permitted to the extent (i) such Indebtedness is accepted for obligations
owed to a Governmental Authority with applicable jurisdiction and authority over
the Parent or any of its Subsidiaries and (ii) the Parent shall have provided to
the Administrative Agent a written copy of each order or agreement imposing or
increasing (or any other requirements in respect of) the amount of any such
obligation paid with such Indebtedness after the Effective Date;

 

(r)     Indebtedness in the form of the Aurizon Acquisition Notes; and

 

(s)     Indebtedness consisting of unsecured notes issued in one or more series
from time to time pursuant to that certain Indenture, dated as of April 12,
2013, among the Parent and certain of its Subsidiaries, as guarantors, and The
Bank of New York Mellon Trust Company, N.A., as trustee, in an aggregate
principal amount not to exceed $10,000,000 at any time outstanding, and having a
maturity date no earlier than May 1, 2021;

 

provided that no Indebtedness otherwise permitted by clauses (c), (e), (k), (l),
(m), (o) or (p) shall be assumed, created or otherwise incurred if a Default has
occurred and is then continuing or would result therefrom; provided, further, if
Aurizon creates, incurs, assumes or permits to exist any Indebtedness, it must
meet the requirements of this Section 6.2 and Section 5.16(b).

 

 

 
85

--------------------------------------------------------------------------------

 

 

SECTION 6.3     Liens. The Parent shall not, and shall not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a)     Liens pursuant to any Loan Document;

 

(b)     Permitted Encumbrances;

 

(c)     any Lien on any property or asset of the Parent or any Subsidiary
existing on the date hereof and set forth in Schedule 6.3; provided that (i)
such Lien shall not apply to any other property or asset of the Parent or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof (and any Refinancings of such obligations);

 

(d)     judgment Liens of $1,000,000 or less, provided that the aggregate amount
of all judgment Liens does not exceed $5,000,000 and (ii) other judgment Liens
in existence for less than 30 days after the entry thereof or with respect to
which execution has been stayed or the payment of which is covered in full
(subject to a customary deductible) by insurance maintained with responsible
insurance companies which have acknowledged their responsibility to cover such
judgment that do not otherwise constitute an Event of Default under Article
VII(k);

 

(e)     Liens on fixed or capital assets acquired, constructed or improved by
the Parent or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.2, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost or
fair market value, whichever is lower, of the fixed or capital assets being
acquired, constructed or improved and (iv) such security interests shall not
apply to any other property or assets of the Parent or any Subsidiary;

 

(f)     Liens and rights of setoff of banks and securities intermediaries in
respect of deposit accounts and securities accounts maintained in the ordinary
course of business;

 

(g)     Liens on cash and Cash Equivalent Investments securing Indebtedness of
the type permitted under clause (f) of Section 6.2;

 

(h)     Liens securing Indebtedness permitted by clause (k) of Section 6.2;
provided, however, that such Liens existed prior to such Person becoming a
Subsidiary and were not created in anticipation thereof; and

 

(i)     Liens incurred or deposits made in the ordinary course of business (i)
in connection with worker’s compensation, unemployment insurance or other forms
of governmental insurance or benefits (other than, for the avoidance of doubt,
Liens in favor of the PBGC), or (ii) to secure performance of tenders, statutory
obligations, bids, leases or other similar obligations (other than for borrowed
money) entered into in the ordinary course of business or to secure obligations
on performance bonds (in each case other than the bonds and deposits referenced
in clause (f) of Section 6.2).

 

 

 
86

--------------------------------------------------------------------------------

 

 

SECTION 6.4     Fundamental Changes. The Parent shall not, and shall not permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or sell, transfer, lease
or otherwise dispose of (in one transaction or in a series of transactions) all
or any substantial part of its assets, or all or substantially all of the Equity
Interests of any Subsidiary (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, or purchase or otherwise acquire all or
substantially all of the assets or any Equity Interests of any class of, or any
partnership or joint venture interest in, any other Person, or change its
jurisdiction of incorporation or organization or the form or type of its
organization, except that

 

(a)     any Subsidiary may merge into any Loan Party in a transaction in which
the such Loan Party is the surviving corporation,

 

(b)     any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to any Loan Party,

 

(c)     the Equity Interests of any Subsidiary may be purchased or otherwise
acquired by any Loan Party, and

 

(d)     any Subsidiary may liquidate or dissolve if the Parent determines in
good faith that such liquidation or dissolution is in the best interests of the
Loan Parties and is not materially disadvantageous to the Lenders;

 

provided that (i) at the time of such transaction and immediately after giving
effect thereto no Default shall have occurred and be continuing, (ii) such
transaction will not affect the Borrowers’ ability to repay the Loans and
interest thereon when due, and (iii) such transaction will not adversely affect
(as determined by each Lender in its sole discretion) the security interest
granted under the Loan Documents in favor of the Secured Parties.

 

SECTION 6.5     Disposition of Property. The Parent shall not, and shall not
permit any Subsidiary to, Dispose of any of its property, whether now owned or
hereafter acquired, or, in the case of any Subsidiary, issue or sell any shares
of such Subsidiary’s Equity Interests to any Person, except:

 

(a)     the Disposition of obsolete or worn out property in the ordinary course
of business;

 

(b)     the sale of inventory in the ordinary course of business;

 

 

 
87

--------------------------------------------------------------------------------

 

 

(c)     the sale or issuance of any Subsidiary’s Equity Interests to any Loan
Party;

 

(d)     any Disposition of assets (i) from one Subsidiary that is not a
Guarantor to another Subsidiary that is not a Guarantor, (ii) from one Loan
Party to another Loan Party or (iii) from a Subsidiary that is not a Guarantor
to a Loan Party;

 

(e)     sales of Cash Equivalent Investments and publicly-traded securities in
the ordinary course of business and for fair market value;

 

(f)     any Disposition pursuant to Section 6.17; and

 

(g)     the Disposition of other property not described in clauses (a) through
(f) above for not less than fair market value as long as the aggregate fair
market value of any property constituting Collateral so disposed of does not
exceed $10,000,000;

 

provided, that neither the Parent nor any Subsidiary may Dispose of its
interests in (w) the Casa Berardi Mine, unless such Disposition is made on
arms’-length terms, (x) the Greens Creek Joint Venture Agreement, (y) the assets
of any of the Greens Creek Joint Venture, the Greens Creek Mine or the Lucky
Friday Mine (including its rights to receive income, distributions, products or
proceeds therefrom), except with respect to inventory (which, for the avoidance
of doubt, shall not include metals streaming arrangements) and obsolete,
damaged, immaterial, worn out or surplus property Disposed of, in each case, in
the ordinary course of business or (z) any member of the Greens Creek Group or
Hecla Limited.

 

SECTION 6.6     Investments, Loans, Advances, Guarantees and Acquisitions. The
Parent shall not, and shall not permit any Subsidiary to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a Loan
Party prior to such merger) any Investment, except:

 

(a)     Cash Equivalent Investments;

 

(b)     Investments by way of contributions to capital or purchases of Equity
Interests (i) by the Parent in any Subsidiaries that are not Loan Parties or by
any Subsidiaries in other Subsidiaries that are not Loan Parties, (ii) by any
Subsidiary in the Parent, or (iii) by the Parent or any Subsidiary in any Loan
Party;

 

(c)     loans or advances made by any Loan Party to any other Loan Party.
provided that such parties shall have entered into the Interco Subordination
Agreement;

 

(d)     Guarantees constituting Indebtedness permitted by Section 6.2;

 

(e)     advances to officers, directors and employees of the Parent and its
Subsidiaries in an aggregate amount not to exceed $2,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

 

 

 
88

--------------------------------------------------------------------------------

 

 

(f)     Investments consisting of deposits and extensions of credit in the
nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

 

(g)     non-cash consideration received, to the extent permitted by the Loan
Documents, in connection with the Disposition of property permitted by this
Agreement;

 

(h)     Investments listed on Schedule 6.6 as of the Effective Date;

 

(i)     Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

 

(j)     Investments constituting Capital Expenditures;

 

(k)     Investments constituting Permitted Acquisitions;

 

(l)     Investments constituting the San Juan Silver Mining Joint Venture;

 

(m)     Investments constituting obligations or Investments issued to
Governmental Authorities, and payments of such obligations or Investments to
Governmental Authorities, in connection with the ownership or operation of the
properties of any Domestic Subsidiary;

 

(n)     Investments constituting the incurrence of development costs and the
entry into options and leases to mine real property to the extent incurred or
entered into in the ordinary course of business consistent with past practice;

 

(o)     Investments permitted by Section 6.2;

 

(p)     Investments permitted by Section 6.8(i);

 

(q)     Investments made by the Parent with Equity Interests of the Parent so
long as no Event of Default is continuing prior to, and no Event of Default
results from, such Investment; and

 

(r)     other Investments in an aggregate amount not to exceed $30,000,000 at
any time;

 

provided that (i) any Investment that when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements, (ii) all Investments in all Subsidiaries shall have been
pledged to the Administrative Agent (for the benefit of the Secured Parties) to
the extent required by Section 5.9 or as otherwise required under the Loan
Documents, (iii) with respect to any Specified Investments, on the date such
Specified Investment is made, the amount of cash being used to make such
Specified Investments (other than the Greens Creek Demand Note) on such date
shall not exceed the then amount of Funds Available for Specified Investments as
of such date, and (iv) no Specified Investment shall be permitted to be made
(other than under the Greens Creek Demand Note) if any Default has occurred and
is continuing or would result therefrom.

 

 

 
89

--------------------------------------------------------------------------------

 

 

SECTION 6.7     Hedging Agreements.

 

(a)     The Parent shall not permit any Subsidiary to enter into any Hedging
Agreement, or incur or suffer to exist any Hedging Obligation, with any hedging
counterparty that is not a Lender or an Affiliate of a Lender.

 

(b)     Subject to clause (a), the Parent and its Subsidiaries shall not:

 

(i)     enter into or be subject to any agreement, series of agreements or
arrangement relating to gold, silver or any other metal which creates an
obligation, whether matured or contingent, of the Parent and its Subsidiaries to
deliver (or that could be called for delivery or cash settlement) in any Fiscal
Quarter, when taken together with all other such obligations of the Parent and
its Subsidiaries, more than 70% of the forecast payable production of the Parent
and its Subsidiaries of any such metal for such Fiscal Quarter (as set forth in
the Hecla Mine Plan most recently delivered under Section 5.1(k)(ii)); and

 

(ii)     enter into any Hedging Agreement (A) which is margined or cash
collateralized, (B) with respect to which the obligations of such party are
secured by a Lien (other than a Lien in favor of a Lender or an Affiliate of a
Lender securing Hedging Obligations) on the property, revenues or assets of
such party, (C) with a counterparty (other than a Lender or an Affiliate of a
Lender) with a credit rating at the time such Hedging Agreement is entered into
by the Parent or any of its Subsidiaries of lower than A3 from Moody’s (if rated
by Moody’s), lower than A- from S&P (if rated by S&P), lower than A- from Fitch
(if rated by Fitch) or that has a combined capital and surplus of less than
$250,000,000, or (D) for speculative purposes.

 

 

SECTION 6.8     Restricted Payments. The Parent will not, and will not permit
any of its Subsidiaries to, declare or make a Restricted Payment, or make any
deposit for any Restricted Payment, other than:

 

(a)     Restricted Payments made by Subsidiaries to the Parent or other
Subsidiaries (provided that (x) with respect to any Restricted Payment (other
than a Restricted Payment referenced in clause (iv) of the definition thereof),
if any Default has occurred and is continuing or would result therefrom and (y)
with respect to any Restricted Payment referenced in clause (iv) of the
definition thereof such Restricted Payment shall be made in cash and if any
Default has occurred and is continuing or would result therefrom and the
Required Lenders have notified the Parent that the payments made under the
Greens Creek Demand Note must be included in the limitation described below, the
aggregate amount of Restricted Payments described in clauses (i), (ii), and
(iii) of the definition thereof (and clause (iv) of the definition thereof, if
the Required Lenders made the notification to the Parent to include such
payments) permitted to be made under this clause (a) shall not exceed $6,000,000
per each Fiscal Quarter or $20,000,000 per each Fiscal Year (excluding, for
purposes of these dollar limits, payments (which are consistent with past
practices) made under the Greens Creek Demand Note until such time that the
Required Lenders notify the Parent that such payments must be included in such
limitation) and, in addition, if any Default has occurred and is continuing or
would result therefrom, any Restricted Payment referenced in clauses (i), (ii)
and (iii) of the definition thereof shall also not exceed the amount necessary
for the purpose of paying, so long as all such payments are promptly used by the
Parent to pay, payroll, operating, and administrative expenses incurred in the
ordinary course of business, franchise or similar taxes and other similar taxes,
fees and expenses required to maintain the Parent’s and its Subsidiaries’
corporate or company existence);

 

 

 
90

--------------------------------------------------------------------------------

 

 

(b)     Restricted Payments made by Subsidiaries that are not Loan Parties to
its shareholders or members generally so long as the Parent or its Subsidiary
which owns the equity interest in the Subsidiary making such Restricted Payment
receives at least its proportionate share thereof (based upon its relative
holding of the equity interests in the Subsidiary making such Restricted
Payment);

 

(c)     the declaration or payment by the Parent of a cash dividend on, or on
account of, any class of Equity Interests of the Parent (including Designated
Preferred Stock) in an aggregate amount not to exceed the Funds Available for
Restricted Payments; provided that immediately prior to such declaration or
payment, a Responsible Officer of the Parent shall have certified in writing to
the Administrative Agent that no Default shall have occurred and be continuing
or would result therefrom;

 

(d)     the payment of any dividends the declaration of which was permitted
pursuant to clause (b) or clause (h) of this Section 6.8, so long as such
payment is made within 60 days of such declaration or on its regularly schedule
payment date;

 

(e)     the redemption, purchase or other acquisition by the Parent of its
Series B Preferred Stock and, concurrent with any such redemption, the payment
of accrued dividends thereon in an aggregate amount not to exceed the Funds
Available for Restricted Payments; provided that immediately prior to such
redemption, purchase or other acquisition or payment of accrued dividends, a
Responsible Officer of the Parent shall have certified in writing to the
Administrative Agent that no Default shall have occurred and be continuing or
would result therefrom;

 

(f)     the redemption, purchase or other acquisition of Equity Interests of the
Parent in exchange for, or with the net cash proceeds of, the substantially
concurrent sale (other than to a Subsidiary of the Parent) of Equity Interests
(other than Redeemable Capital Securities and Designated Preferred Stock) of the
Parent; provided that immediately prior to such redemption, purchase or other
acquisition, a Responsible Officer of the Parent shall have certified in writing
to the Administrative Agent that immediately before and after giving effect to
such redemption, purchase or other acquisition no Default shall have occurred
and be continuing or would result therefrom;

 

 

 
91

--------------------------------------------------------------------------------

 

 

(g)     the redemption, purchase or other acquisition of Equity Interests
pursuant to the Small Lot Repurchase Program in an aggregate amount not to
exceed the Funds Available for Restricted Payments; provided that immediately
prior to such redemption, purchase or other acquisition, a Responsible Officer
of the Parent shall have certified in writing to the Administrative Agent that
immediately before and after giving effect to such redemption, purchase or other
acquisition no Default shall have occurred and be continuing or would result
therefrom;

 

(h)     the declaration and payment by the Parent of cash dividends on, or on
account of, the Parent’s Series B Preferred Stock and the Parent’s common stock,
provided that such dividend shall not exceed the minimum dividend amount under
the Parent’s dividend policy as of the Effective Date;

 

(i)     the redemption, purchase or other acquisition on or before June 30,
2014, of not more than twenty million (20,000,000) shares of Equity Interests of
the Parent; provided, in no case shall the aggregate cash expenditure for such
redemption, purchase or other acquisition of Equity Interests of the Parent
exceed $150,000,000; and

 

(j)     Restricted Payments made by the Parent or any Subsidiary in the form of
common stock of such Person.

 

SECTION 6.9     Transactions with Affiliates. The Parent shall not, and shall
not permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Parent or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among Loan Parties not involving any other Affiliate that are not
otherwise prohibited by this Agreement, (c) any Restricted Payment permitted by
Section 6.8, and (d) the Borrowers may be party to the Greens Creek Joint
Venture Agreement.

 

SECTION 6.10     Changes in Nature of Business. The Parent shall not, and shall
not permit any Subsidiary to, (a) engage in any business other than businesses
of the type conducted by the Parent and its Subsidiaries on the date of
execution of this Agreement and businesses reasonably related thereto (which
such reasonably related businesses shall include the making of Restricted
Payments explicitly authorized by Section 6.8(i)), or (b) without limiting the
effect of any provision contained herein, in the case of the Parent, transfer
any assets to a Subsidiary other than (i) pursuant to Section 6.5 or (ii) cash
pursuant to a loan, advance or other Investment permitted pursuant to
clauses (c), and (g) of Section 6.2, Section 6.4 or clauses (b), (e), (f), (k),
(l), (m) and (n) of Section 6.6.

 

 

 
92

--------------------------------------------------------------------------------

 

 

SECTION 6.11     Restrictive Agreements. The Parent shall not, and shall not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon

 

(a)     the ability of the Parent or any Subsidiary to create, incur or permit
to exist any Lien upon any of its property,

 

(b)     the ability of any Loan Party to amend or otherwise modify any Loan
Document, or

 

(c)     the ability of any Subsidiary to pay dividends or other distributions
with respect to any shares of its Equity Interests or to make or repay loans or
advances to the Parent or any other Subsidiary or to Guarantee Indebtedness of
the Parent or any other Subsidiary or transfer any of its properties to any Loan
Party;

 

provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by Applicable Law or by the Loan Documents, (ii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, and (iii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (iv) clause
(a) of the foregoing shall not apply to customary provisions in leases
restricting the assignment thereof.

 

SECTION 6.12     Restriction of Amendments to Certain Documents. The Parent
shall not, and shall not permit any of its Subsidiaries to, consent to any
amendment, supplement, waiver or other modification of, or enter into any
forbearance from exercising any rights with respect to the terms or provisions
contained in,

 

(a)     the Permitted Debt Documents, other than any amendment, supplement,
waiver or modification for which no fee is payable to the holders of the
Permitted Additional Indebtedness and which (i) extends the date or reduces the
amount of any required repayment, prepayment or redemption of the principal of
such Permitted Additional Indebtedness, (ii) reduces the rate or extends the
date for payment of the interest, premium (if any) or fees payable on such
Permitted Additional Indebtedness or (iii) makes the covenants, events of
default or remedies in such Permitted Debt Documents less restrictive on the
Parent or any of its Subsidiaries;

 

(b)     the Subordinated Debt Documents, other than any amendment, supplement,
waiver or modification for which no fee is payable to the holders of the
Subordinated Debt and which (i) extends the date or reduces the amount of any
required repayment, prepayment or redemption of the principal of such
Subordinated Debt, (ii) reduces the rate or extends the date for payment of the
interest, premium (if any) or fees payable on such Subordinated Debt or (iii)
makes the covenants, events of default or remedies in such Subordinated Debt
Documents less restrictive on the Parent and its Subsidiaries;

 

 

 
93

--------------------------------------------------------------------------------

 

 

(c)     the Designated Preferred Stock Documents, other than any amendment,
supplement, waiver or modification for which no fee is payable to the holders of
the Designated Preferred Stock and which (i) extends the date or reduces the
amount of any required redemption of such Designated Preferred Stock, (ii)
reduces the rate or extends the date for payment of dividends, premium (if any)
or fees payable on such Designated Preferred Stock or (iii) makes the covenants,
redemption provisions or remedies in such Designated Preferred Stock Documents
less restrictive on the Parent;

 

(d)     any documents with respect to Earn-out Obligations, which
(i) accelerates the date or increases the amount of any required payment of such
Earn-out Obligation, (ii) modifies any of the subordination terms thereof or
(iii) makes the covenants, events of default or remedies in such documents with
respect to Earn-out Obligations more onerous on the obligors thereunder; or

 

(e)     the Organic Documents of any Loan Party, if the result thereof could
reasonably be expected to have a Material Adverse Effect on (x) the ability of
such Loan Party to, in each case, comply with or satisfy its obligations
hereunder or (y) the rights or remedies of any Secured Party.

 

SECTION 6.13     Changes in Fiscal Periods. The Parent shall not (a) modify its
Fiscal Year, or (ii) change its method of determining Fiscal Quarters.

 

SECTION 6.14     Optional Payments of Restricted Indebtedness. The Parent will
not, and will not permit any of its Subsidiaries to,

 

(a)     make any payment or prepayment of principal of, or premium or interest
on, any Permitted Additional Indebtedness or any Subordinated Debt (or redeem,
retire, purchase, defease or otherwise acquire any Permitted Additional
Indebtedness or any Subordinated Debt) (i) other than the stated, scheduled date
for payment of interest set forth in the applicable Permitted Debt Documents or
Subordinated Debt Documents or the conversion of such Permitted Additional
Indebtedness or such Subordinated Debt to Equity Interests pursuant to its
terms, or (ii) which would violate the terms of this Agreement or the applicable
Permitted Debt Documents or Subordinated Debt Documents;

 

(b)     make any payment with respect to an Earn-out Obligation, other than on
(or after) the stated, scheduled date therefor set forth in the documents
evidencing such Earn-out Obligation and so long as (i) the maximum portion of
such payment that can be satisfied with the payment of Equity Interests (other
than Redeemable Capital Securities) of the Parent shall be so satisfied and
(ii) with respect to any such payment (or portion thereof) that cannot be so
satisfied, (A) such payment is made following the receipt by the Administrative
Agent of the financial statements described in clause (b) of Section 5.1 (and
the Compliance Certificate relating thereto) with respect to the Fiscal Year
immediately preceding the Fiscal Year in which such payment is to be made, and
(B) prior to such payment, a Responsible Officer of the Parent shall have
certified in writing to the Administrative Agent that no Default shall have
occurred and be continuing or would result therefrom; or

 

 

 
94

--------------------------------------------------------------------------------

 

 

(c)     make any deposit (including the payment of amounts into a sinking fund
or other similar fund) for any of the foregoing purposes;

 

provided that the Parent and its Subsidiaries may pay or prepay the principal
of, or premium or interest on, any Permitted Additional Indebtedness or
Subordinated Debt, or redeem, retire, purchase, defease or otherwise acquire
such Indebtedness, in exchange for, or with the net cash proceeds of, (x)
Indebtedness incurred pursuant to a Refinancing of such Indebtedness or (y) the
substantially concurrent sale (other than to a Subsidiary of the Parent) of
Equity Interests (other than Redeemable Capital Securities and Designated
Preferred Stock) of the Parent, so long as immediately before and after giving
effect to such payment, prepayment, redemption, retirement, purchase, defeasance
or other acquisition no Default shall have occurred and be continuing or would
result therefrom.

 

SECTION 6.15     Anti-Money Laundering and Anti-Terrorism Finance Laws; Foreign
Corrupt Practices Act; Sanctions Laws; Restricted Person. The Parent shall not,
and shall not permit any Subsidiary to, (i) engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law, (ii) cause or permit any of the funds that are used to repay
the Obligations to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of any Applicable Law, (iii) use
any part of the proceeds of the Loans, directly or indirectly, for any payment
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977 or (iv) use any of the proceeds from the Loans to finance any
operations, investments or activities in, or make any payments to, any
Restricted Person.

 

SECTION 6.16     Issuance of Equity Interests. The Parent will not, and will not
permit any of its Material Subsidiaries to, issue any Equity Interests (whether
for value or otherwise) to any Person other than (a) in the case of Material
Subsidiaries (other than the Greens Creek Group) and the Parent, Equity
Interests (other than Redeemable Capital Securities, unless otherwise permitted
by Section 6.2) issued to any Person that does not result in a Change in
Control, or (b) in the case of members of the Greens Creek Group, to any Person
that held Equity Interests of a Person in the Greens Creek Group on the
Effective Date (provided that no member of the Greens Creek Group will issue
shares to Hecla Limited other than Hecla Alaska).

 

SECTION 6.17     Sale and Leaseback. The Parent will not, and will not permit
any of its Subsidiaries to, directly or indirectly enter into any agreement or
arrangement providing for the sale or transfer by it of any property (now owned
or hereafter acquired) to a Person and the subsequent lease or rental of such
property or other similar property from such Person to the extent the
Dispositions related to any such transaction exceed (individually, in the
aggregate or when aggregated with all Dispositions described in Section 6.5(g))
$10,000,000 per year; provided, however, that, neither the Parent nor any
Subsidiary may engage in any sale and leaseback transaction involving its
interests in (x) the Greens Creek Joint Venture Agreement, (y) the assets of any
of the Greens Creek Joint Venture or the Greens Creek Mine (including its rights
to receive income, distributions, products or proceeds therefrom) except with
respect to inventory and obsolete, damaged, immaterial, worn out or surplus
property transferred in the ordinary course of business, and except as provided
in the next succeeding sentence, or (z) any member of the Greens Creek Group.
Notwithstanding any of the foregoing, any member of the Greens Creek Group may
purchase an asset that it sells and leases back after such sale so long as such
sale and leaseback occurs within 90 days from the date of purchase and the lease
is permitted under Section 6.2(e).

 

 

 
95

--------------------------------------------------------------------------------

 

 

SECTION 6.18     Restrictions on the Greens Creek Group. Notwithstanding
anything contained herein to the contrary, no member of the Greens Creek Group
shall engage in any business activity other than in connection with the owning
and holding of the Greens Creek Joint Venture (including the assets and
properties related thereto) and those activities reasonably incidental thereto,
including complying with the terms of the Greens Creek Joint Venture Agreement.
In furtherance of, and not in limitation of the foregoing, no member of the
Greens Creek Group shall:

 

(a)     own any material assets, except for its interests in the Greens Creek
Joint Venture, its interests in the Greens Creek Mine and assets and properties
related to the Greens Creek Mine (in each case, subject to the terms of the
Greens Creek Joint Venture Agreement), including (i) its ownership interests in
(A) the Greens Creek Joint Venture, (B) the Greens Creek Mine and (C) the assets
and property related to the Greens Creek Mine, (ii) its rights to receive
income, distributions, products and proceeds from the Greens Creek Joint Venture
and, to the extent such rights exist under the Greens Creek Joint Venture
Agreement, the Greens Creek Mine, and (iii) its share in the assets and
properties of the Greens Creek Joint Venture);

 

(b)     create, incur, assume or suffer to exist or otherwise become or be
liable in respect of any Indebtedness or other liabilities or obligations except
for (i) the Obligations, (ii) its share of Indebtedness or other liabilities or
obligations of (A) the Greens Creek Joint Venture, and (B) subject to the terms
of the Greens Creek Joint Venture Agreement, the Greens Creek Mine, and (iii)
Indebtedness permitted under clauses (e), (f), (h), (p), (q), (r) or (s) of
Section 6.2;

 

(c)     create, incur or permit to exist any Lien (other than the Liens created
pursuant to the Loan Documents or Liens permitted under clauses (b), (d), (e),
(f), (g) or (i)   of Section 6.3);

 

(d)     make, incur, assume or suffer to exist any Investment, other than (i)
Investments in the Greens Creek Joint Venture, (ii) Investments in any Person in
the Greens Creek Group, (iii) its share of Investments made (A) by the Greens
Creek Joint Venture, and (B) subject to the Greens Creek Joint Venture
Agreement, in the Greens Creek Mine, and (iv) Investments permitted under
clauses (a), (c), (e), (f), (g), (h), (i), (j), (m) and (o) of Section 6.6);

 

 

 
96

--------------------------------------------------------------------------------

 

 

(e)     make or commit to make any Capital Expenditure or enter into any
arrangement which would give rise to any capitalized lease liability, other than
(i) Capital Expenditures, and (ii) capitalized leases made or incurred in
connection with (A) the Greens Creek Joint Venture and (B) subject to the Greens
Creek Joint Venture Agreement, the Greens Creek Mine;

 

(f)     enter into any arrangement which involves the leasing by any member of
the Greens Creek Group from any lessor of any real or personal property (or any
interest therein), other than (i) its interests in any such arrangement entered
into by the Greens Creek Joint Venture, or (ii) subject to the Greens Creek
Joint Venture Agreement, in connection with the Greens Creek Mine; provided that
this Section 6.18(f) shall not restrict the right of the Greens Creek Joint
Venture or any Person in the Greens Creek Group to locate unpatented mining
claims or acquire interests in unpatented mining claims through leasing
transactions or to enter into transactions permitted under Section 6.2(e) or
Section 6.17;

 

(g)     sell, transfer, lease or otherwise dispose of, or grant to, any Person,
options, warrants or other rights with respect to any of its assets, other than
Dispositions permitted in clauses (a), (b), (d)(ii), (e), (f) and (g) of Section
6.5 (subject in all respects to the limitations set forth in the proviso of
Section 6.5) and Section 6.17;

 

(h)     enter into any transaction of merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or

 

(i)     permit or suffer to exist any Default described in clauses (i), (j) or
(k) of Section 7.1 with respect to the Greens Creek Group.

 

Article VII

Events of Default

 

SECTION 7.1     Events of Default. Each of the following events or occurrences
shall constitute an “Event of Default”):

 

(a)     the Borrowers or any other Loan Party shall fail to pay any principal of
any Loan at the place at which it is expressed to be payable, when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

(b)     the Borrowers or any other Loan Party shall fail to pay any interest on
any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Section 7.1) payable under this Agreement at the place at
which it is expressed to be payable, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;

 

 

 
97

--------------------------------------------------------------------------------

 

 

(c)     any representation or warranty made or deemed made by or on behalf of
the Parent or any other Loan Party in or in connection with this Agreement, any
other Loan Document or any amendment or modification hereof or thereof, or any
waiver hereunder or thereunder, shall prove to have been incorrect or misleading
in any material respect when made or deemed made;

 

(d)     the Parent or any other Loan Party shall

 

(i)     fail to observe or perform any covenant, condition or agreement
contained in clauses (d), (e), (f), (i), (j), (k), (l), (m), (o), (p) and (q) of
Section 5.1, Section 5.3 (with respect to the existence of any Loan Party), 5.6,
5.9, 5.11, 5.12, 5.14, 5.15 or 5.16, or in Article VI,

 

(ii)     default in the due performance or observance of its obligations under
(A) Articles II and IV of the Subsidiary Guaranty or (B) Article IV of a
Security Agreement, taking into account any grace periods provided in such
Subsidiary Guaranty or Security Agreement, respectively, or

 

(iii)     default in the due performance or observance of any of its obligations
under (A) clauses (a), (b), (c), (g), (h), (n) and (r) of Section 5.1 and such
default shall continue unremedied for a period of 15 days or (B) Articles II and
IV of the Parent Guaranty, taking into account any grace periods provided in
such Parent Guaranty;

 

(e)     the Parent or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those specified in clause (a), (b) or (d) of this Article),
and such failure shall continue unremedied for a period of 30 days after the
earlier of (x) notice thereof from the Administrative Agent to the Parent (which
notice will be given at the request of any Lender) and (y) the date a
Responsible Officer of the Parent or any other Loan Party had actual knowledge
of such failure;

 

(f)     the Parent, any Borrower or any Material Subsidiary shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, Permitted Additional Indebtedness or
Subordinated Debt, when and as the same shall become due and payable (subject to
any applicable grace period);

 

(g)     any event or condition occurs that results in any Material Indebtedness,
Permitted Additional Indebtedness or Subordinated Debt becoming due prior to its
scheduled maturity or that enables or permits the holder or holders of such
Indebtedness or any trustee or agent on its or their behalf to cause such
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity or (in the case of any
Material Indebtedness constituting a Guarantee) to become payable; provided that
this clause (g) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such voluntary sale or transfer is permitted under this
Agreement;

 

 

 
98

--------------------------------------------------------------------------------

 

 

(h)     an early termination event occurs under any Hedging Agreement resulting
from (x) any default as to which the Parent or a Subsidiary is the defaulting
party or (y) any termination event under such Hedging Agreement as to which the
Parent or a Subsidiary is an affected party and, in either event, the
termination value of such Hedging Agreement owed by the Parent or such
Subsidiary as a result thereof is greater than $5,000,000;

 

(i)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered; provided
that, in each case, the Parent and each other Loan Party hereby expressly
authorizes each Secured Party to appear in any court conducting any such case or
proceeding during such 60-day period to preserve, protect and defend their
rights under the Loan Documents;

 

(j)     any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(i) of this Section 7.1, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Loan Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(k)     any Loan Party shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;

 

(l)     one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 (exclusive of any amounts fully covered by independent
third-party insurance (less any applicable deductible) as to which the insurer
has been notified of the potential claim and does not dispute the coverage)
shall be rendered against the Parent, any of its Material Subsidiaries, the
Greens Creek Joint Venture or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Parent, any of its Material
Subsidiaries or the Greens Creek Joint Venture, as the case may be, to enforce
any such judgment;

 

 

 
99

--------------------------------------------------------------------------------

 

 

(m)     an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
(i) a Material Adverse Effect, (ii) a Lien under Section 303(k) of ERISA, or
(iii) a liability of any of the Loan Parties in an aggregate amount exceeding
$5,000,000;

 

(n)     any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, shall cease to be in
full force and effect; or any Loan Party or any other Person shall contest in
any manner the validity or enforceability of any provision of any Loan Document;
or any Loan Party shall deny that it has any or further liability or obligation
under any Loan Document, or shall purport to revoke, terminate or rescind any
provision of any Loan Document; or any Lien securing any Obligation shall, in
whole or in part, fail to be a perfected Lien having first priority (subject
only to such other Liens permitted to have priority over it pursuant to the Loan
Documents);

 

(o)     any subordination provision in any document or instrument governing
Subordinated Debt, or any subordination provision in any Guarantee by any
Subsidiary of any Subordinated Debt, shall cease to be in full force and effect,
or any Loan Party or any other Person (including the holder of any applicable
Subordinated Debt) shall contest in any manner the validity, binding nature or
enforceability of any such provision;

 

(p)     a Change in Control shall occur;

 

(q)     the Obligations shall cease to rank at least pari passu with all present
and future senior unsecured and unsubordinated Indebtedness of any Loan Party;

 

(r)     either (i) any authority asserting or exercising governmental or police
powers in Canada shall take an action, including a general moratorium,
canceling, suspending or deferring the obligation of any Loan Party to pay any
amount under this Agreement or preventing or hindering the fulfillment by any
Loan Party of its payment obligations under this Agreement or any other Loan
Document or otherwise or (ii) any Loan Party shall, voluntarily or
involuntarily, participate or take any action to participate in any facility or
exercise involving the rescheduling of its debts or the restructuring of the
currency in which it may pay its obligations, and in each case under clause (i)
or (ii), the action shall continue unremedied for a period of 30 days; or

 

(s)     any Governmental Authority shall take any action with respect to any
mine owned or operated by the Parent or its Subsidiaries, the operation thereof
or the sale of the production therefrom (including any action that would cause
any license, permit, consent or other Mining Right to cease to be in full force
and effect or to be held to be illegal or invalid and including any action
(including the commencement of an action or proceeding) that results or may
result in the revocation, termination or substantial and adverse modification of
any such license, permit, consent or other Mining Right) which could reasonably
be expected to have a Material Adverse Effect, unless such action is set aside,
dismissed or withdrawn within 60 days of its institution or such action is being
contested in good faith and its effect is stayed during such contest;

 

 

 
100

--------------------------------------------------------------------------------

 

 

(t)     the Greens Creek Manager shall be a Person other than a member of the
Greens Creek Group or the Greens Creek Joint Venture Agreement shall fail to be
effective or fail to be the legally valid, binding and enforceable obligation of
the Greens Creek Group;

 

(u)     operation of the principal operating properties of the Greens Creek Mine
or the Lucky Friday Mine shall be abandoned or terminated; or

 

(v)     a Material Adverse Change shall have occurred and shall continue
unremedied for a period of five days.

 

SECTION 7.2      Action if Bankruptcy. If any Event of Default described in
clauses (i), (j) or (k) of this Article shall occur, the Commitments (if not
theretofore terminated) shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other Obligations of the Loan Parties accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Loan Parties.

 

SECTION 7.3     Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (i), (j) or (k) of this Article)
shall occur, then, and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Parent, take either or both of the following actions, at
the same or different times:  (i) terminate the Commitments, and thereupon the
Commitments (if not theretofore terminated) shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Loan Parties accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties. Notwithstanding anything to the contrary contained herein or
in any other Loan Document, the authority to enforce rights and remedies
hereunder and under the other Loan Documents shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with this Section and Section 7.2 for the benefit of all the Lenders; provided,
however, that the foregoing shall not prohibit any Lender from exercising setoff
rights in accordance with this Agreement.

 

 

 
101

--------------------------------------------------------------------------------

 

 

Article VIII

The Administrative Agent

 

SECTION 8.1     Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Scotiabank to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Parent nor any other Loan Party shall
have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligation arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

SECTION 8.2     Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Parent or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

SECTION 8.3     Exculpatory Provisions. (a) The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

 

(i)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)     shall not have any duty to take any discretionary action or exercise
any discretionary power, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

 

 
102

--------------------------------------------------------------------------------

 

 

(iii)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

(b)     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.2 and Article VII) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Parent, any Borrower or a Lender.

 

(c)     The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

SECTION 8.4     Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

 

 
103

--------------------------------------------------------------------------------

 

 

SECTION 8.5     Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agent.

 

SECTION 8.6     Resignation of Administrative Agent. (a) The Administrative
Agent may at any time give 30 days prior written notice of its resignation to
the Lenders and the Parent. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Parent, to
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, and appoint a successor Administrative
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(a)     If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Parent and
such Person, remove such Person as Administrative Agent and, in consultation
with the Parent, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(b)     With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by the Administrative
Agent on behalf of the Lenders under any of the Loan Documents, the retiring or
removed Administrative Agent shall continue to hold such Collateral until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Loan Parties to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Loan Parties and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 9.3 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any action taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

 

 

 
104

--------------------------------------------------------------------------------

 

 

SECTION 8.7     Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

SECTION 8.8     No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunner or Arranger listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any other Loan Document, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

 

SECTION 8.9     Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.12 and 9.3) allowed in such judicial
proceeding; and

 

 

 
105

--------------------------------------------------------------------------------

 

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 9.3.

 

SECTION 8.10     Collateral and Guaranty Matters. (a) The Lenders irrevocably
authorize the Collateral Agent and the Mine Collateral Agent, at their option
and in their discretion,

 

(i)     to release any Lien on any property granted to or held by the Collateral
Agent or the Mine Collateral Agent (as the case may be) under any Loan Document
(x) on or after the Termination Date, (y) that is sold or otherwise disposed of
or to be sold or otherwise disposed of as part of or in connection with any sale
or other disposition permitted under the Loan Documents or (z) subject to
Section 9.2, if approved, authorized or ratified in writing by the Required
Lenders;

 

(ii)     to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.3(e) or to any Permitted Encumbrance;
and

 

(iii)     to release any Guarantor from its obligations under the Loan Documents
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.

 

Upon request by the Collateral Agent or the Mine Collateral Agent at any time,
the Required Lenders will confirm in writing the Collateral Agent’s or the Mine
Collateral Agent’s (as the case may be) authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Loan Documents pursuant to this Section 8.10.

 

 

 
106

--------------------------------------------------------------------------------

 

 

(b)     The Collateral Agent and the Mine Collateral Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of any Collateral,
the existence, priority or perfection of the Collateral Agent’s or the Mine
Collateral Agent’s (as the case may be) Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Collateral
Agent or the Mine Collateral Agent (as the case may be) be responsible or liable
to the Lenders for any failure to monitor or maintain any portion of the
Collateral.

 

SECTION 8.11     Lender Provided Hedging Agreements and Lender Provided
Financial Service Products. No holder of Secured Obligations in respect of
Lender Provided Hedging Agreements or Lender Provided Financial Service Products
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article VIII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, such Secured Obligations unless the Administrative Agent has
received written notice of such Secured Obligations, together with such
supporting documentation as the Administrative Agent may reasonably request,
from the applicable Lender or Affiliate of a Lender.

 

Article IX

Miscellaneous

 

SECTION 9.1     Notices; Effectiveness; Electronic Communication.

 

(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail, sent by telecopy or (if
arrangements for doing so have been approved by the Administrative Agent)
electronic communication as set forth on Schedule 9.1. Notices sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by telecopy shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices
delivered through electronic communications, to the extent provided in clause
(b) below, shall be effective as provided in said clause (b).

 

(b)     Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. Electronic mail and Internet and
intranet websites may be used by the Administrative Agent and the Lenders to
distribute communications to one another, including consent and waiver
approvals, financial statements and other information as provided in Section 5.1
and for the distribution and execution of Loan Documents for execution by the
parties thereto, and may not be used for any other purpose. Unless otherwise
indicated, all references to the time of a day in a Loan Document shall refer to
New York time.

 

 

 
107

--------------------------------------------------------------------------------

 

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

 

(c)     Change of Address, etc. Any party hereto may change its address,
telecopy number or e-mail address for notices and other communications hereunder
by notice to the other parties hereto.

 

(d)     Platform.

 

(i)     The Parent (on behalf of itself and each other Loan Party) agrees that
(A) the Administrative Agent may, but shall not be obligated to, make the
Communications (as defined below) (including of materials and/or information
provided by or on behalf of the Parent hereunder (collectively, the “Borrower
Materials”)) available to the other Lenders by posting the Communications on
Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”), and (B) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Parent or its securities) (each, a
“Public Lender”). The Parent hereby agrees (on behalf of itself and each other
Loan Party) that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Parent shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws (provided, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
9.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated as “Public Investor”; and
(z) the Administrative Agent shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be marked “PUBLIC”, unless the Parent
notifies the Administrative Agent promptly that any such document contains
material non-public information: (1) the Loan Documents and (2) any notification
of changes in the terms of the Facilities. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Law, including United States Federal and state securities laws, to
make reference to Communications that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Loan Parties or their securities for
purposes of United States Federal or state securities laws.

 

 

 
108

--------------------------------------------------------------------------------

 

 

(ii)     The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Parent or the other Loan Parties, any
Lender or any other Person or entity for damages of any kind, including direct
or indirect, special, incidental, consequential, punitive or exemplary damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Parent’s, any other Loan Party’s or the Administrative Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of the Parent or any other Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.

 

SECTION 9.2     Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Loan Parties
therefrom shall in any event be effective unless the same shall be permitted by
clause (b) of this Section, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the making of a Loan shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent or any Lender may have had notice or knowledge of such Default at the
time.

 

 

 
109

--------------------------------------------------------------------------------

 

 

(a)     No Loan Document nor any provision thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Loan Party or Loan Parties party to
such Loan Document and the Required Lenders; provided that no such agreement
shall

 

(i)     increase the Commitment of any Lender without the written consent of
such Lender,

 

(ii)     reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly affected thereby,

 

(iii)     postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby,

 

(iv)     amend Section 2.16(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender,

 

(v)     release any Guarantor from its Guaranty, or release all or substantially
all of the Collateral in any transaction or series of related transactions, in
each case without the written consent of each Lender; or

 

(vi)     change any of the provisions of this Section 9.2 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
hereunder without the prior written consent of the Administrative Agent.

 

SECTION 9.3     Expenses; Indemnity; Damage Waiver.

 

(a)     Costs and Expenses. The Parent and the Borrowers shall jointly and
severally pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Mine Collateral Agent and their
Affiliates (including the reasonable fees, charges and disbursements of Mayer
Brown LLP, counsel for the Administrative Agent, and of local counsel, if any,
who may be retained by or on behalf of the Administrative Agent, the Collateral
Agent or the Mine Collateral Agent, as the case may be), in connection with the
syndication of the Facilities, the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents, or any
amendment, modification or waiver of the provisions hereof or thereof (whether
or not the transactions contemplated hereby or thereby shall be consummated),
and (ii) all out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, the Mine Collateral Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Collateral Agent, the Mine Collateral Agent or any Lender), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section
9.3 or (B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

 

 
110

--------------------------------------------------------------------------------

 

 

(b)     Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify the Administrative Agent, the Collateral Agent and the Mine
Collateral Agent (and, in each case, any sub-agent thereof), each Lender, and
each Related Party of each of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee arising out of, in connection with, or as a result of:

 

(i)     the execution or delivery of this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby,

 

(ii)     any Loan or the use or proposed use of the proceeds therefrom,

 

(iii)     any presence or Release of Hazardous Materials on or from any property
owned or operated by the Parent or any of its Subsidiaries, or any Environmental
Liability of any Lender related in any way to the Parent or any Subsidiary (the
indemnification in this clause (iii) shall survive repayment of the Obligations
and any transfer of the property of any Loan Party by foreclosure or by a deed
in lieu of foreclosure for any Lender’s Environmental Liability, regardless of
whether caused by, or within the control of, such Loan Party),

 

(iv)     any investigation, litigation or proceeding related to any acquisition
or proposed acquisition by any Loan Party or any Subsidiary thereof of all or
any portion of the Capital Securities or assets of any Person, whether or not an
Indemnified Party is party thereto;

 

(v)     any investigation, litigation or proceeding related to any environmental
cleanup, audit, compliance or other matter relating to the protection of the
environment or the Release by any Loan Party of any Hazardous Material; or

 

 

 
111

--------------------------------------------------------------------------------

 

 

(vi)     any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Parent or any other
Loan Party, and regardless of whether any Indemnitee is a party thereto;

 

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Parent
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Parent or such Loan Party has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction. This
Section 9.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, liabilities and related expenses arising from
any non-Tax claim.

 

Each Loan Party and its successors and assigns hereby waive, release and agree
not to make any claim or bring any cost recovery action against, any Indemnified
Party under CERCLA or any state equivalent, or any similar Applicable Law now
existing or hereafter enacted. It is expressly understood and agreed that to the
extent that any Indemnified Party is strictly liable under any Environmental
Laws, each Loan Party’s obligation to such Indemnified Party under this
indemnity shall likewise be without regard to fault on the part of any Loan
Party relative to the violation or condition which results in liability of an
Indemnified Party. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, each Loan Party agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under Applicable Law.

 

(c)     Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under clause (a) or (b) to
be paid by it to the Administrative Agent, the Collateral Agent or the Mine
Collateral Agent (or, in any case, any sub-agent thereof) or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent, the Collateral Agent or the Mine Collateral Agent (or any
such sub-agent) or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent, the
Collateral Agent or the Mine Collateral Agent (or any such sub-agent) or against
any Related Party of any of the foregoing acting for the Administrative Agent,
the Collateral Agent or the Mine Collateral Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this clause
(c) are subject to the provisions of Section 2.16(e).

 

 

 
112

--------------------------------------------------------------------------------

 

 

(d)     Waiver of Consequential Damages, etc. To the fullest extent permitted by
Applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for indirect, special,
punitive, consequential or exemplary damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan, or the use
of the proceeds thereof. No Indemnitee referred to in clause (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby unless such damages arise from an Indemnities gross negligence, willful
misconduct, or bad faith.

 

(e)     Payments. All amounts due under this Section 9.3 shall be payable
promptly after demand therefor.

 

(f)     Survival/Amendment. Each party’s obligations under this Section 9.3
shall survive the termination of the Loan Documents, the resignation or removal
of the Administrative Agent, Collateral Agent and the Mine Collateral Agent and
payment of the other Obligations. This Section 9.3 may not be amended without
the written consent of the Collateral Agent and the Mine Collateral Agent.

 

(g)     Third-party Beneficiary. The parties to this Agreement agree that the
Collateral Agent and the Mine Collateral Agent are intended third-party
beneficiaries of this Agreement for purposes of enforcing their rights under
this Section 9.3.

 

SECTION 9.4     Successors and Assigns.

 

(a)     Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrowers
may not assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (and, in the case of obligations under this Section 9.3, the Collateral
Agent and Mine Collateral Agent), and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of clause (b), (ii) by way of participation in
accordance with the provisions of clause (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of clause (e) (and
any other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
clause (d) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

 

 
113

--------------------------------------------------------------------------------

 

 

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

 

(i)     Minimum Amounts.

 

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)     in any case not described in clause (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed).

 

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

 

(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section and, in
addition:

 

(A)     the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowers shall be deemed to have consented to any such assignment unless they
shall object thereto by written notice to the Administrative Agent within ten
Business Days after having received notice thereof; and provided, further, that
the Borrowers’ consent shall not be required during the primary syndication of
the Facilities; and

 

 

 
114

--------------------------------------------------------------------------------

 

 

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.

 

(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)     No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)     No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

 

(vii)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, and each other Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this clause, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c), from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.12, 2.14, 2.15 and 9.3 with respect to facts and circumstances occurring prior
to the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (d).

 

 

 
115

--------------------------------------------------------------------------------

 

 

(c)     Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain, at one of its offices in New York, New
York or Toronto, Ontario, a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) no Participant nor any Lender
transferring a participation shall hold Loans of less than $10,000,000 (free and
clear of participations) after any such participation is completed, and (iv) the
Borrowers, the Administrative Agent and Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 2.18(e) with respect to any
payments made by such Lender to its Participant(s).

 

 

 
116

--------------------------------------------------------------------------------

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.2(b) that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.12, 2.14 and 2.15
(subject to the requirements and limitations therein, including the requirements
under Section 2.15(g) (it being understood that the documentation required under
Section 2.15(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b); provided that such Participant (A) agrees to be subject
to the provisions of Section 2.17 as if it were an assignee under clause (b) and
(B) shall not be entitled to receive any greater payment under Section 2.12 or
2.15, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrowers’ request and expense, to use reasonable efforts to
cooperate with the Borrowers to effect the provisions of Section 2.17(b) with
respect to any Participant. To the extent permitted by Applicable Law, each
Participant also shall be entitled to the benefits of Section 9.8 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.16(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank; provided that
no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.5     Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect until the Termination Date. The provisions of Sections 2.12, 2.14,
2.15, 2.16 and 9.3 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Obligations and the Commitments or the termination of this
Agreement or any provision hereof.

 

 

 
117

--------------------------------------------------------------------------------

 

 

SECTION 9.6     Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)     Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or in electronic
(i.e., “pdf” or “tiff”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

(b)     Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 9.7     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.8     Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender
or any such Affiliate, to or for the credit or the account of any Loan Party
against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or its
respective Affiliates, irrespective of whether or not such Lender or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of such Loan Party may be contingent or unmatured or
are owed to a branch, office or Affiliate of such Lender different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section 9.9 are in addition to other
rights and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Borrowers and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

 

 
118

--------------------------------------------------------------------------------

 

 

SECTION 9.9     Governing Law; Jurisdiction; Etc.

 

(a)     Governing Law. This Agreement and the other Loan Documents and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

 

(b)     Jurisdiction. The Borrowers irrevocably and unconditionally agrees that
they will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto may be heard and determined in such
New York State court or, to the fullest extent permitted by Applicable Law, in
such federal court. Each party further agrees that the aforesaid courts shall
have exclusive jurisdiction with respect to any claim or counterclaim of any
party based upon the assertion that the rate of interest charged by or under
this Agreement or under the other Loan Documents is usurious. Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Applicable Law. Nothing
in this Agreement or in any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrowers, any other Loan Party or their properties in the courts of any
jurisdiction.

 

 

 
119

--------------------------------------------------------------------------------

 

 

(c)     Waiver of Venue. Each Borrower irrevocably and unconditionally waives,
to the fullest extent permitted by Applicable Law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in clause (b). Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

SECTION 9.10     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12     Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agree to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed:
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
Applicable Law or by any subpoena or similar legal process; (d) to any other
party hereto; (e) in connection with the exercise of any remedy hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section 9.12, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative, credit insurance or other transaction under
which payments are to be made by reference to the Borrowers and their
obligations, this Agreement or payments hereunder; (g) on a confidential basis
to (i) any rating agency in connection with rating the Parent or its
Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Facility; (h) with the consent of the Borrowers; or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section 9.12 or (y) becomes available to the Administrative
Agent, any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Parent or any of its Subsidiaries.

 

 

 
120

--------------------------------------------------------------------------------

 

 

For purposes of this Article, “Information” means all information received from
the Parent or any of its Subsidiaries relating to the Parent or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Parent or any of its
Subsidiaries; provided that, in the case of information received from the Parent
or any of its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 9.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 9.13     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under Applicable Law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
Applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount shall have
been received by such Lender.

 

SECTION 9.14     Waiver of Immunity. To the extent that any Loan Party has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution or otherwise) with respect to itself or its
property, it hereby waives or will irrevocably waive such immunity in respect of
the Obligations to the extent permitted by Applicable Law and, without limiting
the generality of the foregoing, the waivers set forth in this paragraph shall
have effect to the fullest extent permitted under the Foreign Sovereign
Immunities Act of 1976 and are intended to be irrevocable for purposes of such
Act.

 

 

 
121

--------------------------------------------------------------------------------

 

 

SECTION 9.15     PATRIOT Act. Each Lender that is subject to the requirements of
the PATRIOT Act hereby notifies the Borrowers that pursuant to the requirements
of the PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender to identify the
Borrowers in accordance with the PATRIOT Act.

 

SECTION 9.16     Judgments; Currency. (a) Each Loan Party’s obligations
hereunder and under the other Loan Documents to make payments in Dollars shall
not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than Dollars. If, for
the purpose of obtaining or enforcing judgment against any Loan Party in any
court or in any jurisdiction, it becomes necessary to convert into or from any
currency other than Dollars (such other currency, the “Judgment Currency”), the
conversion shall be made at the Spot Rate. Each such conversion shall be
determined as of the Business Day preceding the Business Day on which the
judgment is given (such preceding Business Day, the “Judgment Currency
Conversion Date”).

 

(a)     If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, then each Borrower covenants to pay (or cause to be paid) such additional
amounts (if any) as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of Dollars that could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

 

(b)     For purposes of determining the converted amount using the Spot Rate
under this Section, such amounts shall include any premium and costs payable in
connection with the purchase of the Dollars.

 

SECTION 9.17     Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under the Loan Documents in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 9.17 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
9.17 or otherwise under the Loan Documents voidable under Applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 9.17 shall remain in full force and effect until a discharge of its
Secured Obligations hereunder. Each Qualified ECP Guarantor intends that this
Section 9.17 constitute, and this Section 9.17 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

 

 
122

--------------------------------------------------------------------------------

 

 

SECTION 9.18     Concerning Joint and Several Liability of the Borrowers.

 

(a)     Each Borrower is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Agreement, for the mutual benefit, directly and indirectly, of each
Borrower and in consideration of the undertakings of each Borrower to accept
joint and several liability for the obligations of each other Borrower.

 

(b)     Each Borrower jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers with respect to the payment and
performance of all of the Obligations, it being the intention of the parties
hereto that all the Obligations shall be the joint and several obligations of
each Borrower without preferences or distinction among them.

 

(c)     If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event, the
other Borrowers will make such payment with respect to, or perform, such
Obligation.

 

(d)     The obligations of each Borrower under the provisions of this Section
9.18 constitute full recourse obligations of such Borrower, enforceable against
it to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement or any other
circumstances whatsoever.

 

(e)     Except as otherwise expressly provided herein or in any other Loan
Documents, each Borrower hereby waives, to the fullest extent permitted by
applicable law, notice of acceptance of its joint and several liability, notice
of any Loan made under this Agreement, notice of occurrence of any Event of
Default, or of any demand for any payment under this Agreement, notice of any
action at any time taken or omitted by any Lender under or in respect of any of
the Obligations, any requirement of diligence and, generally, all demands,
notices and other formalities of every kind in connection with this Agreement;
provided that such waiver shall not apply to those notice, consent and other
rights of such Borrower that were negotiated in good faith by the parties hereto
and are expressly set forth in this Agreement for the benefit of such Borrower.
Each Borrower hereby assents to, and waives, to the fullest extent permitted by
Applicable Law, notice of, any extension or postponement of the time for the
payment of any of the Obligations, the acceptance of any partial payment
thereon, any waiver, consent or other action or acquiescence by any Lender at
any time or times in respect of any default by any other Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by any Lender in
respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or in part, at any time or times, of any security for any of the
Obligations or the addition, substitution or release, in whole or in part, of
any other Borrower. Without limiting the generality of the foregoing, each
Borrower assents to any other action or delay in acting or failure to act on the
part of any Lender, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
the applicable laws or regulations thereunder which might, but for the
provisions of this Section 9.18, afford grounds for terminating, discharging or
relieving such Borrower, in whole or in part, from any of its obligations under
this Section 9.18 it being the intention of each Borrower that, so long as any
of the Obligations remain unsatisfied, the obligations of such Borrower under
this Section 9.18 shall not be discharged except by performance and then only to
the extent of such performance. To the fullest extent permitted by applicable
law, the Obligations of each Borrower under this Section 9.18 shall not be
diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any other Borrower or any Lender, and the joint and several liability of the
Borrowers hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower or any Lender.

 

 

 
123

--------------------------------------------------------------------------------

 

 

(f)     The provisions of this Section 9.18 are made for the benefit of the
Lenders and their respective successors and assigns, and may be enforced by any
such Person from time to time against any of the Borrowers as often as occasion
therefor may arise and without requirement on the part of any Lender first to
marshal any of its claims or to exercise any of its rights against any of the
other Borrowers or to exhaust any remedies available to it against any of the
other Borrowers or to resort to any other source or means of obtaining payment
of any of the Obligations or to elect any other remedy. The provisions of this
Section 9.18 shall remain in effect until all the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by any Lender upon the insolvency, bankruptcy
or reorganization of any of the Borrowers, or otherwise, the provisions of this
Section 9.18 will forthwith be reinstated in effect, as though such payment had
not been made.

 

(g)     Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, to the extent the joint obligations of a Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code), after taking into account, among other things, such Borrower’s
right of contribution and indemnification from each other Borrower under
applicable law.

 

[Remainder of page intentionally left blank]

 

 

 
124

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 





 

HECLA MINING COMPANY,

as a Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/ Phillips S. Baker, Jr.

 

 

 

Name: Phillips S. Baker, Jr.

 

 

 

Title: President and CEO

 



 







       

 

HECLA LIMITED,

as a Borrower

 

     

 

 

 

 

 

By:

/s/ James A. Sabala

 

 

 

Name: James A. Sabala

 

 

 

Title: Vice President and Treasurer

 





 

 

 

HECLA GREENS CREEK MINING COMPANY (f/k/a Kennecott Greens Creek Mining Company),

as a Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/ James A. Sabala

 

 

 

Name: James A. Sabala

 

 

 

Title: Vice President and Treasurer

 



 

 

 

HECLA JUNEAU MINING COMPANY,

(f/k/a Kennecott Juneau Mining Company)

as a Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/ James A. Sabala

 

 

 

Name: James A. Sabala

 

 

 

Title: Vice President and Treasurer

 

 

 

Third Amended and Restated Credit Agreement 
S-1

--------------------------------------------------------------------------------

 

 

 

 

HECLA ALASKA LLC,

as a Borrower

 

 

 

 

 

  BY: Hecla Limited, its Managing Member          

 

 

 

 

 

By:

/s/ James A. Sabala

 

 

 

Name: James A. Sabala

 

 

 

Title: Vice President and Treasurer

 

 

 

 
S-2

--------------------------------------------------------------------------------

 

 

 

 

THE BANK OF NOVA SCOTIA,
as the Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ray Clarke

 

 

 

Name: Ray Clarke

 

 

 



Title: Managing Director

 

                  By: /s/ Elizabeth Daponte      

Name: Elizabeth Daponte

     

Title: Director

 

 

 

Third Amended and Restated Credit Agreement 
S-3

--------------------------------------------------------------------------------

 

 

 





 

THE BANK OF NOVA SCOTIA,
as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ray Clarke

 

 

 

Name: Ray Clarke

 

 

 

Title: Managing Director

 

          By: /s/ Elizabeth Daponte      

Name: Elizabeth Daponte

     

Title: Director

 





 

Third Amended and Restated Credit Agreement 
S-4

--------------------------------------------------------------------------------

 

 

 

 





ING CAPITAL LLC,
as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard Ennis

 

 

 

Name: Richard Ennis

 

 

 

Title: Managing Director

 

          By: /s/ Anne van Riel       Name:Anne van Riel       Title: Vice
President  

 

 

Third Amended and Restated Credit Agreement

 S-5